 

Exhibit 10.1

 

Execution Version

 

 

U.S. $500,000,000

 

Senior Secured Superpriority Debtor-in-Possession Credit Agreement

 

Dated as of

September 25, 2020

 

Among

 

Valaris plc,

as Lead Borrower,

 

Each Other Subsidiary

From Time to Time Parties Hereto,

as a Borrower

 

The Several Lenders

from Time to Time Parties Hereto,

as DIP Lenders,

 

Wilmington Savings Fund Society, FSB

as DIP Agent

 

 



 

 

 

 

TABLE OF CONTENTS

 

      Page         Article I DEFINITIONS AND ACCOUNTING TERMS 1 Section 1.01  
Certain Defined Terms 1 Section 1.02   Computation of Time Periods 37
Section 1.03   Accounting Terms 37 Section 1.04   Miscellaneous 38 Section 1.05
  Divisions 38 Section 1.06   DIP Agent; Required DIP Lenders 38 Section 1.07  
Jersey Terms 38         Article II AMOUNT AND TERMS OF THE DIP LOANS 39
Section 2.01   The DIP Loans 39 Section 2.02   Making the DIP Loans 39
Section 2.03   Fees 40 Section 2.04   Repayment 40 Section 2.05   Interest 40
Section 2.06   Prepayments 41 Section 2.07   Increased Costs; Capital Adequacy,
Etc. 44 Section 2.08   Payments and Computations 47 Section 2.09   Taxes 48
Section 2.10   Sharing of Payments, Etc 52 Section 2.11   Ratable Reduction or
Termination of the Commitments; Effect of Termination 52 Section 2.12  
Replacement of DIP Lender; Additional Right to Terminate Commitments 52
Section 2.13   Certificates of DIP Lenders 54 Section 2.14   Defaulting Lenders
54 Section 2.15   Additional Borrowers; Relationship Among Borrowers; Joint and
Several Liability 55 Section 2.16   No use of proceeds in Switzerland 57
Section 2.17   Minimum Interest Rate (Switzerland) 57         Article III
CONDITIONS 57 Section 3.01   Conditions Precedent to Effectiveness 57
Section 3.02   Conditions Precedent to All DIP Loans 61 Section 3.03  
Determinations Under Section 3.02 62         Article IV REPRESENTATIONS AND
WARRANTIES 62 Section 4.01   Organization; Powers; Consents and Approvals 62
Section 4.02   Authorization; No Approvals; No Conflicts 62 Section 4.03   Due
Execution and Delivery; Enforceability 63 Section 4.04   Financial Statements;
No Material Adverse Change 63 Section 4.05   Litigation 63 Section 4.06   ERISA
63

 



i

 

 

Section 4.07   Sanctions; Anti-Terrorism Laws; Anti-Money Laundering Laws;
Anti-Corruption Laws 64 Section 4.08   Taxes 65 Section 4.09   Investment
Company Act 65 Section 4.10   Margin Regulations 65 Section 4.11   No Event of
Default 66 Section 4.12   Compliance with Laws; Environmental Laws 66
Section 4.13   Insurance; Title to Properties 66 Section 4.14   Accuracy of
Information 66 Section 4.15   Owned Rigs 66 Section 4.16   Pari Passu
Obligations 67 Section 4.17   Beneficial Ownership Certificate 67 Section 4.18  
Prepetition Permitted Liens 67 Section 4.19   Rowan Rex 67 Section 4.20  
Ownership of Subsidiaries 67         Article V AFFIRMATIVE COVENANTS 67
Section 5.01   Reporting Requirements 67 Section 5.02   Compliance with Laws,
Payment of Taxes, Material Obligations 72 Section 5.03   Use of Proceeds 72
Section 5.04   Maintenance of Insurance 73 Section 5.05   Preservation of
Corporate Existence, Etc 74 Section 5.06   Visitation Rights 74 Section 5.07  
Maintenance of Properties Etc 74 Section 5.08   Operation of Business 75
Section 5.09   Books and Records 75 Section 5.10   Addition of Guarantors;
Material Subsidiaries 75 Section 5.11   Further Assurances 77 Section 5.12  
Post-Closing Covenants 77 Section 5.13   KYC and Beneficial Ownership Regulation
77 Section 5.14   Cash Management 77 Section 5.15   Anti-Corruption Laws;
Anti-Money Laundering Laws 77 Section 5.16   Rowan Rex 78 Section 5.17   Public
Filings 78 Section 5.18   Bankruptcy-Related Matters 78 Section 5.19   Waiver of
Jersey Law Customary Rights 79         Article VI NEGATIVE COVENANTS 79
Section 6.01   Financial Covenant 79 Section 6.02   Liens 80 Section 6.03   Debt
80 Section 6.04   Mergers; Acquisitions 80 Section 6.05   Asset Sales 81
Section 6.06   Affiliate Transactions 82 Section 6.07   Business 83 Section 6.08
  Use of Proceeds; Margin Regulations 83 Section 6.09   Restrictions on Payment
of Dividends, Negative Pledges, Etc 83

 



ii

 

 

Section 6.10   Restricted Payments; Debt Redemptions 85 Section 6.11  
Investments 85 Section 6.12   Amendments to Certain Documents 85 Section 6.13  
Changes to Fiscal Year 85 Section 6.14   Certain Bankruptcy Matters 85
Section 6.15   Restrictions Regarding Rowan Rex and ARO 86 Section 6.16  
Commercial and Technical Management 86 Section 6.17   Negative Pledge 86
Section 6.18   Accounts of Excluded Guarantors in Excluded Jurisdictions 86    
    Article VII EVENTS OF DEFAULT 87 Section 7.01   Events of Default 87
Section 7.02   Remedies 91 Section 7.03   Application of Funds 91        
Article VIII THE DIP AGENT AND THE DIP LENDERS 92 Section 8.01   Appointment and
Authority 92 Section 8.02   Agent Individually 94 Section 8.03   Duties of
Agents; Exculpatory Provisions 94 Section 8.04   Reliance by Agents 95
Section 8.05   Delegation of Duties 96 Section 8.06   Non-Reliance on Agents and
DIP Lenders 96 Section 8.07   Indemnification 97 Section 8.08   Resignation by
the Agents; Removal of Agents 98 Section 8.09   DIP Lender’s Reliance, Etc 99
Section 8.10   Cure of Defaulting Lender 99 Section 8.11   DIP Agent 100
Section 8.12   Collateral Release Matters 100 Section 8.13   Agents May File
Proofs of Claim 100 Section 8.14   Swiss Collateral Documents 101        
Article IX MISCELLANEOUS 102 Section 9.01   Amendments, Etc. 102 Section 9.02  
Notices, Etc. 105 Section 9.03   No Waiver; Remedies 106 Section 9.04   Costs,
Expenses and Indemnity 107 Section 9.05   Right of Set-Off 108 Section 9.06  
Assignments and Participations 108 Section 9.07   Governing Law; Entire
Agreement 112 Section 9.08   Interest 113 Section 9.09   Confidentiality 113
Section 9.10   Treatment of Information 114 Section 9.11   USA Patriot Act
Notice 116 Section 9.12   Judgment Currency 116 Section 9.13   Consent to
Jurisdiction 116 Section 9.14   Appointment of Process Agent 117 Section 9.15  
Waiver of Jury Trial 117

 



iii

 

 

Section 9.16   Waiver of Immunity 118 Section 9.17   Waiver of Consequential
Damages 118 Section 9.18   Posting of Approved Electronic Communications 118
Section 9.19   Execution in Counterparts 119 Section 9.20   Domicile of Loans
119 Section 9.21   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 119 Section 9.22   Priority and Liens 119 Section 9.23   Certain
Bankruptcy Matters 120 Section 9.24   Acknowledgement Regarding Any Supported
QFCs 120

 

Schedule A   Commitment Schedule Schedule B   Excluded Jurisdictions Schedule C
  Material Contracts Schedule D   Mortgages Schedule E   Collateral Principles
Schedule 3.01(a)   Subsidiaries Schedule 3.01(k)   Material Litigation Schedule
4.15   Effective Date Rigs Schedule 4.20   Ownership of Subsidiaries Schedule
5.12   Post-Closing Covenants Schedule 6.02   Existing Liens Schedule 6.03  
Existing Debt Schedule 6.05(a)   Dispositions of Specified Rigs Schedule 6.09(f)
  Existing Restrictive Agreements

 

Exhibit A – Notice of Borrowing Exhibit B – Form of Note Exhibit C – Compliance
Certificate Exhibit D – Form of Budget Variance Certificate Exhibit E – Form of
Assignment and Acceptance Exhibit F – Form of Proceeds Certificate Exhibit G –
Form of Borrower Counterpart Exhibit H   Form of U.S. Guaranty

 



iv

 

 

THIS SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated
as of September 25, 2020, is among VALARIS PLC, an English public limited
company (“Valaris”) and a debtor and debtor-in-possession under chapter 11 of
the Bankruptcy Code (as defined below), any Subsidiary (as defined below) of
Valaris that becomes a borrower hereunder in accordance with Section 2.15 (each
such Subsidiary party hereto and each such Subsidiary that subsequently executes
a Borrower Counterpart (as defined herein) as permitted under the terms of this
Agreement, together with Valaris, collectively referred to herein as the
“Borrowers” and each a “Borrower”), WILMINGTON SAVINGS FUND SOCIETY, FSB, as DIP
Agent and the DIP Lenders (each as defined herein) party hereto from time to
time.

 

WHEREAS, on August 19, 2020 (the “Petition Date”), Valaris and certain of its
Subsidiaries (as defined below) listed in Schedule 3.01(a) (collectively, the
“Debtors”) each commenced a voluntary case (each a “Chapter 11 Case”, and
collectively, the “Chapter 11 Cases”) in the United States Bankruptcy Court for
the Southern District of Texas (“USBCSDTX”) under Chapter 11 of Title 11 of the
Bankruptcy Code, and the Chapter 11 Cases are being jointly administered in the
Bankruptcy Court (as defined below);

 

WHEREAS, the Borrowers have requested that the DIP Lenders provide the Borrowers
with a debtor-in-possession, superpriority, senior secured credit facility in an
aggregate principal amount of $500,000,000 in Commitments and DIP Loans from the
DIP Lenders (including the extensions of credit made hereunder, the “DIP
Facility”);

 

WHEREAS, the DIP Facility shall be afforded the liens and priority set forth in
the DIP Order and as set forth in the other Loan Documents and shall be used
during the Chapter 11 Cases for the purposes set forth in Section 5.03, subject
in all respects to the terms set out herein and in the other Loan Documents; and

 

WHEREAS, the DIP Lenders are willing to extend such credit to the Borrowers on
the terms and subject to the conditions set forth herein, including (without
limitation) entry of the DIP Order.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01           Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and the plural forms of the terms defined):

 

“Action” has the meaning specified in Section 9.04(b).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. A Person shall be deemed to “control”
another Person if the controlling Person possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of capital stock, securities,
partnership interests or other ownership interests, by contract or otherwise.

 





 

 

“Agent’s Group” has the meaning specified in Section 8.02(a).

 

“Agreement” means this Senior Secured Superpriority Debtor-in-Possession Credit
Agreement.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, licenses, approvals,
interpretations and orders of courts or Governmental Authorities and all orders
and decrees of all courts and arbitrators.

 

“Approved Budget” has the meaning specified in Section 5.01(l).

 

“Approved Budget Update” has the meaning specified in Section 5.01(l).

 

“Approved Classification” means, in respect of an Owned Rig, as at the Effective
Date or the date upon which a Rig becomes an Owned Rig, the classification of
that Rig indicated on the Effective Date, or if such Rig becomes an Owned Rig
after the Effective Date on such date that the Rig becomes an Owned Rig, with
the Approved Classification Society, free from any material overdue
recommendations and adverse notations affecting such classification, or the
equivalent classification with another Approved Classification Society or
otherwise approved by the Required DIP Lenders; provided, however, for any Owned
Rig which is in laid-up status with its Approved Classification Society, the
requirement to comply with an Approved Classification shall not apply until such
time as such Owned Rig changes to an operational status with its Approved
Classification Society.

 

“Approved Classification Society” means, in respect of an Owned Rig, the
American Bureau of Shipping, DNV GL AS or any other generally recognized first
class classification society that is a member of IACS that the Administrative
Agent may (acting with the authorization of the Required DIP Lenders) approve in
writing from time to time, such approval not to be unreasonably withheld.

 

“Approved Electronic Communications” means each Communication that any Credit
Party is obligated to, or otherwise chooses to, provide to the DIP Agent or any
DIP Lender pursuant to any Loan Document or the transactions contemplated
therein, including any financial statement, financial and other report, notice,
request, certificate and other information material; provided, however, that,
solely with respect to delivery of any such Communication by any Credit Party to
the DIP Agent and without limiting or otherwise affecting either the DIP Agent’s
right to effect delivery of such Communication by posting such Communication to
the Approved Electronic Platform or the protections afforded hereby to the DIP
Agent in connection with any such posting, “Approved Electronic Communication”
shall exclude (a) any notice of borrowing or and any other notice, demand,
communication, information, document and other material relating to a request
for a new Borrowing, (b) any notice pursuant to Section 2.06 and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (c) all notices of any
Default or Event of Default, (d) any DIP Budget or any Budget Variance Report,
and (e) any notice, demand, communication, information, document and other
material required to be delivered to satisfy any of the conditions set forth in
Article III or any other condition to any Borrowing or other extension of credit
hereunder or any condition precedent to the effectiveness of this Agreement.

 



2

 

 

“Approved Electronic Platform” has the meaning specified in Section 9.18(a).

 

“Approved Fund” means any Fund that is administered or managed by (a) a DIP
Lender, (b) an Affiliate of a DIP Lender or (c) an entity or an Affiliate of an
entity that administers or manages a DIP Lender.

 

“ARO” means Saudi Aramco Rowan Offshore Drilling Company, a limited liability
company incorporated under the laws of the Kingdom of Saudi Arabia.

 

“ARO JV Agreement” means the Shareholders’ Agreement, dated as of November 21,
2016, by and between Mukamala Oil Field Services Limited (as successor to Saudi
Aramco Development Company) and Rowan Rex relating to ARO.

 

“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
DIP Lender and an Eligible Assignee, and accepted by the DIP Agent, in
substantially the form of Exhibit E or any other form approved by the Required
DIP Lenders that complies with Section 9.06.

 

“Avoidance Actions” means the Debtors’ claims and causes of action under chapter
5 of the Bankruptcy Code or any other avoidance actions under the Bankruptcy
Code.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.

 

“Bail-In Legislation” means, with respect to any EEA Member Country which has
implemented, or which at any time implements, Article 55 BRRD, the relevant
implementing law or regulation as described in the EU Bail-In Legislation
Schedule from time to time.

 

“Bankruptcy Code” means title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.

 

“Bankruptcy Court” means the USBCSDTX, and any appellate court having
jurisdiction over the Chapter 11 Cases from time to time.

 

“Basel II” has the meaning specified in Section 2.07(d).

 

“Basel III” has the meaning specified in Section 2.07(d).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Security Industry and Financial Markets Association.

 



3

 

 

“Beneficial Ownership Regulation” mean 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“BOP Event” means the events described in the Form 8-K filed by the Lead
Borrower with the U.S. Securities and Exchange Commission on March 10, 2020,
relating to a blowout preventer incident involving the VALARIS DS-8.

 

“Borrower” or “Borrowers” has the meaning specified in the preamble to this
Agreement.

 

“Borrower Counterpart” means the Borrower Counterpart to this Agreement
substantially in the form of Exhibit G hereto.

 

“Borrowing” means a borrowing hereunder consisting of DIP Loans to one or more
of the Borrowers on a joint and several basis made on the same day by the DIP
Lenders.

 

“Budget Variance Report” has the meaning specified in Section 5.01(m).

 

“Business Day” means any day of the year except Saturday, Sunday and any day on
which banks are required or authorized to close in New York, New York.

 

“Business Plan” has the meaning specified in Section 3.01.

 

“Carve-Out” has the meaning specified in the DIP Order.

 

“Cash Election Notice” has the meaning specified in Section 2.05(b).

 

“Cash Interest Rate” has the meaning specified in Section 2.05(b).

 

“Cash Management Order” means an order entered by the Bankruptcy Court, which,
among other things, (a) authorizes and approves the Debtors’ use of its existing
cash management systems, (b) authorizes the Debtors to use existing bank
accounts, (c) authorizes the payment of fees, expenses and other charges in
connection with Cash Management Services, whether arising pre-petition or
post-petition, in the ordinary course, and (d) waives certain requirements of
Section 345(b) of the Bankruptcy Code.

 

“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships and other cash management services.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, central bank or comparable agency or (c) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority, central bank or comparable agency;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 



4

 

 

“Change of Control” means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) (i) is or becomes the “beneficial owner”
(as defined in Rules 13 d-3 and 13 d-5 of the Exchange Act), directly or
indirectly, of more than 50% of the total voting power of the Voting Stock of
the Lead Borrower or (ii) has obtained the power to elect a majority of the
members of the board of directors of the Lead Borrower, (b) any Borrower (other
than the Lead Borrower) shall cease to be wholly owned, directly or indirectly,
by the Lead Borrower, or (c) other than as permitted in this Agreement, any
Guarantor shall cease to be wholly owned, directly or indirectly, by the Lead
Borrower provided that no change contemplated by the Restructuring Support
Agreement (and any Restructuring Steps Plan (as defined in therein) adopted and
implemented in accordance with the terms thereof) will constitute a “Change of
Control” hereunder.

 

“Chapter 11 Case” has the meaning specified in the preamble to this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all present and after-acquired property and assets of the
Borrowers and the Guarantors and all proceeds thereof, including substantially
all inventory, real property, equipment (including, but not limited to, spare
parts), accounts, cash and cash equivalents, general intangibles, intercompany
receivables and rights in intercompany arrangements, contract rights, supporting
obligations and letter-of-credit rights, instruments (including, but not limited
to, intercompany notes, receivables and other payment obligations), deposit
accounts, investment property (including, but not limited to, 100% of the Equity
Interests held by the Borrowers and/or any Guarantor in their respective direct
Subsidiaries), intellectual property, books and records, investments, each Owned
Rig, charters, intercompany charters, drilling contracts, rig or vessel
construction contracts, any kind of agreement relating to the employment of each
Rig (including each Owned Rig and each Third-Party Rig), services agreement,
insurance, insurance claims, rig or vessel earnings, proceeds of all owned and
leased real estate and subject to and after entry of the DIP Order, all proceeds
or other assets recovered, unencumbered or otherwise, whether by judgment,
settlement or otherwise, that is the subject of the Debtors’ Avoidance Actions;
provided that, Collateral shall not include any Excluded Collateral.

 

“Collateral Document” means the DIP Order, the U.S. Pledge and Security
Agreement, the Mortgages, Vessel Security Agreement, UK Debenture, Control
Agreements, all local law security documents and agreements executed or to be
executed by any Borrower or any Guarantor in accordance with this Agreement or
any other Loan Document (including, without limitation, the Jersey Security
Agreement(s)), any and all financing statements, account control agreements,
deeds, deeds of trust, charges, debentures, security agreements, pledge
agreements, assignments and any other document and/or instrument executed and/or
delivered (or required to be delivered) by any Borrower or any Guarantor
granting or perfecting a Lien on any of its asset or property to secure payment
of the Obligations.

 



5

 

 

“Collateral Principles” means the Collateral Principles set forth on Schedule E.

 

“Commitment” means, with respect to each DIP Lender, the amount set opposite
such DIP Lender’s name on Schedule A (the “Commitment Schedule”) as its
“Commitment” or, if such DIP Lender has entered into any Assignment and
Acceptance, the amount set forth for such DIP Lender as its Commitment in the
Register maintained by the DIP Agent pursuant to Section 9.06(c), as such amount
may be adjusted pursuant to Section 2.11, Section 2.12, or Section 2.14.

 

“Commitment Letter” means that certain letter agreement, dated as of August 11,
2020, by and among the Lead Borrower, the DIP Agent and the DIP Lenders.

 

“Commitment Schedule” has the meaning specified in the definition of
“Commitment”

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto (excluding those solely among
the Credit Parties and their Affiliates) relating to this Agreement, the other
Loan Documents, any Credit Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” refers to the consolidation of the accounts of the Lead Borrower
and its Subsidiaries in accordance with GAAP.

 

“Consolidated Subsidiary” means a Subsidiary of the Lead Borrower whose accounts
are consolidated with the Lead Borrower in accordance with GAAP, which for the
avoidance of doubt includes each other Borrower.

 

“Control Agreement” has the meaning specified in paragraph F of Schedule E.

 

“Covered Plan” means an employee benefit plan (other than a Multiemployer Plan)
that is (or, in the event that any such plan has been terminated within five
years after a transaction described in Section 4069 of ERISA, was) maintained
for employees of the Borrowers or any ERISA Affiliate and covered by Title IV of
ERISA or that Borrower or any of its ERISA Affiliates has or reasonably could be
expected to have any liability for.

 

“CRD IV” has the meaning specified in Section 2.07(d).

 



6

 

 

“Credit Parties” means the Borrowers and the Guarantors, and “Credit Party”
means any Borrower and/or any Guarantor.

 

“Currency” means any Dollars, Euro or Sterling, as applicable.

 

“Debt” means, in the case of any Person, (a) indebtedness of such Person for
borrowed money, (b) obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) obligations of such Person to pay the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of business and payable on customary terms), (d) obligations
of such Person to deliver property or services for which prepayment has been
made, to the extent reflected as a liability pursuant to GAAP, (e) monetary
obligations of such Person as lessee under leases that are, in accordance with
GAAP, recorded as capital leases, (f) without duplication, all letters of credit
issued for the account of such Person or as to which such Person has any
reimbursement obligation, whether or not drawn, (g) net obligations of such
Person under any interest rate, currency, commodity or other swap, cap or collar
or under any other derivatives transaction, (h) obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (i) all liabilities of
such Person in respect of unfunded vested benefits under any Plan or
Multiemployer Plan, except to the extent an ERISA Affiliate has paid such
liabilities within the time prescribed by law, (j) obligations of such Person in
respect of Disqualified Capital Stock, (k) obligations of such Person under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (a) through (j) of this definition, (l) indebtedness or
obligations of others of the kinds referred to in clauses (a) through (j) of
this definition secured by any Lien on or in respect of any property of such
Person, and (m) without duplication, all Other Obligations of such Person;
provided, for clarity, that “Debt” shall not include trade payables and accrued
expenses arising in the ordinary course of business, deferred taxes, obligations
assumed or liabilities incurred under drilling contracts, vessel time charters
or other forms of service agreement in the ordinary course of business (e.g.,
bid bonds and performance guaranties), or preferred stock with no mandatory
redemption feature; provided, further, that “Debt” shall not include any
indebtedness with respect to which cash or cash equivalents in an amount
sufficient to repay in full the principal and accrued interest on such
indebtedness has been escrowed with the trustee or other depository for the
benefit of the note holders in respect of such indebtedness but only to the
extent the foregoing constitutes a complete defeasance of such indebtedness
pursuant to the applicable agreement governing such indebtedness.

 

“Debtor” has the meaning specified in the preamble to this Agreement.

 

“Default” means an event which, with the giving of notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” has the meaning specified in Section 2.05.

 



7

 

 

“Defaulting Lender” means at any time, subject to Section 8.10:

 

(a)           any DIP Lender that has failed for two or more Business Days to
comply with its obligations under this Agreement to make a DIP Loan unless such
DIP Lender notifies the DIP Agent and the Borrowers in writing that such failure
is the result of such DIP Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied; provided that if such DIP Lender has failed for at least
five Business Days to comply with any funding obligation, the Borrowers may
declare such DIP Lender to be a Defaulting Lender in a written notice to the DIP
Agent and the Required DIP Lenders;

 

(b)           any DIP Lender that has notified the DIP Agent or the Borrowers in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations hereunder (unless such writing or public statement relates
to such DIP Lender’s obligation to fund a DIP Loan hereunder and states that
such position is based on such DIP Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied) or generally under other agreements in which it
extends credit;

 

(c)           any DIP Lender that has, for three or more Business Days after
written request of the DIP Agent or the Lead Borrower, failed to confirm in
writing to the DIP Agent and the Borrowers that it will comply with its funding
obligations hereunder (provided that such DIP Lender will cease to be a
Defaulting Lender pursuant to this clause (c) upon the DIP Agent’s and the
Borrower’s receipt of such written confirmation); or

 

(d)           any DIP Lender with respect to which a Lender Insolvency Event has
occurred and is continuing with respect to such DIP Lender or its Parent Company
(provided, in each case, that neither the reallocation of funding obligations
provided for in Section 2.14 as a result of a DIP Lender’s being a Defaulting
Lender nor the performance by Non-Defaulting Lenders of such reallocated funding
obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender).

 

Any determination by the DIP Agent that a DIP Lender is a Defaulting Lender
under any of clauses (a) through (c) above will be conclusive and binding absent
manifest error, and such DIP Lender will be deemed to be a Defaulting Lender
(subject to Section 8.10) upon notification of such determination by the DIP
Agent to the Borrowers and the DIP Lenders, except as set forth in the proviso
to clause (a) above.

 

“DIP Agent” means Wilmington Savings Fund Society, FSB., in its capacity as
security trustee, administrative agent and collateral agent pursuant to
Article VIII, and such term shall include any successor to such entity in such
capacity pursuant to Section 8.08.

 

“DIP Budget” means a rolling 13-week cash flow forecast setting forth all
forecasted receipts and disbursements of the Lead Borrower and its Consolidated
Subsidiaries on a Consolidated basis for such period, reflecting such cash flow
forecasts on a weekly basis.

 



8

 

 

 

“DIP Lenders” means the lenders listed on Schedule A attached hereto and each
Eligible Assignee that becomes a DIP Lender party hereto pursuant to
Section 2.12 or Section 9.06(a), other than any such Person that ceases to be a
party hereto pursuant to Section 2.14 or Section 9.06(a).

 

“DIP Lender Professionals” means Kramer Levin Naftalis & Frankel LLP, Akin Gump
LLP, Porter Hedges LLP, Watson Farley & Williams LLP and Houlihan Lokey, Inc.,
and, to the extent the Required DIP Lenders deem necessary, one local counsel to
the DIP Lenders and the DIP Agent, taken as a whole, in each relevant
jurisdiction (other than any Excluded Jurisdictions). For the avoidance of
doubt, DIP Lender Professionals shall not include Quinn Emanuel Urquhart &
Sullivan, LLP or any other counsel or advisors in connection with any Noteholder
Litigation.

 

“DIP Loan” and “DIP Loans” means a loan by a DIP Lender to the Borrowers
pursuant to Section 2.01 (as divided or combined from time to time as
contemplated in the definition herein of Borrowing).

 

“DIP Order” means an order entered by the Bankruptcy Court satisfactory to the
DIP Agent and the Required DIP Lenders and otherwise on terms consistent with
the Commitment Letter, which shall approve the DIP Facility, provide that the
Obligations constitute Superpriority Claims and approve the granting to the DIP
Agent of Liens securing the DIP Facility with the priority specified therein,
and provide that any Subsidiary of any Borrower that becomes a Debtor shall be
bound by the terms of such order and the Loan Documents.

 

“Dispose” means to sell, lease, assign, exchange, convey or otherwise transfer
(excluding the granting of a Lien on) any Property or assets. “Disposition” and
“Disposed” have a meaning correlative thereto.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is 91 days after the Maturity Date; provided that only the portion of
Equity Interest which so matures or is mandatorily redeemable, is so convertible
or exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Capital Stock; provided, further,
that if such Equity Interest is issued to any employee or to any plan for the
benefit of employees of any of the Borrowers or any of their Subsidiaries or by
any such plan to such employees, such Equity Interest shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by any Borrower in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability;
provided, further, that any class of Equity Interest of such Person that by its
terms authorizes such Person, at such Person’s sole option, to satisfy its
obligations thereunder by delivery of Equity Interests that are not Disqualified
Capital Stock shall not be deemed to be Disqualified Capital Stock.
Notwithstanding the preceding sentence, any Equity Interests that would
constitute Disqualified Capital Stock solely because the holders of the Equity
Interests have the right to require any Borrower to repurchase or redeem such
Equity Interests upon the occurrence of a change of control or an asset sale
will not constitute Disqualified Capital Stock if the terms of such Equity
Interests provide that the relevant Borrower may not repurchase or redeem any
such Equity Interests pursuant to such provisions prior to the repayment in full
of all outstanding DIP Loans hereunder and the termination in whole of the
Commitments hereunder.

 



9

 

 

“Disqualified Lender” means (a) those persons identified by the Lead Borrower on
a written list delivered to the DIP Agent and the DIP Lenders on or before the
date of the Commitment Letter, (b) competitors and Affiliates of competitors of
the Lead Borrower identified by the Lead Borrower on a written list delivered to
the DIP Agent and the DIP Lenders before the execution of the Commitment Letter,
which list may be supplemented from time to time after the date of the
Commitment Letter by the Lead Borrower delivering a written supplement (which
may be delivered via electronic mail to the financial and legal advisors to the
DIP Lenders) thereto to the DIP Agent, listing the name of the relevant new
competitors or Affiliates of such competitors that shall be designated as
Disqualified Lenders, and (c) any person that is or becomes an Affiliate of the
entities described in the preceding clauses (a) and (b) and that is readily
identifiable on the basis of such Affiliate’s name; provided that no written
supplement delivered to the DIP Agent on or after the Effective Date shall apply
retroactively to disqualify any Person that shall have acquired an assignment or
participation pursuant to the terms of this Agreement prior to the delivery of
such written supplement.

 

“Dollars” and “$” means lawful money of the United States of America.

 

“DS-13” means the vessel, to be known as Atwood Archer, which currently is under
construction pursuant to the DS-13 NewBuild Contract.

 

“DS-14” means the vessel, to be known as Atwood Admiral, which currently is
under construction pursuant to the DS-14 NewBuild Contract.

 

“DS-13 Contract Party” means Alpha Admiral Company, a company organized under
the laws of the Cayman Islands.

 

“DS-14 Contract Party” means Alpha Archer Company, a company organized under the
laws of the Cayman Islands.

 

“DS-13 and DS-14 Debtors” means each of (i) the DS-13 Contract Party, (ii) the
DS-14 Contract Party, and (iii) Atwood Oceanics Pacific Limited, a company
organized under the laws of the Cayman Islands.

 

“DS-13 NewBuild Contract” means the Contract for the Construction and Sale of
Drillship dated September 2012 among the DS-13 Contract Party and Daewoo
Shipbuilding & Marine Engineering Co., Ltd.

 

“DS-14 NewBuild Contract” means the Contract for the Construction and Sale of
Drillship dated June 24, 2013 among the DS-14 Contract Party and Daewoo
Shipbuilding & Marine Engineering Co., Ltd.

 



10

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a borrower of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
borrower.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“Effective Date” has the meaning set forth in Section 3.01.

 

“Effective Date Rigs” means the Rigs listed on Schedule 4.15 attached hereto.

 

“EII” means ENSCO International Incorporated, a Delaware corporation.

 

“Eligible Assignee” means (a) any DIP Lender, (b) any Affiliate of any DIP
Lender, (c) an Approved Fund and (d) any Person (other than a natural Person,
any Borrower or any Subsidiary, any joint venture entity controlled by any
Borrowers or any of their Subsidiaries or any Affiliate of any Borrower) not
covered by clause (a), clause (b) or clause (c) of this definition; provided,
however, that, (i) neither any Borrower nor any of its Subsidiaries nor any
joint venture entity controlled by any Borrowers or any of their Subsidiaries
nor other Affiliates of any Borrower shall be an Eligible Assignee; and (ii) no
Defaulting Lender (but only so long as such DIP Lender is a Defaulting Lender)
or any of its Subsidiaries, no Disqualified Lender, and no Person who, upon
becoming a DIP Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii) shall be an Eligible Assignee.

 

“EMU Legislation” means the legislative measures of the European council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“English Proceeding” means a proceeding of the Parent under the Insolvency Act
of 1986 of the United Kingdom or under the Companies Act of 2006 of the United
Kingdom that gives effect to or facilitates the implementation of any plan filed
in the Chapter 11 Cases including where that is confirmed pursuant to an order
entered into by the Bankruptcy Court.

 

“Ensco Thailand” means Ensco (Thailand) Limited, a Thai limited company.

 

“Environmental Claim” means any notice of liability, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (i) pursuant to or in connection with any actual or alleged violation of
any Environmental Law; (ii) in connection with any release of or exposure to
Hazardous Material; or (iii) in connection with any actual or alleged damage,
injury, threat or harm to health or safety (to the extent relating to Hazardous
Materials), natural resources or the environment giving rise to liability under
Environmental Law.

 

“Environmental Law” means any law, statute, ordinance, rule, regulation, order,
treaty, convention, decision, decree, judgment, permit, license, authorization
or other Governmental Requirement arising from, in connection with or relating
to pollution, the protection or regulation of the environment or the protection
or regulation of health or safety (to the extent relating to Hazardous
Materials), whether the foregoing are required or promulgated by any government
or agency or other authority of or in the United States (whether local, state,
or federal) or any foreign country or subdivision thereof, including those
relating to the disposal, removal, remediation, production, storing, refining,
handling, transferring, processing, recycling or transporting of or exposure to
any Hazardous Material wherever located.

 



11

 

 

“EPA” means the United States Environmental Protection Agency or any successor
thereto.

 

“Equity Interest” means as to any Person, any capital stock, partnership
interest, membership interest or other equity interest in such Person, or any
warrant, option or other right to acquire any Equity Interest in such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, as in effect from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of which any Borrower is a member and which is
under common control within the meaning of the regulations under Section 414 of
the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and the sign “€” mean the lawful currency of the participating member
states of the European Union as constituted by the Treaty on European Union and
referred to in the EMU Legislation.

 

“Events of Default” has the meaning specified in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” means (a) deposit accounts specially and exclusively used in
the ordinary course of business for payroll, payroll taxes and other employee
wage and benefit payments (or the equivalent thereof in non-U.S. jurisdictions)
to or for the benefit of any Debtor’s salaried employees, which accounts are
funded only in the ordinary course of business, (b) pension fund accounts,
401(k) accounts and trust accounts (or the equivalent thereof in non-U.S.
jurisdictions) and (c) withholding tax and other tax accounts (including sales
tax accounts), fiduciary accounts, trust accounts escrow accounts and other
accounts, in each case, in which any Debtor holds funds on behalf of any third
party (including, without limitation, any administrator appointed pursuant to an
English Proceeding or the equivalent thereof in any non-U.S. jurisdiction);
provided that the aggregate amount of cash and cash equivalents in any such
accounts held by the Debtor on behalf of an administrator appointed pursuant to
an English Proceeding or the equivalent thereof in any non-U.S. jurisdiction
shall not exceed $5,000,000 unless consented to by the Required DIP Lenders.

 



12

 

 

“Excluded Collateral” means:

 

(a)            the Equity Interests in Rowan Rex and any Property or assets
owned by Excluded Subsidiaries, in each case, other than the proceeds of any
sale of Equity Interests in Rowan Rex and/or any Excluded Subsidiary, or any
dividends and other distributions received from Rowan Rex and/or any Excluded
Subsidiary, to the extent such proceeds, dividends or distributions are received
by any Borrower and/or any Guarantor, do not otherwise constitute Excluded
Collateral and are not otherwise required to be transferred or turned over to an
Affiliate of any Borrower or any Guarantor or any third-party in connection with
a previously binding contractual obligation that is not entered in contemplation
of such receipt of such proceeds shall not constitute Excluded Collateral;

 

(b)           Equity Interests in non-wholly owned Subsidiaries or any other
Person not a wholly-owned Subsidiary and rights in and to any joint venture
agreements or shareholder agreements, including (without limitation) the ARO JV
Agreement and any rights in and to the ARO JV Agreement and the “Shareholder
Instruments” (as defined in the ARO JV Agreement), in each case (other than in
the case of ARO and the ARO JV Agreement) to the extent the relevant joint
venture agreement or shareholder agreement would prohibit, or would require the
consent of any third party prior to, the granting of a security interest or lien
on such Equity Interests or rights;

 

(c)            all Avoidance Actions (other than, for the avoidance of doubt,
any proceeds or other assets recovered, whether by judgment, settlement or
otherwise, from Avoidance Actions, regardless of whether any Liens have been
granted with respect any Avoidance Actions);

 

(d)            any motor vehicles and other assets (other than, for the
avoidance of doubt, Rigs) subject to certificates of title;

 

(e)            all commercial tort claims below $15,000,000;

 

(f)            any governmental licenses or state or local franchises, charters
and authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby after
giving effect to the applicable anti-assignment provisions of the UCC (or
similar provisions under applicable foreign law), other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC (or similar provisions under applicable foreign law) notwithstanding
such prohibition or restriction;

 

(g)           pledges and security interests prohibited or restricted by
Applicable Law or by legally binding contractual restrictions (including any
requirement to obtain the consent of any Governmental Authority or third party
and any pledge by a Subsidiary that would result in a substantial risk to the
officers or directors of such Subsidiary of civil or criminal liability) not
entered into in contemplation thereof;

 

(h)           margin stock;

 



13

 

 

(i)            any lease, license or agreement or any property subject to a
purchase money security interest or similar arrangement, in each case entered
into in accordance with or otherwise permitted under this Agreement and to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or purchase money arrangement or create a right
of termination in favor of any other party thereto after giving effect to the
applicable anti-assignment provisions of the UCC (or similar provisions under
applicable foreign law), other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC (or similar
provisions under applicable foreign law) notwithstanding such violation or
invalidation;

 

(j)            any assets to the extent a security interest in such assets would
result in material adverse tax consequences to the Lead Borrower, any of its
direct or indirect Subsidiaries, as reasonably determined by the Lead Borrower
in consultation with the Required DIP Lenders;

 

(k)            letter of credit rights, except to the extent constituting a
supporting obligation for other Collateral as to which perfection of the
security interest in such other Collateral may be accomplished by the filing of
a UCC financing statement (it being understood that no actions shall be required
to perfect a security interest in letter of credit rights, other than the filing
of a UCC financing statement);

 

(l)            any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law;

 

(m)          any Excluded Accounts and any funds and other property held in or
maintained in any such Excluded Accounts;

 

(n)           assets where the cost of obtaining a security interest therein
exceeds the practical benefit to the DIP Lenders afforded thereby as mutually
agreed by the Borrowers and the Required DIP Lenders; and

 

(o)           any other assets mutually agreed by the Borrowers and the Required
DIP Lenders on, prior to or following the Effective Date (in their sole
discretion);

 

provided, that notwithstanding the foregoing clauses (a) through (o), proceeds
of Excluded Collateral shall be Collateral to the extent such proceeds are
received by any Borrower or any Guarantor and do not otherwise constitute
Excluded Collateral.

 

“Excluded Guarantor” means, at any time, any Guarantor that is organized in an
Excluded Jurisdiction at such time.

 

“Excluded Jurisdiction” means any jurisdiction listed on Schedule B, as modified
from time to time in accordance with Section 5.10(c).

 



14

 

 

“Excluded Subsidiary” means, at any time: (a) Rowan Rex; (b) each Person that is
a Subsidiary on the Effective Date or that becomes a Subsidiary after the
Effective Date if as of the time such Person becomes a Subsidiary, as
applicable, such Subsidiary’s guaranty is prohibited by (i) any Governmental
Authority with authority over such Subsidiary, (ii) Applicable Law or regulation
or analogous restriction, or such Subsidiary’s Guaranty would result in
substantial risk to the officers or directors of such Subsidiary of civil or
criminal liability or (iii) contractual restrictions not entered into in
contemplation of such Subsidiary providing a Guaranty (and entered into in
contemplation of, or following entry of, the Commitment Letter and/or the DIP
Facility) (c) each Person that is a Subsidiary on the Effective Date or that
becomes a Subsidiary after the Effective Date and that, in each case, at such
time, is not wholly owned directly or indirectly by the Lead Borrower; provided
that no Subsidiary that is wholly owned as of the Petition Date shall be or be
deemed to be an “Excluded Subsidiary” under this clause (c) simply because a
portion (but not all) of the Equity Interests in such Subsidiary are sold or
otherwise transferred to any person other than any Borrower or a wholly owned
Subsidiary, and, notwithstanding such sale, a portion (but not all) of the
Equity Interests in such Subsidiary, to the extent such Subsidiary is a
“Guarantor” it shall remain a “Guarantor”. The Excluded Subsidiaries as of the
Effective Date are listed on Schedule 3.01(a).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
branch profits and franchise Taxes, in each case (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any DIP Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a DIP Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such DIP Lender with respect to an applicable interest in a DIP Loan or
Commitment pursuant to a law in effect on the date on which (i) such DIP Lender
acquires such interest in the DIP Loans or Commitment or becomes a party to this
Agreement (other than pursuant to an assignment request by the Lead Borrower
under Section 2.12) or (ii) such DIP Lender changes its lending office, except
in each case to the extent that pursuant to Section 2.09, amounts with respect
to such Taxes were payable either to such DIP Lender’s assignor immediately
before such DIP Lender became a party hereto or to such DIP Lender immediately
before it changes its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.09(f) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended, including any subordinate legislation thereunder.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the immediately preceding Business
Day as so published on the next succeeding Business Day; provided, further, that
if no such rate is published on such next succeeding Business Day, the DIP Agent
may, in its discretion, determine the Federal Funds Rate for such day by
reference to the average rate charged to the DIP Agent on such day on such
transactions as determined by the DIP Agent.

 



15

 

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any federal agency or authority of the United States from time to
time succeeding to its function.

 

“Fee Letter” means the Administrative Agent Fee Letter, dated as of August 11,
2020, by and among the Lead Borrower and the DIP Agent.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funding Liabilities” means at any time the minimum liability with respect to
Plans which would be required to be reflected at such time as a liability on the
Consolidated balance sheet of the Lead Borrower and its Consolidated
Subsidiaries under paragraphs 36 and 70 of Statement of Financial Accounting
Standards No. 87, as such Statement may from time to time be amended, modified
or supplemented, or under any successor statement issued in replacement thereof.

 

“GAAP” means United States generally accepted accounting principles and policies
as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, commission, board, instrumentality, regulatory body, court,
central bank or political subdivision thereof or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union).

 

“Governmental Requirements” means all judgments, orders, writs, injunctions,
decrees, awards, laws, ordinances, statutes, regulations, rules, franchises,
permits, certificates, licenses, authorizations and the like and any other
requirements of any Governmental Authority.

 

“Guaranties” means (a) the U.S. Guaranty, and (b) any other guaranty agreement
executed by one or more Guarantors in favor of the DIP Agent for the benefit of
the holders of Obligations.

 

“Guarantors” means each Subsidiary of the Lead Borrower (a) that is as of the
Effective Date, or after the Effective Date becomes, a Debtor, (b) that as of
the Effective Date owns, or after the Effective Date becomes the owner of a Rig
that is Collateral or the Equity Interest of any owner of Rig that is Collateral
and in the case of each of clause (a) and (b) is not an Excluded Subsidiary,
(c) Ensco Global Limited (Cayman Islands), Ensco Asia Company LLC (Texas LLC),
Ensco Global II Ltd. (Cayman Islands), Ensco Global Limited (UK), Ensco Holdco
Limited (UK), Ensco Services Limited (UK), RDC Malta Limited (Malta) and RDC
Offshore Malta Limited (Malta) and (d) each Subsidiary of the Lead Borrower that
executes a guaranty at the Lead Borrower’s election in accordance with
Section 5.10. Schedule 3.01(a) identifies, which of the Lead Borrower’s
Subsidiaries are (i) Debtors, (ii) Guarantors, (iii) Material Subsidiaries,
(iv) Immaterial Subsidiaries and (v) Excluded Subsidiaries, in each case, as of
the Effective Date.

 



16

 

 

“Hazardous Materials” means (a) any substance or material defined as a hazardous
substance pursuant to any Environmental Law, (b) any substance or material
regulated as a hazardous or solid waste pursuant to any Environmental Law, and
(c) any other material or substance regulated under any Environmental Law due to
its toxic, dangerous or deleterious properties or characteristics, including
pollutants, contaminants, toxic substances, radioactive materials, refined
products, natural gas liquids, crude oil, petroleum and petroleum products,
polychlorinated biphenyls and asbestos.

 

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate swaps or
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“IACS” means the International Association of Classification Societies.

 

“ISM Code” means the International Safety Management Code for the Safe Operation
of Ships and for Pollution Prevention (including the guidelines on its
implementation), adopted by the International Maritime Organization, as the same
may be amended or supplemented from time to time.

 

“ISPS Code” means the International Ship and Port Facility Security (ISPS) Code
as adopted by the International Maritime Organization’s (IMO) Diplomatic
Conference of December 2002, as the same may be amended or supplemented from
time to time.

 

“ISSC” means an International Ship Security Certificate issued under the ISPS
Code.

 

“Immaterial Subsidiary” means any Subsidiary that (a) is not a Material
Subsidiary and (b) (i) owns assets having a book value of less than 5%
individually, of the book value of all assets of the Lead Borrower and its
Consolidated Subsidiaries, and (ii) has annual revenue less than 5% individually
of the annual revenue of the Lead Borrower and its Consolidated Subsidiaries, in
each case as of the last day of the most recently ended fiscal year for which
financial statements are available or required to be delivered. For purposes of
this definition, any intercompany equity investments, loans, advances, or
receivables shall be deemed not to constitute “assets” of a Debtor.

 

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or in
connection with or with respect to any payment made by or on account of any
obligation of any Credit Party under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

 



17

 

 

“Initial Approved Budget” has the meaning specified in Section 3.01(i).

 



“Insufficiency” means, with respect to any Covered Plan, the amount, if any, by
which the present value of the accrued benefits under such Covered Plan exceeds
the fair market value of the assets of such Plan allocable to such benefits.

 

“Insurance/Condemnation Event” means any casualty or other insured damage to, or
any taking under the power of eminent domain or by condemnation or similar
proceeding of, or any Disposition under a threat of such taking of, all or any
part of any assets of any Borrower or any Guarantor.

 

“Interest Payment Date” means as to DIP Loans that have been made hereunder the
last Business Day of each calendar month and the Maturity Date.

 

“Interest Rate” has the meaning specified in Section 2.05(b).

 

“Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition by such Person of any Equity Interest or Debt
of any other Person, (b) loan or advance made by such Person to any other
Person, (c) guaranty, assumption or other incurrence of liability by such Person
of or for any Debt or other obligation of any other Person, (d) creation of any
Debt owed to such Person by any other Person, or (e) capital contribution or
other investment by such Person in any other Person. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment or
interest earned on such Investment.

 

“Jersey FinCo” means Ensco Jersey Finance Limited, a company incorporated under
the laws of Jersey and a direct wholly owned Subsidiary of the Lead Borrower.

 

“Jersey Loan Party” means Jersey FinCo and any Loan Party: (i) incorporated;
(ii) established; (iii) constituted; and/or (iv) formed in Jersey.

 

“Jersey Security Agreement(s)” means: (a) the Jersey law security interest
agreement between the Borrower and the DIP Agent over all of the issued and
outstanding shares of Jersey FinCo; and (b) the Jersey law security interest
agreement between Jersey FinCo and the DIP Agent over all present and future
intangible movable property of Jersey FinCo situated in Jersey.

 

“Jersey Security Register” means the security interests register maintained
under Part 8 of the SIJL.

 

“Joint Venture” means (a) the entities listed on Part E of Schedule 3.01(a) and
(b) any other direct or indirect Subsidiary of the Lead Borrower which is not a
wholly owned Subsidiary of the Lead Borrower or another wholly owned direct or
indirect Subsidiary of the Lead Borrower and the business and management thereof
is jointly controlled by the holders of the Equity Interests therein pursuant to
customary joint venture arrangements.

 



18

 

 

“Lead Borrower” means Valaris.

 

“Lender Insolvency Event” means, with respect to any DIP Lender, that (a) such
DIP Lender is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, (b) such DIP Lender
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such DIP Lender, or such DIP
Lender has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment; provided that the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator with respect to a DIP Lender under the Dutch Financial Supervision Act
2007 (as amended from time to time and including any successor legislation)
shall not constitute a Lender Insolvency Event under this clause (b), or
(c) such DIP Lender has become the subject of a Bail-in Action.

 

“Lien” means any mortgage, hypothec, hypothèque, pledge, security interest,
encumbrance, lien, claim or charge of any kind (including any agreement to grant
any Lien, the interest of a vendor under any conditional sale or other title
retention agreement and the interest of a lessor under a capital lease), whether
or not filed, recorded or otherwise perfected under Applicable Law.

 

“Liquid Investments” means:

 

(a)           debt securities issued or directly and fully guaranteed or insured
by the United States government or any agency or instrumentality thereof, with
maturities of no more than two years from the date of acquisition;

 

(b)           commercial paper of a domestic issuer rated at the date of
acquisition not less than P1 by Moody’s Investor Service, Inc., or A1 by S&P;

 

(c)            certificates of deposit, demand deposits, Eurodollar time
deposits, overnight bank deposits, and bankers’ acceptances, with maturities of
no more than two years from the date of acquisition, issued by any bank or trust
company organized under the laws of the United States or any state thereof whose
deposits are insured by the Federal Deposit Insurance Corporation, and having
capital and surplus aggregating at least $1,000,000,000;

 

(d)           corporate bonds, and municipal bonds of a domestic issuer rated at
the date of acquisition Aaa by Moody’s Investor Service, Inc., or AAA by S&P,
with maturities of no more than two years from the date of acquisition;

 

(e)            repurchase agreements secured by debt securities of the type
described in part (a) above, the market value of which, including accrued
interest, is not less than 100% of the amount of the repurchase agreement, with
maturities of no more than two years from the date of acquisition, issued by or
acquired from or through any bank or trust company organized under the laws of
the United States or any state thereof and having capital and surplus
aggregating at least $1,000,000,000; and

 



19

 

 

(f)            investments, classified in accordance with GAAP as current assets
of the Lead Borrower or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition.

 

“Loan Documents” means this Agreement, each Note (if any), each Guaranty, each
Collateral Document, the Fee Letter, any intercreditor or subordination
agreement entered into by any Credit Party or any Subsidiary of the Lead
Borrower in connection with this Agreement or the other Loan Documents and all
other documents or instruments executed and delivered in connection with this
Agreement which the DIP Agent and the Lead Borrower designate in writing as a
“Loan Document.”

 

“Loan Parties” means, at any time, the Borrowers and the Material Subsidiaries
of any Borrower as of such time.

 

“Losses” has the meaning specified in Section 9.04(b).

 

“Material Adverse Change” means any event or occurrence which could reasonably
be expected to result in a material adverse change in (i) the business,
financial condition, operations or properties of the Loan Parties, taken as a
whole, (ii) the ability of the Loan Parties to perform their respective material
obligations under the Loan Documents, or (iii) the ability of the DIP Agent and
the DIP Lenders to realize the material benefits intended to be provided by the
Lead Borrower and the Guarantors under the Loan Documents, in each case of the
foregoing clauses (i), (ii) and (iii), other than material adverse changes,
events or occurrences arising from the commencement, existence or implementation
of the Chapter 11 Cases or any English Proceeding in furtherance thereof.

 

“Material Contracts” means the present and future contracts entered into by any
Debtor that satisfy the description included in clauses (a)(iii) or (a)(iv) of
the definition of “Material Subsidiary”. The Material Contracts as of the
Effective Date are listed on Schedule C.

 

“Material Litigation” means any action, suit, investigation, litigation or
proceeding pending or (to the knowledge of the Credit Parties) threatened in any
court or before any arbitrator or governmental instrumentality (other than the
Chapter 11 Cases and any action, suit, investigation or proceeding arising from
the commencement and continuation of the Chapter 11 Cases or the consequences
that would normally result from the commencement and continuation of the Chapter
11 Cases) that is not stayed and could reasonably be expected to result in a
Material Adverse Change.

 

“Material Subsidiary” means (a) any Subsidiary that is a Guarantor and that
satisfies one or more of the following criteria: (i) is an issuer, borrower or
guarantor of any of the Prepetition Debt; (ii) either currently is, or in the
future becomes, a charterer or an owner of any Owned Rig; (iii) either currently
is, or in the future becomes, a party to any charterparty agreement, pool
agreement, agreement to operate or drilling contract in respect of any Owned Rig
(in each case, whether owned by such or another Guarantor or the Borrower);
(iv) either currently is, or in the future becomes, a party to an agreement
pursuant to which it manages a Third Party Rig; or (v) either currently has or
in the future has intercompany receivables or other promissory notes or like
receivables in an aggregate amount equal to greater than $50,000,000, and
(b) any Subsidiary that owns the real property located at 620 Moulin Road,
Broussard, LA 70518. The Material Subsidiaries as of the Effective Date are
listed in Part B of Schedule 3.01(a).

 



20

 

 

“Maturity Date” means the earliest of (i) the Stated Maturity Date (ii) the date
of acceleration of the DIP Loans and the termination of the DIP Lenders’
Commitments pursuant to the terms of this Agreement; (iii) the substantial
consummation (as defined in Section 1101 of the Bankruptcy Code, and which, for
purposes hereof, shall be no later than the “effective date”) of any plan filed
in the Chapter 11 Cases that is confirmed pursuant to an order entered by the
Bankruptcy Court; and (iv) the consummation of a sale of all or substantially
all of the assets of the Lead Borrower and the other Debtors under section 363
of the Bankruptcy Code.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor ratings
agency.

 

“Mortgages” means each of the Rig Mortgages listed on Schedule D.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Lead Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA, to which the Lead Borrower or
any ERISA Affiliate, and at least one employer other than the Lead Borrower or
an ERISA Affiliate, is making or accruing an obligation to make contributions
or, in the event that any such plan has been terminated, to which the Lead
Borrower or any ERISA Affiliate made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.

 

“Net Cash Proceeds” means, with respect to any event, cash proceeds in respect
of such event, net of (a) the reasonable cash costs (including underwriting
commissions, legal, investment banking, brokerage and accounting and other
professional fees and sales commissions) paid or reasonably estimated (to the
extent reserves for such estimations are maintained in accordance with GAAP) to
Persons that are not the Borrowers or any Subsidiary of any Borrower,
(b) amounts required to be applied to the repayment of Debt (other than under
this Agreement, any Prepetition Debt or any other Debt existing on the Petition
Date that is listed on Schedule 6.03) secured on a senior basis to the
Obligations by a Permitted Lien on the applicable asset or Property, and (c) in
the case of any Specified Asset Sale, Disposition as described in
Section 2.06(b)(iv), Insurance/Condemnation Event or Total Loss, Taxes paid or
reasonably estimated to be paid as a result thereof (including, for the
avoidance of doubt, as a result of any distribution of such proceeds to any
Borrower or any Guarantor).

 

“NewBuild Debt” has the meaning set forth in the definition of “Permitted Debt”.

 

“Non-Consenting DIP Lender” has the meaning specified in Section 2.12(a).

 

“Non-Defaulting Lender” means, at any time, a DIP Lender that is not a
Defaulting Lender.

 



21

 

 

“Non-Public Information” means any Information marked “Non-Public Information”
or “Confidential” by any Credit Party pursuant to Section 9.10.

 

“Non-U.S. Plan Event” means, with respect to any employee benefit plan that is
subject to the laws or applicable customs or rules of relevant jurisdictions
other than the United States, the failure of such plan (i) to comply with such
Applicable Law, (ii) to comply with any applicable registration, approval or
qualification requirement of such laws or jurisdictions, (iii) if intended to
qualify for special tax treatment, to comply with the requirements for such
special tax treatment and (iv) to be maintained in good standing with applicable
material requirements of the applicable jurisdictions.

 

“Note” means a promissory note of the Borrowers requested by any DIP Lender
payable to the order of such DIP Lender, in substantially the form of Exhibit B,
evidencing the Commitment of such DIP Lender.

 

“Noteholder Litigation” means any investigations, actions, claims or suits
brought by any holders of the Borrower’s Prepetition Senior Notes against the
Lead Borrower or any of its Affiliates or any of their respective directors,
officers, employees, advisors, agents or representatives with respect to
prepetition facts and circumstances (other than the DIP Facility), including the
litigation filed on March 19, 2020, in Harris County District Court in Houston,
Texas by UMB Bank relating to four series of bonds styled as UMB Bank Nat’l
Ass’n v Rowan Cos. LLC, et al., No. 202018184-7 (Tex. Dist. Ct. Mar. 19, 2020).

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Obligations” means all obligations (liquidated, contingent or otherwise) from
time to time owed by the Borrowers and/or any Guarantor pursuant to any of the
Loan Documents, including all principal of and interest (including, any
capitalized interest), fees and premiums on the DIP Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, all other obligations, including fees, costs, expenses and
indemnities (including, without limitation, any professional fees, costs,
expenses and indemnities, including in connection with any exercise of remedies
of

 

the DIP Agent (or its designee), Security Trustee, the DIP Lenders and the other
Secured Parties and, in each case, their professional advisors, in each case to
the extent payable in accordance with the Loan Documents), whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrowers and the Guarantors under this
Agreement and the other Loan Documents and the due and punctual performance of
all covenants, agreements, obligations and liabilities of Borrowers and the
Guarantors under or pursuant to this Agreement and the other Loan Documents.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Borrower Obligations” has the meaning specified in Section 2.15(c).

 



22

 

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any DIP Loan or Loan
Document).

 

“Other Obligations” means, for any Person, as of any date of determination
thereof, the aggregate amount, determined in accordance with GAAP as of such
date, without duplication of any clause within this definition, all
(a) obligations of such Person under any lease which is treated as an operating
lease for financial accounting purposes and a financing lease for Tax purposes,
in an amount equal to the base amount on which rental payments are measured
minus the unpaid balance contributed, pledged, or otherwise provided by such
Person or its Affiliates to collateralize the lessee’s obligations in connection
with such lease and minus the principal amount of any of the lessor’s debt that
such Person or its Affiliates have purchased; (b) the net cash payment
obligations of such Person with respect to any forward sale contract for a
commodity with respect to which such Person has received a prepayment by a
counterparty thereto, provided that in no event shall “Other Obligations”
include forward sales contracts that are entered into in the ordinary course of
such Person’s trading business, if any, and not intended to function as a
borrowing of funds; and (c) all guaranties of collection or payment of any
obligation described in clauses (a) and (b) of any other Person; provided,
however, that in no event shall “Other Obligations” include (i) any completion
or performance guaranties (or similar guaranties that a project or a Subsidiary
of such Person perform as planned) or (ii) pure operating leases entered in the
ordinary course of business, including but not limited to pure operating leases
of business equipment.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.12).

 

“Owned Rig” means any vessel or mobile offshore drilling unit (including without
limitation any jack-up rig, semi-submersible rig, drillship, and barge rig) that
is now or hereafter owned by any Borrower and/or any of the Guarantors at such
time. For the avoidance of doubt, any vessel or mobile offshore drilling unit
which is under construction pursuant to a building contract or similar agreement
entered into by a Borrower or Guarantor shall not be considered an “Owned Rig”
until its delivery (or, if earlier, transfer of title) to such Borrower or
Guarantor pursuant to the terms of such agreement.

 

“Parent Company” means, with respect to a DIP Lender, any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such DIP Lender.

 

“Participant Register” has the meaning specified in Section 9.06(e).

 



23

 

 

“Payment Office” means the office of the DIP Agent located at 500 Delaware
Avenue, Wilmington, Delaware 19801, or such other office as the DIP Agent may
designate by written notice to the other parties hereto.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any federal agency or
authority of the United States from time to time succeeding to its function.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) and set forth
in, with respect to plan years ending prior to the effective date of the Pension
Protection Act of 2006, Section 412 of the Code and Section 302 of ERISA each as
in effect prior to the Pension Protection Act of 2006 and, thereafter, Sections
412 and 430 of the Code and Sections 302 and 303 of ERISA.

 

“Permitted Borrower Jurisdiction” means England and Wales, Jersey or any other
jurisdiction proposed by the Lead Borrower and that is reasonably acceptable to
the Required DIP Lenders.

 

“Permitted Debt” means:

 

(a)            Debt incurred pursuant to this Agreement and the other Loan
Documents;

 

(b)            Prepetition Debt and any other Debt existing on the Petition Date
that is listed on Schedule 6.03;

 

(c)            Debt incurred under any interest rate agreements, foreign
exchange agreements or derivative obligations entered into by any Subsidiary in
the ordinary course of business, provided that such agreements and obligations
are not for speculative purposes;

 

(d)            intercompany Debt; provided that, (i) any such intercompany Debt
owing by (x) any Borrower or any Guarantor (other than any Excluded Guarantor,
so long as it is subordinated to the Obligations pursuant to the DIP Order)
shall be subordinated to the Obligations pursuant to a written subordination
agreement substantially in the form set forth in Section 18 of the U.S.
Guaranty; and (y) any Excluded Guarantor so long as it is subordinated to the
Obligations pursuant to the DIP Order; and (ii) any such intercompany debt owed
to a non-Guarantor by a Borrower or a Guarantor shall be permitted so long as it
shall be subordinated pursuant to the DIP Order;

 

(e)            secured and unsecured Debt of Borrower and any Subsidiary in
respect of bids, trade contracts, performance guarantees, leases, letters of
credit, statutory obligations, performance bonds, bid bonds, appeal bonds,
surety bonds, customs bonds and similar obligations, in each case provided in
the ordinary course of business;

 

(f)            guarantees or other similar obligations (not described in clause
(e) above) in an aggregate amount not to exceed $25,000,000 at any time
outstanding, plus all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on such
obligations;

 



24

 

 

(g)            secured or unsecured Debt in respect of credit cards or purchase
cards not to exceed $2,500,000 at any time outstanding, plus all premiums (if
any), interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on such obligations;

 

(h)            secured Debt in respect of Cash Management Services in an
aggregate amount not to exceed $10,000,000 at any time outstanding, plus all
premiums (if any), interest (including post-petition interest), fees, expenses,
charges and additional or contingent interest on such obligations;

 

(i)             any obligations and payments permitted or required to be made
under (1) any order of the Bankruptcy Court, which, among other things,
authorizes the Debtors to pay certain prepetition wages, benefits, and other
amounts owing to employees, or (2) any order of a court of competent
jurisdiction in relation to an English Proceeding, in each case to the extent
constituting Debt in an aggregate amount with respect to sub-clause (2) not
exceeding $5 million;

 

(j)             Debt incurred in the ordinary course of business to finance
take-or-pay obligations contained in supply arrangements;

 

(k)            Debt to acquire, construct, renovate or upgrade any drilling rig
or marine transportation in an aggregate amount not to exceed $15,000,000;
provided that none of the Loan Parties shall guaranty such indebtedness to the
extent incurred by any non-Guarantor or any Excluded Guarantor;

 

(l)             subject to the Required DIP Lenders’ prior written consent, any
secured Debt incurred by the DS-13 and DS-14 Debtors pursuant to (x) the DS-13
NewBuild Contract and (y) the DS-14 NewBuild Contract, each as existing as of
the Petition Date (collectively, the “NewBuild Debt”) and any guarantee thereof
by the Borrower; provided that such guarantee shall be unsecured;

 

(m)           to the extent constituting Debt, Permitted Investments;

 

(n)           other secured Debt not otherwise permitted by clauses (a) through
(m) above in an aggregate amount not to exceed $10,000,000 at any time
outstanding; provided, that such Debt may not be secured by any Rigs owned by
Material Subsidiaries, the Equity Interests in Rowan Rex, the Equity Interests
in ARO or cash on deposit in any Specified Account;

 

(o)           other unsecured Debt not otherwise permitted by clauses
(a) through (n) above in an aggregate amount not to exceed $10,000,000 at any
time outstanding, plus all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on such
obligations;

 

(p)            to the extent constituting Debt, prepayments for property or
services under any drilling contract, pool agreement or charterparty agreement
in the ordinary course of business;

 



25

 

 

(q)            other Debt not otherwise permitted by clauses (a) through
(p) above in an aggregate amount not to exceed $5,000,000 at any time
outstanding; and

 

(r)            extensions, refinancings, repayments and reborrowings, renewals
or replacements of Debt permitted under clauses (a) – (r) above which, in the
case of any such extension, refinancing, repayment and reborrowing, renewal or
replacement, does not increase the amount of such Debt being extended,
refinanced, repaid and reborrowed, renewed or replaced at any time of any such
extension, refinancing, renewal or replacement, other than accrued and unpaid
interest, cash fees and expenses (including premiums), or amounts to pay fees
and expenses reasonably incurred, in each case, in connection with such
extension, refinancing, repayment and reborrowing, renewal or replacement.

 

“Permitted Investments” means:

 

(a)            Liquid Investments; provided, that Liquid Investments in
Specified Accounts shall be subject to a Control Agreement in favor of the DIP
Agent; provided, further, that each Credit Party or any of its Subsidiaries may
only hold Liquid Investments in reliance on this clause (a) in accounts
established by and in the name of such Person (and of no other Person);

 

(b)            Investments in and contributions to non-Guarantor Subsidiaries,
Excluded Guarantors and Joint Ventures, (w) in the ordinary course of business
consistent with past practice for payroll, general overhead and administrative
services, tax payments and cash management activities (x) to the extent required
pursuant to the applicable joint venture agreement or other constituent
agreement in accordance with the Cash Management Order, (y) in the case of ARO
and Rowan Rex, to the extent required by the ARO JV Agreement, and, in addition,
an amount up to the aggregate amount of any dividends, distributions or loan
repayments previously received by Rowan Rex from ARO (including all amounts paid
pursuant to the “Shareholder Instruments” (as defined in the ARO JV Agreement)),
as of any date of determination, or (z) in accordance with the DIP Order, Cash
Management Order, or the Approved Budget (subject to the Permitted Variance);

 

(c)            loans or advances to employees of the Lead Borrower or any of its
Subsidiaries (or guaranties of loans and advances made by a third party to
employees of the Debtors (other than any Immaterial Subsidiary)) in the ordinary
course of business in an aggregate outstanding principal amount not to exceed
$1,000,000 at any time;

 

(d)            Investments received in settlement of amounts due to the Lead
Borrower or any of its Subsidiaries effected in the ordinary course of business;

 

(e)            Investments in the ordinary course of business, or if not
consistent with past practice, for a legitimate business purpose, among the
Credit Parties that are not Excluded Guarantors;

 

(f)            Investments among the Lead Borrower and its Subsidiaries in
effect as of the Effective Date and any amendment or extension of any such
Investments that does not increase the amount of Investment (other than by
payment of interest in kind) being amended or extended as determined as of such
date of renewal or extension;

 



26

 

 

(g)            Investments by any Subsidiary that is not a Guarantor in any
Guarantor;

 

(h)           subject to the limitations set forth in clauses (e) through (g) of
this definition, Guaranties permitted under Section 6.03;

 

(i)             redemption, retirement, sinking fund or similar payment,
purchase or acquisition for value, direct or indirect, of any stock or stock
equivalents of the Lead Borrower or any of its Subsidiaries and repurchase,
redemption or other acquisition for value of any stock or stock equivalents of
the Lead Borrower or any Subsidiary held by any current or former officer,
director or employee pursuant to any equity based compensation plan, equity
subscription agreement, stock option agreement, shareholders agreement, or other
similar arrangement, in accordance with the Approved Budget (subject to
Permitted Variance);

 

(j)             Investments not to exceed an amount necessary to fund the
activities, costs and fees of any English Proceeding, including those of any
administrators appointed thereby (including by funding into a bank account held
by or on behalf of the administrators such amounts required by the
administrators to undertake this role);

 

(k)            Investments received in consideration for a Disposition permitted
by Section 6.05 but solely to the extent permitted to be received as non-cash
consideration under Section 6.05;

 

(l)             Investments by the Lead Borrower or any other Loan Party in any
Subsidiary that has been incorporated for the purpose of implementing any plan
filed in the Chapter 11 Cases and/or an English Proceeding, in an amount not to
exceed the lesser of (i) $100,000 and (ii) the amount strictly necessary in
order to incorporate and/or establish such Subsidiary under Applicable Law;

 

(m)           to the extent constituting an Investment, any Permitted Debt; and

 

(n)            any other Investments in an aggregate amount not to exceed
$10,000,000 at any time outstanding.

 

“Permitted Liens” means

 

(a)            Liens for Taxes, assessments or governmental charges or levies on
Property of the Lead Borrower or a Subsidiary, if the same shall not at any time
be delinquent or are being contested in good faith and by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Lead Borrower or such Subsidiary;

 

(b)            Liens that are imposed by law in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens, statutory
landlord liens, maritime liens (in each case to the extent permitted under
sub-section (b) of the definition of “Permitted Rig Liens”) and other similar
liens, if the same shall not at any time be delinquent or are being contested in
good faith and by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Lead Borrower or the
appropriate Subsidiary;

 



27

 

 

(c)            Liens arising in the ordinary course of business out of or in
connection with pledges or deposits under workers’ compensation laws,
unemployment insurance, old age pensions, social security retirement benefits or
other forms of governmental insurance;

 

(d)            Liens created by any of the Loan Documents (including, for the
avoidance of doubt, the Carve-Out) or other collateral arrangement required by
the Loan Documents to secure the Obligations;

 

(e)            minor defects, irregularities and deficiencies in title to, and
easements, rights-of-way, zoning restrictions and other similar restrictions,
charges or encumbrances, defects and irregularities in the physical placement
and location of pipelines within areas covered by easements, leases, licenses
and other rights in real property in favor of the Lead Borrower or any
Subsidiary, in each case which do not interfere with the ordinary conduct of
business, and which do not materially detract from the value of the property
which they affect;

 

(f)            any right of set-off arising under common law or by statute;

 

(g)            Liens arising from judgments, decrees, arbitration awards or
attachments in existence not more than 30 days after the entry thereof or with
respect to which execution has been stayed or the payment of which is covered by
insurance;

 

(h)            Liens against real property with respect to which the Lead
Borrower or any Subsidiary has been granted easements, rights-of-way or other
real estate interests, which have been created or incurred prior to the
acquisition by the Lead Borrower or such Subsidiary of such easements,
rights-of-way or other real estate interests, or thereafter by the Persons from
whom the Lead Borrower or such Subsidiary obtains such real estate interests and
their successors and assigns (other than the Lead Borrower or any Subsidiary);

 

(i)             Liens incurred in the ordinary course of business to secure
performance of tenders, bids or contracts entered into in the ordinary course of
business, including without limitation any rights of offset or liquidated
damages, penalties, or other fees that may be contractually agreed to in
conjunction with any tender, bid, or contract entered into by the Lead Borrower
or its Subsidiaries in the ordinary course of business;

 

(j)             Liens existing on the Effective Date and listed on Schedule 6.02
and Liens incurred pursuant to subsequent permitted extensions, refinancings, or
renewals of the underlying obligations secured by such Liens, provided that no
additional assets of the Lead Borrower or any of its Subsidiaries are pledged in
support thereof and that the underlying obligations do not increase

 

(k)            Liens to secure Permitted Debt recorded as capital leases in
accordance with GAAP;

 



28

 

 

(l)             Liens to secure supersedeas bonds, appeal bonds and similar
obligations in an aggregate outstanding amount not to exceed $100,000,000 at any
time;

 

(m)           Liens arising under paragraph 99 of Schedule B1 of the Insolvency
Act 1986 in relation to an English Proceeding in an aggregate amount not
exceeding $5,000,000, or an amount in excess thereof with the consent of the
Required DIP Lenders;

 

(n)            Permitted Rig Liens;

 

(o)            legal or equitable Liens deemed to exist by reason of negative
pledge covenants and other covenants or undertakings of a like nature;

 

(p)            Liens encumbering inventory, work-in-process and related property
in favor of customers or suppliers securing obligations and other liabilities
(other than Debt) to such customers or suppliers to the extent such Liens are
granted in the ordinary course of business and are consistent with past business
practices;

 

(q)            Liens arising from the incurrence of secured Debt that
constitutes Permitted Debt (including Liens on accounts used to cash
collateralize Permitted Debt in respect of credit cards or purchase cards,
hedging obligations, Cash Management Services or letters of credit, leases,
statutory obligations, customs bonds and other similar obligations, in each case
provided in the ordinary course of business), including, for the avoidance of
doubt, Liens existing on the Petition Date in connection with the NewBuild Debt
pursuant to clause (l) of the definition of Permitted Debt; and

 

(r)            any Liens on the Property of the Lead Borrower and its
Subsidiaries not permitted in clauses (a) through (q) above; provided that the
aggregate outstanding principal amount of Debt secured by all such Liens does
not exceed, at the time of incurrence thereof, $20,000,000; provided, further
that no Lien permitted under this clause (r) shall extend to Rigs owned by
Material Subsidiaries, Equity Interests in Rowan Rex, Equity Interests in ARO or
cash on deposit in any Specified Account;

 

provided that, notwithstanding anything in this definition of “Permitted Liens”
or in any Loan Document to the contrary, in no event shall any Credit Party
create, assume, incur or suffer to exist, or allow any Subsidiary to create,
assume, incur or suffer to exist, any Lien on or in respect of any directly
owned assets of Rowan Rex, including any “Shareholder Instrument” (as defined in
the ARO JV Agreement), including the ARO Note, or any Equity Interests held by
such Credit Party or Subsidiary, as applicable, in Rowan Rex.

 

“Permitted Rig Liens” means:

 

(a)            with respect to U.S.-flag vessels, “preferred maritime liens” as
defined in 46 U.S. §31301, and, with respect to non-U.S.-flag vessels, those
maritime liens that are given preferred status over a mortgage under the laws of
the applicable foreign-flag jurisdiction, in each case arising by law in the
ordinary course of business for sums either not yet due or being contested in
good faith by appropriate action promptly initiated and diligently conducted,
with such accruals as shall be required by GAAP having been made therefor; and

 



29

 

 

(b)            shipyard liens and other liens arising by operation of law in the
ordinary course of business in constructing, operating, maintaining and
repairing the vessels, including any such liens for charters or leases of a
vessel, for sums either not yet due or being contested in good faith by
appropriate action promptly initiated and diligently conducted, with such
accruals as shall be required by GAAP having been made therefor, provided, that,
in each case, such contest will, more likely than not, not result in (x) the
sale, forfeiture, confiscation, distraint, seizure, or loss of any mortgaged
vessels or any interest therein in the course of any such proceedings, or as a
result of any such lien or (y) any materially adverse effect on the interests of
any mortgagee under the applicable mortgage or security.

 

“Permitted Variance” has the meaning specified in Section 6.01.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, firm or other entity, or a government or any political
subdivision or agency, department or instrumentality thereof.

 

“Petition Date” has the meaning specified in the preamble to this Agreement.

 

“PIK Interest Rate” has the meaning specified in Section 2.05(b).

 

“Prepetition Debt” means Debt under the Prepetition Revolving Facility and the
Prepetition Senior Notes.

 

“Prepetition Permitted Liens” means valid, properly perfected, enforceable and
unavoidable Liens on Collateral existing as of the Petition Date or that are
perfected as permitted by Section 546(b) of the Bankruptcy Code.

 

“Prepetition Revolving Facility” means that certain Fourth Amended and Restated
Credit Agreement, dated as of May 7, 2013, as amended, restated, extended,
supplemented or otherwise modified from time to time prior to the Petition Date,
by and among the Lead Borrower and Pride, as borrowers, the borrowers and
guarantors party thereto from time to time, Citibank, N.A., as the
administrative agent, and the banks party thereto from time to time.

 

“Prepetition Senior Notes” means, collectively, (a) each of the Pride Senior
Notes, (b) the 7.20% Debentures due 2027 issued by EII, (c) the 3.00%
exchangeable senior notes of due 2024 issued by Ensco plc and Jersey FinCo,
(d) the 4.70% senior unsecured notes due 2021 issued by the Lead Borrower,
(e) the 8.00% senior unsecured notes due 2024 issued by the Lead Borrower,
(f) the 4.50% senior unsecured notes due 2024 issued by the Lead Borrower,
(g) the 5.20% senior unsecured notes due 2025 issued by the Lead Borrower,
(h) the 7.75% senior unsecured notes due 2026 issued by the Lead Borrower,
(i) the 5.75% senior unsecured notes due 2044 issued by the Lead Borrower,
(j) the 4.875% senior unsecured notes due 2022 issued by the Lead Borrower,
(k) the 4.75% senior unsecured notes due 2024 issued by the Lead Borrower,
(l) the 7.375% senior unsecured notes due 2025 issued by the Lead Borrower,
(m) the 5.40% senior unsecured notes due 2042 issued by the Lead Borrower, and
(n) the 5.85% senior unsecured notes due 2044 issued by the Lead Borrower.

 

“Pride” means Pride International, Inc., a Delaware limited liability company
and indirect wholly owned Subsidiary of the Lead Borrower.

 



30

 

 

“Pride Indenture” means the Indenture dated July 1, 2004 by and between Pride
and the Bank of New York Mellon (successor to JPMorgan Chase Bank, N.A.), as
trustee, as supplemented by the Second Supplemental Indenture dated as of
June 2, 2009 and the Third Supplemental Indenture dated as of August 6, 2010 and
the Fourth Supplemental Indenture dated as of May 31, 2011.

 

“Pride Senior Notes” means (a) the 6.875% senior unsecured notes due 2020 issued
by Pride in an aggregate principal amount of $900,000,000 issued and sold
pursuant to the Pride Indenture and (b) the 7.875% senior unsecured notes due
2040 issued by Pride in an aggregate principal amount of $300,000,000 issued and
sold pursuant the Pride Indenture.

 

“Proceeds Certificate” means, a certificate of a Responsible Person of the Lead
Borrower substantially in the form of Exhibit F delivered to the DIP Agent and
the Required DIP Lenders in accordance with the terms and conditions set forth
in Section 2.06(b).

 

“Process Agent” has the meaning specified in Section 9.14.

 

“Property” or “asset” (in either case, whether or not capitalized) means any
interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible.

 

“Ratable Portion” means, as to any DIP Lender on any date, (a) the amount
obtained by dividing (i) such DIP Lender’s Commitment on such date by (ii) the
aggregate amount on such date of all Commitments of all of the DIP Lenders, or
(b) if no Commitments exist on such date, the amount obtained by dividing
(i) such DIP Lender’s Commitment on the day immediately prior to the termination
of the Commitments by (ii) the aggregate amount of all Commitments of all of the
DIP Lenders on such day.

 

“Recipient” means (a) the DIP Agent and (b) any DIP Lender, as applicable.

 

“Redemption” means, with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value of such Debt. “Redeem” has the correlative meaning thereto.

 

“Register” has the meaning specified in Section 9.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys and representatives of such Person
and of such Person’s Affiliates.

 

“Remedies Notice Period” has the meaning specified in Section 7.01.

 

“Required DIP Lenders” means, at any time any two or more unaffiliated DIP
Lenders holding DIP Loans and unused Commitments representing greater than 50%
of the sum of the aggregate principal amount of outstanding DIP Loans plus the
then unused Commitments; provided that Defaulting Lenders shall not be permitted
to vote in respect of amendments, waivers, determinations, consents, or
notifications hereunder or under any other Loan Documents other than as set
forth in Section 9.01(b).

 



31

 

 

“Requisition” means (a) any expropriation, confiscation, requisition (excluding
a requisition for hire or use which does not involve a requisition for title) or
acquisition of an Owned Rig, whether for full consideration, a consideration
less than its fair market value, a nominal consideration or without any
consideration, which is effected (whether de jure or de facto) by any
Governmental Authority or official authority or by any person or persons
claiming to be or to represent a Governmental Authority and (b) any capture or
seizure of an Owned Rig (including any hijacking, piracy, theft, condemnation,
destruction, abandonment, or arrest) by any person whatsoever.

 

“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.

 

“Responsible Person” means any of the president, any vice president, any senior
vice president, any executive vice president, the chief executive officer, the
chief financial officer, or controller, as the case may be, of the Lead Borrower
and any other representatives of the Lead Borrower as may be designated by any
one of the foregoing Persons with the consent of the DIP Agent.

 

“Restricted Payment” means with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
capital stock or other Equity Interest of such Person, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to any such Person’s stockholders,
partners or members (or the equivalent Person thereof).

 

“Restructuring Support Agreement” means the Restructuring Support Agreement
dated as of August 18, 2020, among the Lead Borrower, certain of the Borrower’s
Subsidiaries and the Consenting Noteholders (as defined therein) party thereto,
and all annexes, attachments and exhibits thereto, as amended in accordance with
the terms thereof.

 

“Rig” means any Owned Rig or Third Party Rig as the context may require.

 

“Rig Mortgages” has the meaning specified in Section 8.01(c).

 

“Rowan Rex” means Rowan Rex Limited, a limited company organized and existing
under the laws of the British Overseas Territory of the Cayman Islands.

 

“Safety Management Certificate” has the meaning given to it in the ISM Code.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/‌sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time, or subject to any other sanctions
program administered by the United States of America or the United Kingdom, the
European Union, Switzerland and/or the United Nations.

 



32

 

 

“Sanctioned Person” means (a) a Person or vessel named on or, to the knowledge
of any Borrower, 50% or more (directly or indirectly through economic or voting
means) owned (in the aggregate) or controlled by a Person named on, (i) the list
of “Specially Designated Nationals and Blocked Persons” maintained by OFAC
available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (ii) the lists maintained by the
United Nations Security Council available at
https://www.un.org/securitycouncil/content/un-sc-consolidated-list, or as
otherwise published from time to time, (iii) the lists maintained by the
European Union available at
https://eeas.europa.eu/headquarters/headquarters-homepage_en/8442/Consolidated%20list%20of%20sanctions,
or as otherwise published from time to time, (iv) the lists maintained by Her
Majesty’s Treasury available at
https://ofsistorage.blob.core.windows.net/publishlive/ConList.html, or as
otherwise published from time to time, (v) any other sanctions list maintained
by the entities specified in clauses (i) through (iv) above, or (b) (i) an
agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a person located, organized, or
resident in a Sanctioned Country.

 

“Sanctions” shall mean economic, financial, or trade sanctions, requirements or
embargoes imposed, administered or enforced from time to time by U.S.
Governmental Authorities (including, but not limited to, OFAC, the U.S.
Department of State and the U.S. Department of Commerce), the United Nations
Security Council, the European Union and its Member States, Her Majesty’s
Treasury or the State Secretariat for Economic Affairs of Switzerland (SECO)
and/or the Swiss Directorate of International Law (DIL).

 

“Secured Parties” means the DIP Lenders, the DIP Agent and any other holder of
any Obligation.

 

“Security Trustee” has the meaning specified in Section 8.01(c).

 

“SIJL” means the Security Interests (Jersey) Law 2012.

 

“Specified Accounts” has the meaning specified in Schedule E.

 

“Specified Asset Sale” means (a) any Disposition (other than Dispositions made
in reliance on Section 6.05(a), (c), Section 6.05(e), (f), (h), (i), (j),
(l) and (m)) and (b) any issuance of Equity Interests by any Guarantor, in each
case of the foregoing clauses (a) and (b). The term “Specified Asset Sale” shall
not include any Insurance/Condemnation Event or Total Loss.

 

“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, and any
successor ratings agency.

 

“Stated Maturity Date” means August 17, 2021, or, if such date is not a Business
Day, the first Business Day immediately preceding such date.

 

“Sterling” and the sign “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture, or
other entity of which more than 50% of the outstanding capital stock or other
Equity Interests having ordinary voting power (irrespective of whether or not at
the time capital stock or other Equity Interest of any other class or classes of
such corporation, partnership, joint venture, or other entity shall or might
have voting power upon the occurrence of any contingency) is at the time owned
directly or indirectly by such Person and, in respect of an entity incorporated
in Jersey, means a subsidiary within the meaning of Articles 2 and 2A of the
Companies (Jersey) Law 1991. Unless otherwise provided or the context otherwise
requires, the terms “Subsidiary” and “Subsidiaries” refer to a Subsidiary or
Subsidiaries of the Lead Borrower.

 



33

 

 

“Superpriority Claim” means allowed joint and several superpriority
administrative expense claims in the Chapter 11 Cases pursuant to section
364(c)(1) of the Bankruptcy Code, subject only to the Carve-Out and having
priority over any and all other administrative expenses of and all other claims
against the Debtors, now existing or hereafter arising, of any kind whatsoever,
including, without limitation, all other administrative expenses and claims of
the kind specified in, ordered pursuant to, or arising under or in connection
with sections 105, 326, 327, 328, 330, 331, 361, 362, 363, 364, 365, 503(b),
506(c), 507(a), 507(b), 546(c), 552, 726, 1113 or 1114 or any other provision of
the Bankruptcy Code, and having full recourse against all assets of the Debtors,
including all proceeds of Avoidance Actions.

 

“Swiss Subsidiary” means any Subsidiary of the Lead Borrower incorporated in
Switzerland and/or having its registered office in Switzerland and/or qualifying
as a Swiss resident pursuant to art 9 of the Swiss Withholding Tax Act.

 

“Swiss Federal Tax Administration” means the tax authorities referred to in
article 34 of the Swiss Withholding Tax Act.

 

“Swiss Withholding Tax” means taxes imposed under the Swiss Withholding Tax Act.

 

“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Event” means (a) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, or (b) the withdrawal of the Lead Borrower or any
ERISA Affiliate from a Multiple Employer Plan during a plan year in which it was
a “substantial employer”, as such term is defined in Section 4001(a)(2) of
ERISA, or the incurrence of liability by the Lead Borrower or any ERISA
Affiliate under Section 4064 of ERISA upon the termination of a Multiple
Employer Plan, or (c) any failure to comply with the Pension Funding Rules,
whether or not waived, or there shall arise any Lien in favor of the PBGC or a
Covered Plan on the assets of any the Lead Borrower or any ERISA Affiliate, or
(d)  the determination that any Covered Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430 or 432 of the Code or Sections 303 or 305 of ERISA, or (e) the
withdrawal of the Lead Borrower or any ERISA Affiliate, in a complete or partial
withdrawal, from, or the insolvency, within the meaning of Section 4245 of
ERISA, (or notification of such insolvency) of, a Multiemployer Plan (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon, the Lead
Borrower or any ERISA Affiliate, (g) the distribution of a notice of intent to
terminate a Covered Plan pursuant to Section 4041(a)(2) of ERISA or the
treatment of a Covered Plan amendment as a termination under Section 4041 of
ERISA, or (h) the institution of proceedings to terminate a Covered Plan by the
PBGC under Section 4042 of ERISA, or (i) any other event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Covered Plan.

 



34

 

 

“Test Date” means every other date on which a Budget Variance Report is
delivered in accordance with Section 5.01(m), commencing with the date of
delivery of the Budget Variance Report delivered during the fourth week after
the week in which the Effective Date occurs, and, for the avoidance of doubt,
each subsequent Test Date shall occur every four weeks after such initial Test
Date.

 

“Test Period” means each four week period (or such other period, with respect to
the first and second Budget Variance Report, beginning on the Effective Date and
ending on the Saturday last ended prior to the date the first and second Budget
Variance Report, as applicable, is delivered) covered in each Budget Variance
Report, commencing with the Budget Variance Report delivered during the fourth
week commencing after the week in which the Effective Date occurs.

 

“Third Party Rig” means any vessel or mobile offshore drilling unit (including
without limitation any jack-up rig, semi-submersible rig, drillship, and barge
rig) that is now or hereafter managed by any Borrower or any Guarantor but is
not an Owned Rig.

 

“Total Loss” means, in relation to an Owned Rig, (a) actual, constructive,
compromised, agreed, arranged or other total loss of that Owned Rig or (b) any
Requisition, unless that Owned Rig is returned to the full control of the
relevant Material Subsidiary within 30 days of such Requisition.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

 

“UK” and “United Kingdom” each mean the United Kingdom of Great Britain and
Northern Ireland.

 

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing DIP Lender, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administrative or other
insolvency proceedings).

 



35

 

 

“UK Bribery Act” means the Bribery Act of the United Kingdom 2010 as amended,
including any subordinate legislation thereunder.

 

“UK Debenture” means that certain debenture, dated as of the date hereof, by and
among the Borrowers party thereto from time to time, the Guarantors party
thereto from time to time and the DIP Agent.

 

“Undrawn Commitment Fee” has the meaning specified in Section 2.03(a).

 

“U.S. Guaranty” means the Guaranty, dated as of the date hereof, executed by
each of the Guarantors party thereto from time to time in favor of the DIP
Agent, for the benefit of the holders of Obligations substantially in the form
of Exhibit H.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Pledge and Security Agreement” means that certain U.S. Pledge and Security
Agreement, dated as of the date hereof, by and among the Borrowers party thereto
from time to time, the Guarantors party thereto from time to time and the DIP
Agent.

 

“Valaris” has the meaning specified in the preamble to this Agreement.

 

“VAT” means (a) any Tax imposed in compliance with the council directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112),
(b) to the extent not included in (a), any value added tax imposed by the UK
Value Added Tax Act 1994 and legislation and regulations supplemental thereto,
and (c) any other Tax of a similar nature to the Taxes referred to in (a) or
(b), whether imposed in a member state of the EU in substitution for, or levied
in addition to, the Taxes referred to in (a) or (b) or imposed elsewhere,
including, without limitation, any goods and services tax as provided for under
the Goods and Services Tax (Jersey) Law 2007.

 

“Vessel Security Agreement” means that certain Vessel Security Agreement, dated
as of the date hereof, by and among the Guarantors from time to time party
thereto and the DIP Agent.

 

“Voting Stock” means, with respect to any company or corporation, the
outstanding shares or stock of all classes (or equivalent interests) which
ordinarily, in the absence of contingencies, entitles holders thereof to vote
for the election of directors (or Persons performing similar functions) of such
corporation, even though the right to so vote has been suspended by the
happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified under Part I of Subtitle E of
Title IV of ERISA.

 

“Write-Down and Conversion Powers” means:

 

(a)            in relation to any Bail-In Legislation described in the EU
Bail-In Legislation Schedule from time to time, the powers described as such in
relation to that Bail-In Legislation in the EU Bail-In Legislation Schedule; and

 



36

 

 

 

(b)           in relation to any UK Bail-In Legislation:

 

(i)            any powers under that UK Bail-In Legislation to cancel, transfer
or dilute shares issued by a person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and

 

(ii)           any similar or analogous powers under that UK Bail-In
Legislation.

 

Section 1.02        Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”. Unless otherwise indicated, all references to a
particular time are references to New York City time.

 

Section 1.03        Accounting Terms. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if any
Borrower, by notice to the DIP Agent, shall request an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Required DIP Lenders, by notice from the DIP Agent to any Borrower,
shall request an amendment to any provision hereof for such purpose), regardless
of whether any such notice is given before or after such change in GAAP or in
the application thereof, then such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith in a manner satisfactory to the Lead Borrower and
the Required DIP Lenders. Notwithstanding the foregoing or any other provision
contained herein or any other Loan Document, any lease (or similar arrangement)
that would have been characterized, classified or reclassified as an operating
lease in accordance with GAAP prior to the date of the Lead Borrower’s adoption
of Accounting Standards Codification 842 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations)
(whether or not such lease was in effect on such date) shall be deemed not to
constitute a capital lease, and any such lease shall be, for all purposes of
this Agreement, treated as though it were reflected on the Lead Borrower’s
Consolidated financial statements in the same manner as an operating lease would
have been reflected prior to the Lead Borrower’s adoption of Accounting
Standards Codification 842.

 



37 

 

 

Section 1.04      Miscellaneous. The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified. The
term “including” shall mean “including, without limitation,”, the term “include”
shall mean “include, without limitation,” and the term “includes” shall mean
“includes, without limitation,”. Unless the context requires otherwise any
definition of or reference to any agreement, instrument, other document or order
herein shall be construed as referring to such agreement, instrument, other
document or order as amended, restated, amended and restated, or otherwise
modified from time to time (subject to any restrictions on such amendments,
restatements, amendments and restatements or other modifications set forth
herein).

 

Section 1.05      Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

Section 1.06      DIP Agent; Required DIP Lenders. Notwithstanding anything to
the contrary in this Agreement or any other Loan Documents: (a) any notice
required to be delivered by any Credit Party to the DIP Agent shall also be
required to be delivered to the Required DIP Lenders in accordance with
Section 9.02 and (b) whether or not expressly set forth in any provision of this
Agreement or any other Loan Document, the DIP Agent shall not grant any consent
or waiver or take other actions or refrain from taking actions under the Loan
Documents without the consent of the Required DIP Lenders (it being acknowledged
and agreed by the DIP Lenders and the DIP Agent that the Credit Parties may rely
on, without further inquiry, any written consent, written waiver, written
document or written instruction provided by the DIP Agent to any of the Credit
Parties hereunder).

 

Section 1.07      Jersey Terms. In each Loan Document, where it relates to a
person, at any relevant time: (i) incorporated (or dissolved) under the
Companies (Jersey) Law 1991; (ii) established, constituted or formed in Jersey;
(iii) which carries on, or has carried on, business in Jersey; or (iv) that has
immovable property at such time in Jersey, a reference to:

 

(a)            a composition, compromise, assignment or arrangement with any
creditor, winding up, liquidation, administration, dissolution, insolvency event
or insolvency includes, without limitation, “bankruptcy” (as that term is
interpreted pursuant to Article 8 of the Interpretation (Jersey) Law 1954), a
compromise or arrangement of the type referred to in Article 125 of the
Companies (Jersey) Law 1991 and any procedure or process referred to in Part 21
of the Companies (Jersey) Law 1991;

 

(b)            a “liquidator”, “receiver”, “administrative receiver”,
“administrator” or the like includes, without limitation, the Viscount of the
Royal Court of Jersey, Autorisés or any other person performing the same
function of each of the foregoing;

 

(c)            “Security” or a “security interest” includes, without limitation,
any hypothèque whether conventional, judicial or arising by operation of law and
any security interest created pursuant to the Security Interests (Jersey) Law
1983 or the SIJL and any related legislation; and

 



38 

 

 

(d)            any equivalent or analogous procedure or step being taken in
connection with insolvency includes any corporate action, legal proceedings or
other formal procedure or step being taken in connection with an application for
a declaration of en désastre being made in respect of any Property of such
person (or the making of such declaration).

 

Article II
AMOUNT AND TERMS OF THE DIP LOANS

 

Section 2.01      The DIP Loans. On the terms and subject to the conditions
contained in this Agreement and the DIP Order, each DIP Lender severally agrees
to make term loans to any Borrower on or following the Effective Date in an
aggregate principal amount that will not result in (a) such DIP Lender’s DIP
Loans to exceed such DIP Lender’s Commitments and (b) the total DIP Loans to
exceed the total Commitments. The DIP Loans shall (i) be made at any time and
from time to time on any Business Day during the period from the Effective Date
until the Maturity Date, (ii) be denominated in Dollars or, at the request of
the applicable Borrower and the option of the applicable DIP Lenders, Euro or
Sterling, (iii) on the Effective Date following the entry of the DIP Order, not
cause the principal amount of all DIP Loans then outstanding to exceed
$200,000,000, and (iv) be made in an aggregate amount not less than $25,000,000
(and in integral multiples of $5,000,000 in excess thereof) or such lesser
amount equal to the remaining undrawn Commitments. Any amounts paid or prepaid
in respect of the DIP Loans may not be reborrowed.

 

Section 2.02      Making the DIP Loans.

 

(a)            Notice of Borrowings. Each Borrowing shall be made on notice,
given not later than noon (New York City time) five Business Days prior to the
date of the proposed Borrowing, by the Lead Borrower to the DIP Agent with a
copy to the Required DIP Lenders, which shall give to each DIP Lender prompt
notice thereof by facsimile or in accordance with Section 9.02. Each such notice
of a Borrowing (a “Notice of Borrowing”) shall be given in accordance with
Section 9.02, in substantially the form of Exhibit A, identifying therein the
requested Borrowing and the (i) date of such Borrowing, (ii) aggregate amount of
such Borrowing, (iii) the applicable Specified Account(s) into which such
Borrowing shall be funded (it being acknowledged and agreed that all Borrowings
shall be funded into a one or more Specified Accounts) and (iii) requested
Currency of such Borrowing. Each Notice of Borrowing shall be irrevocable and
binding on the Borrowers.

 

(b)            Funding of Borrowings. Each DIP Lender shall, before noon (New
York City time) on the date of such Borrowing, make available to the DIP Agent
at its Payment Office, in same day funds, such DIP Lender’s Ratable Portion of
such Borrowing. After the DIP Agent’s receipt of such funds and upon
satisfaction or waiver of the applicable conditions set forth in Article III,
the DIP Agent will make such funds available as set forth in the Notice of
Borrowing.

 

(c)            Notes. Each DIP Lender, at its option, may request a Note of the
Borrowers payable to the order of such DIP Lender, evidencing the indebtedness
of the Borrowers to such DIP Lender resulting from DIP Loans owing by the
Borrowers to such DIP Lender, in substantially the form of Exhibit B hereto.

 



39 

 

 

Section 2.03      Fees.

 

(a)            Undrawn Commitment Fee. The Borrowers agree to pay to the DIP
Agent for the account of each DIP Lender an undrawn commitment fee (“Undrawn
Commitment Fee”) equal to 1.00% per annum on the average daily unused amount of
such DIP Lender’s Commitment during the period from the Effective Date in the
case of each DIP Lender listed on the signature pages hereof and from the
effective date specified in the Assignment and Acceptance pursuant to which it
became a DIP Lender in the case of each other DIP Lender until the date on which
such DIP Lender’s Commitment terminates. Accrued Undrawn Commitment Fees shall
be payable in kind by adding the amount thereof to the outstanding principal
amount of the DIP Loans (which shall then accrue interest) of each DIP Lender
monthly in arrears on or before the last day of each calendar month after the
Effective Date (commencing month ending September 30, 2020) and on the Maturity
Date. The Undrawn Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). Anything herein to the contrary
notwithstanding, during such period as a DIP Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any amount of the Undrawn Commitment
Fee accruing during such period pursuant to this Section 2.03(a) (without
prejudice to the rights of the Non-Defaulting Lenders in respect of such fees).

 

(b)            Upfront Fee Credit. The Lead Borrower paid in full in cash an
upfront fee to the DIP Lenders in an amount equal to 4% of the total Commitments
or $20,000,000 on the date of execution of the Commitment Letter. The DIP
Lenders hereby agree that the Borrowers will receive a credit for a portion of
such upfront fee as the Restructuring Support Agreement was entered into by the
Lead Borrower and the DIP Lenders as of the Petition Date, in an amount equal to
0.75% of the total Commitments or $3,750,000, which amount shall be credited
against any interest, fees or expenses (other than professional fees and
expenses) payable to the DIP Lenders under the Loan Documents (including, for
the avoidance of doubt, any interest, fees or expenses that are permitted to be
paid in kind under this Agreement). The fees incurred by the Borrowers pursuant
to Section 2.03(a) and Section 2.03(b) will be treated by the DIP Lenders and
the Borrowers as original issue discount for U.S. federal income tax purposes.

 

(c)            Agent Fees. The Borrowers shall pay to the DIP Agent the fees and
expenses required to be paid to it in accordance with the terms of the Fee
Letter, this Agreement and the other Loan Documents.

 

Section 2.04      Repayment. The Borrowers shall repay to each DIP Lender the
then-unpaid principal of all of the DIP Loans owing to such DIP Lender on the
Maturity Date.

 

Section 2.05      Interest.

 

(a)            Accrual of Interest. All DIP Loans shall bear interest on the
unpaid principal amount thereof from the date such DIP Loans are made until paid
in full, except as provided in clause (d) below, at a rate per annum equal to
the Interest Rate.

 



40 

 

 

(b)          Interest Rates and Payment Dates.      Except as otherwise provided
in this Section 2.05, all outstanding DIP Loans shall bear interest for each day
such DIP Loans shall be outstanding and such accrued and unpaid interest thereof
shall be payable in arrears on each Interest Payment Date at a rate equal to
8.00% per annum (the “PIK Interest Rate”), which interest shall be paid on the
applicable Interest Payment Date by adding the accrued and unpaid interest on
the DIP Loans to the principal amount of the outstanding DIP Loans (which shall
then accrue interest). Notwithstanding and without duplication of the foregoing,
at the Borrowers’ written election (which may be via electronic mail) to the DIP
Agent (such election, a “Cash Election Notice”), not later than noon (New York
City time) at least two Business Days prior to the applicable Interest Payment
Date, the Borrowers may elect to pay all (but not less than all) of the accrued
and unpaid interest due and payable on the DIP Loans on the applicable Interest
Payment Date, in cash, at a rate equal to 7.00% per annum (the “Cash Interest
Rate” and together with the PIK Interest Rate, the “Interest Rate”); provided,
that if the Interest Payment Date shall be the Stated Maturity Date, the
Borrowers shall be deemed to have elected to pay all of the accrued and unpaid
interest on the aggregate outstanding DIP Loans in cash at the Cash Interest
Rate. Upon the occurrence and continuance of an Event of Default, the DIP Loans
shall automatically bear interest at a rate per annum that is the rate that
would otherwise be applicable thereto plus 2.0% (the “Default Rate”) from the
date of such non-payment to the date on which such amount is paid in full (after
as well as before judgment) in cash; provided, that interest incurred at the
Default Rate otherwise due hereunder, notwithstanding anything else contained
herein, shall be paid in cash on the applicable Interest Payment Date.

 

Section 2.06          Prepayments.

 

(a)          Optional. The Borrowers may, at any time upon at least three
Business Days’ notice and on any Interest Payment Date, prepay in full or in
part, without premium or penalty, the DIP Loans; provided that each such partial
prepayment shall be in a minimum aggregate amount of $10,000,000 or multiples of
$1,000,000 in excess thereof (or, if less, the then outstanding principal amount
of the DIP Loans).

 

(b)          Mandatory. Subject to the DIP Order:

 

(i)            If at any time (including concurrently with or immediately after
giving effect to any reduction of Commitments pursuant to Section 2.11) the
aggregate amount of all DIP Loans exceeds the aggregate Commitments under this
Agreement, or the amount of DIP Loans of any DIP Lender exceeds such DIP
Lender’s aggregate Commitments (including in each case after giving effect to
any reduction of Commitments pursuant to Section 2.11), the Borrowers shall
promptly and in any case (within one Business Day) prepay without premium or
penalty, the principal amount of the DIP Loans ratably among the DIP Lenders in
accordance with their respective Commitments in an aggregate principal amount
sufficient to cause the aggregate amount of all DIP Loans to be less than or
equal to the aggregate Commitments and the aggregate amount of the DIP Loans of
any DIP Lender to be less than or equal to such DIP Lender’s aggregate
Commitments (including after giving effect to any reduction of Commitments
pursuant to Section 2.11).

 



41 

 

 

(ii)            Not later than the third Business Day following the date of
receipt by any Borrower or any Guarantor of any Net Cash Proceeds from any
Specified Asset Sales, the Borrowers shall prepay the DIP Loans then outstanding
in an aggregate amount equal to 100% of such Net Cash Proceeds; provided that,
so long as no Default or Event of Default shall have occurred and be continuing,
the Borrowers may, on or prior to the date of the required prepayment, subject
to the following sentence, deliver to the DIP Agent, a Proceeds Certificate
certifying that the Borrowers intend to cause such Net Cash Proceeds (or a
portion thereof specified in such certificate) to be reinvested in long-term
assets that are used or useful in the business of (x) if such Net Cash Proceeds
are received by any Borrower or any Guarantor from Disposition of any Owned Rig,
any Loan Party or (y) otherwise, any Credit Party (other than, in the case of
each of (x) or (y), an Excluded Guarantor or, until such time as Ensco Thailand
becomes a party to the U.S. Pledge and Security Agreement and the U.S. Guaranty,
Ensco Thailand) on or prior to the date that is 180 days after receipt of such
Net Cash Proceeds, and certifying that, as of the date thereof, no Default or
Event of Default has occurred and is continuing, in which case during such
period the Borrowers shall not be required to make such prepayment to the extent
of the amount intended to be so reinvested as set forth in the Proceeds
Certificate; provided, further, (i) to the extent that any such Net Cash
Proceeds shall be reinvested, rather than applied to prepayment as set forth in
this clause (ii), and were received by an Excluded Guarantor, such Excluded
Guarantor shall dividend, distribute or otherwise transfer such Net Cash
Proceeds to a Credit Party that is not an Excluded Guarantor as promptly as
reasonably practicable, except to the extent that any such dividend,
distribution or transfer (x) would be prohibited by any Applicable Laws,
rules or regulations, but only to the extent of such prohibition, (y) would have
a material adverse tax impact (determined in consultation with the Required DIP
Lenders), but only with respect to amount subject to such impact or (z) would
have a material loss due to currency conversion requirements that cannot be
avoided by such Credit Party’s exercise of its commercially reasonable efforts
(determined in consultation with the Required DIP Lenders) and (ii) any such Net
Cash Proceeds that are not so reinvested by the end of such period shall be
applied to prepay the DIP Loans as provided above promptly upon the expiration
of such period; provided that the Borrowers shall not be required to prepay the
DIP Loans if the aggregate Net Cash Proceeds from any such Specified Asset Sale
is equal to or less than $500,000 (provided, however, that the foregoing
$500,000 per Specified Asset Sales exclusion from prepayment shall not apply
once the aggregate amount so excluded is $5,000,000 (but no prepayment (other
than with respect to any Owned Rig) shall be due with respect to a Specified
Asset Sales the extent the Net Cash Proceeds from any such Specified Asset Sale
is equal to or less than $250,000)).

 

(iii)           Not later than the third Business Day following the date of
receipt by any Borrower or any Guarantor of any Net Cash Proceeds from the
incurrence of Debt not constituting Permitted Debt, the Borrowers shall prepay
the DIP Loans then outstanding in an aggregate amount equal to 100% of such Net
Cash Proceeds.

 



42 

 

 

(iv)          Not later than the third Business Day following the date of
receipt by any Borrower or any Guarantor of any Net Cash Proceeds in respect of
any Insurance/Condemnation Event or Total Loss, the Borrowers shall prepay the
DIP Loans then outstanding in an aggregate amount equal to 100% of such Net Cash
Proceeds to the extent such Net Cash Proceeds are not (A) otherwise required to
be transferred or turned over to an Affiliate of any Borrower or any Guarantor,
or any other third-party in connection with a previously binding contractual
obligation that was not entered in contemplation of receipt of such Net Cash
Proceeds; and (B) in respect of or related to the BOP Event; provided that, such
so long as no Default or Event of Default shall have occurred and be continuing,
the Borrowers may, on or prior to the date of the required prepayment, subject
to the following sentence, deliver to the DIP Agent, a Proceeds Certificate
certifying that the Borrowers intend to cause such Net Cash Proceeds (or a
portion thereof specified in such certificate) to be reinvested in long-term
assets that are used or useful in the business of (x) if such Net Cash Proceeds
are received by any Borrower or any Guarantor from an Insurance/Condemnation
Event or Total Loss in connection with any Owned Rig, any Loan Party or
(y) otherwise, any Credit Party (other than, in the case of each of (x) or (y),
an Excluded Guarantor or, until such time as Ensco Thailand becomes a party to
the U.S. Pledge and Security Agreement and the U.S. Guaranty, Ensco Thailand)
(including through the repair, restoration or replacement of the damaged,
destroyed or condemned assets) on or prior to the date that is 180 days after
receipt of such Net Cash Proceeds, and certifying that, as of the date thereof,
no Default or Event of Default has occurred and is continuing, in which case
during such period the Borrowers shall not be required to make such prepayment
to the extent of the amount intended to be so reinvested as set forth in the
Proceeds Certificate; provided, further, (i) to the extent that any such Net
Cash Proceeds shall be reinvested, rather than applied to prepayment as set
forth in this clause (iv), and were received by an Excluded Guarantor, such
Excluded Guarantor shall dividend, distribute or otherwise transfer such Net
Cash Proceeds to a Credit Party that is not an Excluded Guarantor as promptly as
reasonably practicable, except to the extent that any such dividend,
distribution or transfer (x) would be prohibited by any Applicable Laws,
rules or regulations, but only to the extent of such prohibition, (y) would have
a material adverse tax impact determined in consultation with the Required DIP
Lenders, but only with respect to amount subject to such impact or (z) would
have a material loss due to currency conversion requirements that cannot be
avoided by such Credit Party’s exercise of its commercially reasonable efforts
(determined in consultation with the Required DIP Lenders) and (ii) any such Net
Cash Proceeds that are not so reinvested by the end of such period shall be
applied to prepay the DIP Loans as provided above promptly upon the expiration
of such period; provided that the Borrowers shall not be required to prepay the
DIP Loans if the aggregate Net Cash Proceeds from any such
Insurance/Condemnation Event or Total Loss is equal to or less than $500,000
(provided however that the foregoing $500,000 per Insurance/Condemnation Event
or Total Loss exclusion from prepayment shall not apply once the aggregate
amount so excluded is $5,000,000 (but no prepayment (other than with respect to
any Owned Rig) shall be due to the extent the Net Cash Proceeds from any
Insurance/Condemnation Event or Total Loss is equal to or less than $100,000)).

 

(v)           Not later than the third Business Day following the date of
receipt by any Borrower or any Guarantor, excluding any amounts that are
permitted to be withheld or otherwise cannot be Distributed to a Borrower or a
Guarantor in accordance with Section 5.15(b), of any Net Cash Proceeds from any
Disposition of:

 

(A)           the (1) Equity Interests in Rowan Rex or ARO or (2) the assets or
Property of Rowan Rex (it being acknowledged and agreed that any repayment of
any amounts due under any “Shareholder Instruments” as defined in the ARO JV
Agreement by offset against liabilities shall not constitute Disposition of an
asset of Rowan Rex) or ARO, the Borrowers shall, in each case, prepay the DIP
Loans then outstanding in an aggregate amount equal to 100% of such Net Cash
Proceeds; and

 



43 

 

 

(B)            the (1) Equity Interests in any Joint Venture (other than ARO),
(2) the assets or Property of any Joint Venture (other than ARO) or (3) any
Owned Rig not constituting Collateral, the Borrowers shall, in each case, prepay
the DIP Loans then outstanding in an aggregate amount equal to 100% of such Net
Cash Proceeds; provided that with respect to any such Dispositions described in
this Section 2.06(b)(v)(B), the Borrowers shall not be required to prepay the
DIP Loans in respect of such Disposition until the aggregate Net Cash Proceeds
from all such Dispositions (or series of related Dispositions) equal $10,000,000
(but 100% of proceeds in excess of $10,000,000 shall be required to be prepaid)
(provided however that the foregoing exclusion shall not apply to any single
Disposition (or series of related Dispositions) resulting in greater than
$3,000,000 in Net Cash Proceeds, as to which 100% of such Net Cash Proceeds of
such Dispositions (or series of related Dispositions) shall be required to be
prepaid (but no prepayment (other than with respect to any Owned Rig) shall be
due to the extent the Net Cash Proceeds from any such Disposition (or series of
related Dispositions) is less than or equal to $250,000)). By way of example,
100% of Net Cash Proceeds of any Disposition that result in greater than
$3,000,000 in Net Cash Proceeds shall be required to prepay the DIP Loans and
for any Disposition (resulting in less than $3,000,000 in Net Cash Proceeds),
100% of Net Cash proceeds for all such Dispositions in excess of $10,000,000 in
the aggregate shall be required to prepay the DIP Loans (but no prepayment
(other than with respect to any Owned Rig) shall be due to the extent the Net
Cash Proceeds from any such Disposition is less than or equal to $250,000).

 

(c)           No Premium or Penalty. Prepayments permitted or required under
this Section 2.06 shall be without premium or penalty.

 

Section 2.07           Increased Costs; Capital Adequacy, Etc.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any DIP Lender;

 

(ii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)            impose on any DIP Lender any other condition, cost or expense
(other than Taxes) affecting this Agreement or DIP Loans made by such DIP Lender
or participation therein;

 



44 

 

 

and the result of the foregoing shall be to increase the cost to any Recipient
of making, funding or maintaining any DIP Loan (or of maintaining its obligation
to make any such DIP Loan), or to reduce the amount of any sum received or
receivable by such Recipient hereunder (whether of principal, interest, or any
other amount), then the Borrowers shall from time to time, upon demand by such
Recipient (with a copy of such demand to the DIP Agent), pay to the DIP Agent
for the account of such Recipient, as the case may be, such additional amount or
amounts sufficient to compensate such Recipient, as the case may be, without
duplication of any amounts paid under Section 2.07(b), for such additional costs
incurred or reduction suffered for such increased cost unless such DIP Lender
shall have withdrawn its demand for additional compensation for such increased
cost pursuant to Section 2.12(c); provided that such DIP Lender is generally
seeking, or intends generally to seek, compensation from similarly situated
borrowers under similar credit facilities (to the extent such DIP Lender has the
right under such similar credit facilities to do so) with respect to such Change
in Law regarding capital or liquidity requirements. Such Recipient shall provide
to the Lead Borrower a certificate setting forth the amounts to be paid by the
Borrowers in accordance with (iii).

 

(b)            Capital Requirements. If any DIP Lender shall have determined
that any Change in Law affecting such DIP Lender or such DIP Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such DIP Lender’s capital or on the
capital of such DIP Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such DIP Lender or the DIP Loans made by such DIP
Lender to a level below that which such DIP Lender or such DIP Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such DIP Lender’s policies and the policies of such DIP Lender’s
holding company with respect to capital adequacy), such DIP Lender shall have
the right to give prompt written notice and demand for payment of such
additional amount or amounts as will compensate such DIP Lender or such DIP
Lender’s holding company for any reduction actually suffered to the Borrowers
with a copy to the DIP Agent (which notice and demand shall show in reasonable
detail a description of the basis for such claim of compensation and the
calculation of such additional amount or amounts as shall be required to
compensate such DIP Lender or such DIP Lender’s holding company for any
reduction actually suffered, which such amounts shall be conclusive and binding
absent manifest error), although the failure to give any such notice shall not,
unless such notice fails to set forth the information required above or is not
delivered within the time period set forth in clause (e) below, release or
diminish any of the Borrowers’ obligations to pay additional amounts pursuant to
this Section 2.07(b); provided that such DIP Lender is generally seeking, or
intends generally to seek, compensation from similarly situated borrowers under
similar credit facilities (to the extent such DIP Lender has the right under
such similar credit facilities to do so) with respect to such Change in Law
regarding capital or liquidity requirements. Subject to Section 2.12, the
Borrowers shall pay such additional amount or amounts set forth in such notice.

 

(c)            Delay in Requests. No DIP Lender shall be entitled to recover
increased costs pursuant to this Section 2.07, incurred or accruing more than
180 days prior to the date on which such DIP Lender sent to the applicable
Borrower a written notice and demand for payment as specified in this
Section 2.07 (except that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof).

 



45 

 

 

(d)          Applicability. This Section 2.07 does not apply to any increased
cost or reduction in a rate of return as described in this Section 2.07 to the
extent such increased cost or reduction in a rate of return is:

 

(i)             attributable to the breach by the relevant DIP Lender or its
Affiliates of any law or regulation or the terms of any Loan Document;

 

(ii)            attributable to the application of or compliance with the
International Convergence of Capital Measurement Standards published by the
Basel Committee on Banking Supervision in June 2004 (but excluding any amendment
arising out of Basel III) (“Basel II”) or any law or regulation which implements
Basel II (whether such implementation, application or compliance is by a
government, regulator, DIP Lender or any of its Affiliates); or

 

(iii)           attributable to the application of or compliance with Basel III
or CRD IV or any law or regulation which implements or applies Basel III or CRD
IV, except to the extent the relevant DIP Lender confirms to the DIP Agent and
the Lead Borrower that it is seeking to recover such payment or recovery to a
similar extent from its other comparable borrowers generally where the
facilities extended to such borrowers include a right for the DIP Lender to
recover such costs,

 

where:

 

(A)           “Basel III” means:

 

(1)            the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision in December 2010, each as amended,
supplemented or restated;

 

(2)            the rules for global systemically important banks contained in
“Global systemically important banks: assessment methodology and the additional
loss absorbency requirement - Rules text” published by the Basel Committee on
Banking Supervision in November 2011, as amended, supplemented or restated; and

 

(3)            any further guidance or standards published by the Basel
Committee on Banking Supervision relating to “Basel III”; and

 

(B)            “CRD IV” means:

 

(1)            Regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No 648/2012; and

 



46 

 

 

(2)            Directive 2013/36/EU of the European Parliament and of the
Council of 26 June 2013 on access to the activity of credit institutions and the
prudential supervision of credit institutions and investment firms amending
Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

 

Section 2.08      Payments and Computations.

 

(a)            Payment Procedures. The Borrowers shall make each payment under
any Loan Document not later than noon on the day when due in Dollars to the DIP
Agent at its Payment Office in same day funds. The DIP Agent will as soon as
practicable thereafter cause to be distributed like funds relating to the
payment of principal, interest, or fees (other than amounts payable pursuant to
Section 2.07, Section 2.09, Section 2.12 or Section 9.04) to the DIP Lenders,
and like funds relating to the payment of any other amount payable to any DIP
Lender, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 9.06(c),
from and after the effective date specified in such Assignment and Acceptance,
the DIP Agent shall make all payments hereunder and under the Notes (if any) in
respect of the interest assigned thereby to the DIP Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves. At the time of each payment of any principal of or interest
on any Borrowing to the DIP Agent, the Borrowers shall notify the DIP Agent of
the Borrowing to which such payment shall apply. In the absence of such notice,
the DIP Agent may specify the Borrowing to which such payment shall apply. All
of the Obligations of the Credit Parties under the Loan Documents shall be
absolute and unconditional, and all payments to be made by the Credit Parties
under the Loan Documents shall be made without condition or deduction for any
counterclaim, defense, recoupment, or setoff.

 

(b)            Computations of Interest. (i) All computations of interest and of
fees shall be made by the DIP Agent on the basis of the actual number of days
elapsed (in each case calculated to include the first day but exclude the last
day) over a year of 360 days. Each determination by the DIP Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)            Non-Business Day Payments. Whenever any payment hereunder or
under the Notes (if any) shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fees, as the case may be.

 

(d)            Borrowers’ Default. Unless the DIP Agent shall have received
notice from the Lead Borrower prior to the date on which any payment is due to
the DIP Lender hereunder that the Borrowers will not make such payment in full,
the DIP Agent may assume that the Borrowers have made such payment in full to
the DIP Agent on such date and the DIP Agent may, in reliance upon such
assumption, cause to be distributed to each DIP Lender on such due date an
amount equal to the amount then due such DIP Lender. If and to the extent the
Borrowers shall not have so made such payment in full to the DIP Agent, each DIP
Lender shall repay to the DIP Agent forthwith on demand such amount distributed
to such DIP Lender together with interest thereon, for each day from the date
such amount is distributed to such DIP Lender until the date such DIP Lender
repays such amount to the DIP Agent, at the Federal Funds Rate.

 



47 

 

 

Section 2.09      Taxes.

 

(a)            Payments Free of Taxes. Any and all payments by or on account of
the Borrowers hereunder, under the Notes (if any) or any other Loan Document
shall be made free and clear of and without deduction or withholding for any
Taxes, except as required by Applicable Law. If any of the Borrowers or the
applicable withholding agent shall be required by Applicable Law (as determined
in good faith by the Lead Borrower or the applicable withholding agent) to
deduct any Taxes from or in respect of any sum payable hereunder to any
Recipient, then the Borrowers or the DIP Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrowers shall be increased as may be necessary so that after making all
required deductions or withholdings have been made (including deductions and
withholdings applicable to additional sums payable under this Section 2.09) such
Recipient receives an amount equal to the sum it would have received had no such
deductions been made.

 

(b)            Payment of Other Taxes by the Borrowers. In addition, the
Borrowers agree to timely pay all Other Taxes to the relevant Governmental
Authority, or if the DIP Agent elects, to timely reimburse it for the payment of
any Other Taxes.

 

(c)            Indemnification by the Borrowers. The Borrowers will indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including any Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, any
liability (including penalties, interest and expenses) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Lead Borrower by a DIP Lender (with a copy to the DIP
Agent), or by the DIP Agent on its own behalf or on behalf of a DIP Lender,
shall be conclusive absent manifest error.

 

(d)            Indemnification by the DIP Lenders. Each DIP Lender shall
severally indemnify the DIP Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such DIP Lender (but only to the
extent that the Borrowers have not already indemnified the DIP Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such DIP Lender’s failure to comply with
Section 9.06(e) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such DIP Lender, in each case, that are
payable or paid by the DIP Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any DIP Lender by the DIP Agent shall be conclusive
absent manifest error. Each DIP Lender hereby authorizes the DIP Agent to set
off and apply any and all amounts at any time owing to such DIP Lender under any
Loan Document or otherwise payable by the DIP Agent to the DIP Lenders from any
other source against any amount due to the DIP Agent under this Section 2.09(d).

 



48 

 

 

(e)            Evidence of Payments; Treatment of Certain Refunds. As soon as
practicable after the date of any payment of Taxes by or at the direction of any
of the Borrowers to a Governmental Authority pursuant to this Section, the
Borrowers will furnish to the DIP Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment thereof, if the relevant governmental
authority provides a receipt, a copy of the return reporting such payment or
other evidence of such payment reasonably satisfactory to the DIP Agent. If any
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.09 (including by the payment of additional amounts pursuant to
this Section 2.09), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.09 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (e) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (e), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (e) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph (e) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(f)             Status of DIP Lenders. Any DIP Lender that is legally entitled
to an exemption from, a reduction of, or a refund of Indemnified Taxes with
respect to payments made under any Loan Document shall use commercially
reasonable efforts to deliver to the Lead Borrower and the DIP Agent, within 60
days of receiving a reasonable request by the Lead Borrower or the DIP Agent,
such properly completed and executed documentation reasonably requested by the
Lead Borrower or the DIP Agent (and, unless required to be created or provided
by the DIP Lender, provided to the relevant DIP Lender by the Lead Borrower or
the DIP Agent at the time of the request in the English language) as will permit
such payments to be made without, or with a reduced rate of, the relevant
Indemnified Taxes or to permit the DIP Lender to receive a refund of such Taxes.
In addition, any DIP Lender, if reasonably requested by the Lead Borrower or the
DIP Agent, shall deliver such other documentation prescribed by Applicable Law
or reasonably requested by the Lead Borrower or the DIP Agent as will enable the
Borrowers or the DIP Agent to determine whether or not such DIP Lender is
subject to withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of any such documentation shall not be required if in
such applicable DIP Lender’s reasonable judgment such completion, execution or
submission is reasonably expected to subject such DIP Lender to any material
unreimbursed cost or expense or is reasonably expected to materially prejudice
the legal or commercial position of such DIP Lender.

 



49 

 

 

(g)          Notification of Changes. Any Borrower shall, promptly upon becoming
aware that it must make a UK withholding or deduction (or that there is any
change in the rate or the basis of such UK withholding or deduction), notify the
DIP Agent accordingly. Similarly, a DIP Lender shall notify the DIP Agent
promptly on becoming aware that any information concerning the relevant DIP
Lender given to the Borrowers, the DIP Agent, or any relevant Governmental
Authority pursuant to Section 2.09(f) above in relation to the DIP Lender’s
status for withholding Tax purposes is or becomes incorrect. If the DIP Agent
receives such notification from a DIP Lender it shall notify the Lead Borrower.

 

(h)          Value Added Tax.

 

(i)            All amounts expressed to be payable under a Loan Document by any
party to a DIP Lender which (in whole or in part) constitute the consideration
for any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply and, and accordingly, if VAT is or becomes chargeable
on any supply made by any DIP Lender to any party under a Loan Document and such
DIP Lender is required to account to the relevant tax authority for the VAT,
that party must pay to such DIP Lender (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and such DIP Lender must promptly provide an appropriate VAT invoice to
that party).

 

(ii)           If VAT is or becomes chargeable on any supply made by any DIP
Lender or the DIP Agent (the “Supplier”) to any other DIP Lender or the DIP
Agent (the “Recipient”) under a Loan Document, and any party other than the
Recipient (the “Relevant Party”) is required by the terms of any Loan Document
to pay an amount equal to the consideration for that supply to the Supplier
(rather than being required to reimburse or indemnify the Recipient in respect
of that consideration):

 

(A)           (where the Supplier is the person required to account to the
relevant Tax authority for the VAT) the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT. The Recipient must (where this Section 2.09(h)(ii)(A) 
applies) promptly pay to the Relevant Party an amount equal to any credit or
repayment the Recipient receives from the relevant Tax authority which the
Recipient reasonably determines relates to the VAT chargeable on that supply;
and

 

(B)            (where the Recipient is the person required to account to the
relevant Tax authority for the VAT) the Relevant Party must promptly, following
demand from the Recipient, pay to the Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the Recipient reasonably
determines that it is not entitled to credit or repayment from the relevant Tax
authority in respect of that VAT.

 

(iii)          Where a Loan Document requires any party to reimburse or
indemnify a DIP Lender for any cost or expense, that party shall reimburse or
indemnify (as the case may be) such DIP Lender for the full amount of such cost
or expense, including such part thereof as represents VAT, save to the extent
that such DIP Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant Tax authority.

 



50

 

 

(iv)          Any reference in this Section 2.09(h) to any party shall, at any
time when such party is treated as a member of a group or unity (or fiscal
unity) for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to that party or the relevant group or unity (or
fiscal unity) of which that party is a member for VAT purposes at such time or
the relevant representative member (or head) of such group or unity (or fiscal
unity) at such time (as the case may be) (the term “representative member” to
have the same meaning as in the UK Value Added Tax Act 1994 or the corresponding
meaning outside the UK).

 

(v)           In relation to any supply made by a DIP Lender or the DIP Agent to
any party under any Loan Document, if reasonably requested by such DIP Lender or
DIP Agent, that party shall promptly provide such DIP Lender or DIP Agent with
details of that party’s VAT registration and other such information as is
reasonably requested in connection with such DIP Lender’s or DIP Agent’s VAT
reporting requirements in relation to such supply.

 

(vi)          Mitigation Obligations. If any Borrower is required to pay any
Indemnified Taxes to any DIP Lender or any Governmental Authority for the
account of any DIP Lender pursuant to this Section 2.09, then such DIP Lender
shall (at the request of the Borrower) cooperate in good faith with the
Borrowers in considering whether the DIP Lender could take any commercially
reasonable actions to eliminate or reduce the payment of any Indemnified Taxes
(in addition to its obligations relating to procedural formalities set out in
Section 2.09(f) above) and, to the extent such DIP Lender so concludes, it will
undertake such additional actions. Whether any such additional actions are
commercially reasonable shall be determined by the DIP Lender. If a DIP Lender
decides to take any such actions, the relevant Borrower agrees to pay all
reasonable costs and expenses incurred by the relevant DIP Lender in connection
with such actions.

 

(i)            Survival of Obligations. Without prejudice to the survival of any
other agreement of the Borrowers hereunder, the agreements and obligations of
the Borrowers contained in this Section 2.09 shall survive the payment in full
of principal and interest hereunder and under the Notes.

 

(j)            Applicable Law. For purposes of this Section 2.09, the term
“Applicable Law” includes FATCA.

 



51

 

 

Section 2.10      Sharing of Payments, Etc.

 

(a)            If any DIP Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the DIP Loans made by it (other than pursuant to Section 2.07,
Section 2.09, Section 2.12, Section 2.14, Section 9.04, or Section 9.06) in
excess of its ratable share of payments on account of the DIP Loans obtained by
all the DIP Lenders, such DIP Lender shall forthwith notify the DIP Agent of
such fact and purchase (for cash at face value) from the other DIP Lender
participations in the DIP Loans made by them as shall be necessary to cause such
purchasing DIP Lender to share the excess payment ratably with each of them,
provided that if all or any portion of such excess payment is thereafter
recovered from such purchasing DIP Lender, such purchase from each DIP Lender
shall be rescinded and such DIP Lender shall repay to the purchasing DIP Lender
the purchase price to the extent of its ratable share (according to the
proportion of (i) the amount of the participation purchased from such DIP Lender
as a result of such excess payment to (ii) the total amount of such excess
payment) of such recovery together with an amount equal to such DIP Lender’s
ratable share (according to the proportion of (i) the amount of such DIP
Lender’s required repayment to (ii) the total amount so recovered from the
purchasing DIP Lender) of any interest or other amount paid or payable by the
purchasing DIP Lender in respect of the total amount so recovered.

 

(b)            The Borrowers agree that any DIP Lender so purchasing a
participation from another DIP Lender pursuant to this Section 2.10 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such DIP
Lender were the direct creditor of the Borrowers in the amount of such
participation.

 

Section 2.11      Ratable Reduction or Termination of the Commitments; Effect of
Termination.

 

(a)            The Borrowers shall have the right, upon at least two Business
Days’ notice to the DIP Agent, to terminate in whole or reduce ratably in part
the unused portions of the respective Commitments of the DIP Lenders, provided
that each partial reduction shall be in the aggregate amount of at least
$10,000,000 or any whole multiple of $1,000,000 in excess thereof. Commitments
terminated or reduced pursuant to the preceding sentence may not be reinstated.

 

(b)            Upon and at all times after any Commitment of any DIP Lender is
terminated in whole pursuant to any provision of this Agreement, such Commitment
shall be zero and such DIP Lender shall have no further obligation to make any
DIP Loans.

 

Section 2.12      Replacement of DIP Lender; Additional Right to Terminate
Commitments.

 

(a)            Generally. In the event that (i) any DIP Lender demands payment
pursuant to Section 2.07 or Section 2.09, (ii)  any DIP Lender becomes a
Defaulting Lender or (iii) any DIP Lender refuses to consent to any proposed
amendment, modification, waiver or consent with respect to any provision hereof
that requires the unanimous approval of all DIP Lenders, or the approval of each
of the DIP Lenders affected thereby (in each case in accordance with
Section 9.01), and the consent of the Required DIP Lenders shall have been
obtained with respect to such amendment, modification, waiver or consent (such
DIP Lender, a “Non-Consenting DIP Lender”), the Borrowers shall have the right,
to either (x) replace such DIP Lender in accordance with the procedure set forth
in Section 2.12(b) or (y) if no Event of Default or Default then exists,
terminate such DIP Lender’s Commitment in accordance with the procedure set
forth in Section 2.12(c); provided that no such replacement or termination shall
be effected without, in the case of a replacement pursuant to Section 2.09(b),
the prior written consent of the Required DIP Lenders (each such consent not to
be unreasonably withheld, delayed or conditioned, but any withholding of consent
by the Required DIP Lenders based on any good faith concern of the Required DIP
Lenders regarding the creditworthiness of the replacement DIP Lender shall be
deemed a reasonable withholding of consent).

 



52

 

 

(b)          Replacement of DIP Lenders. If the Borrowers determine to replace a
DIP Lender pursuant to this Section 2.12(b), then the Borrowers may, at their
sole expense and effort, upon notice to such DIP Lender and the DIP Agent,
require such DIP Lender to assign and delegate (provided that the failure by any
such DIP Lender that is a Defaulting Lender to execute an Assignment and
Acceptance shall not render such assignment invalid), without recourse (in
accordance with and subject to the restrictions contained in Section 9.06), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.07 or Section 2.09) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another DIP Lender, if a DIP Lender accepts
such assignment); provided that:

 

(i)            the Borrowers shall have paid to the DIP Agent the assignment fee
(if any) specified in Section 9.06;

 

(ii)            the Borrowers shall have received the prior written consent of
the DIP Agent (and, if a Commitment is being assigned, the DIP Lender), which
consent shall not unreasonably be withheld, delayed or conditioned;

 

(iii)           such DIP Lender shall have received payment of an amount equal
to the outstanding principal of its DIP Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

(iv)           in the case of any payments required to be made pursuant to
Section 2.07, such assignment will result in a reduction in such compensation or
payments;

 

(v)            such assignment does not conflict with Applicable Law; and

 

(vi)           in the case of any assignment resulting from a DIP Lender
becoming a Non-Consenting DIP Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A DIP Lender shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver by such DIP Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 



53

 

 

(c)            Termination of DIP Lender’s Commitment. In the event that the
Borrowers determine to terminate a DIP Lender’s Commitment pursuant to this
Section 2.12(c), the Borrowers shall have the right to terminate such DIP
Lender’s Commitment and shall give notice to such DIP Lender of the Borrowers’
election to terminate (a copy of such notice to be sent to the DIP Agent), and
such termination shall become effective on the date specified in such notice
(which shall be 15 days after the date of such notice, provided that if the 15th
day after the date of such notice is not a Business Day, the date specified in
such notice shall be the first Business Day next succeeding such 15th day)
unless such DIP Lender withdraws its demand or notice for increased costs or
additional amounts (if such a demand or notice is the basis for the proposed
termination). On the date of the termination of the Commitment of any DIP Lender
pursuant to this Section 2.12(c), the Borrowers shall pay all amounts owed by
the Borrowers to such DIP Lender under this Agreement and under the Note payable
to such DIP Lender (if any) (including principal of and interest on the DIP
Loans owed to such DIP Lender, accrued fees payable to such DIP Lender and
amounts specified in such DIP Lender’s notice and demand (if any) delivered
pursuant to Section 2.07 with respect to the period prior to such termination)
and such DIP Lender shall thereupon cease to be a “DIP Lender” hereunder for all
purposes and its Commitment shall be deemed terminated, except that such DIP
Lender’s rights under Section 2.07 and Section 9.04 shall continue with respect
to events and occurrences occurring before or concurrently with its ceasing to
be a “DIP Lender” hereunder.

 

Section 2.13      Certificates of DIP Lenders. Without limitation of the
requirements of Section 2.07(b), any DIP Lender demanding or giving notice of
amounts due to such DIP Lender under this Article II shall, as part of each
demand or notice for payment required under this Article II, deliver to the
Borrowers (with a copy to the DIP Agent) a certificate setting forth in
reasonable detail the amount and basis of the increased costs or additional
amounts payable to such DIP Lender hereunder, and such certificate shall be
conclusive and binding on the Borrowers in the absence of manifest error.

 

Section 2.14      Defaulting Lenders. If a DIP Lender becomes, and during the
period it remains, a Defaulting Lender, the following provisions shall apply
with respect to such Defaulting Lender:

 

(a)            Defaulting Lender Waterfall. Any amount paid by the Borrowers or
otherwise received by the DIP Agent for the account of a Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the DIP Agent in a segregated
non-interest bearing account until (subject to Section 8.10) the termination of
the Commitments and payment in full of all obligations of the Borrowers
hereunder and will be applied by the DIP Agent, to the fullest extent permitted
by law, to the making of payments from time to time in the following order of
priority: first to the payment of any amounts owing by such Defaulting Lender to
the DIP Agent under this Agreement, second to the payment of any amounts owing
by such Defaulting Lender to any DIP Lender under this Agreement, ratably among
them in accordance with such amounts owed, third to the payment of post-default
interest and then current interest due and payable to the DIP Lenders hereunder
other than Defaulting Lenders, ratably among them in accordance with the amounts
of such interest then due and payable to them, fourth to the payment of fees
then due and payable to the Non-Defaulting Lenders hereunder, ratably among them
in accordance with the amounts of such fees then due and payable to them, fifth
to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and sixth after the termination of the commitments and
payment in full of all obligations of the Borrowers hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

 



54

 

 

(b)           Termination of Defaulting Lender Commitment. The Borrowers may
terminate the unused amount of the Commitment of a Defaulting Lender upon not
less than three Business Days’ prior notice to the DIP Agent (which will as soon
as practicable notify the DIP Lender thereof), and in such event the provisions
of (a) will apply to all amounts thereafter paid by the Borrowers for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts), provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrowers, the DIP Agent, or the non-defaulting DIP Lenders may have against
such Defaulting Lender.

 

Section 2.15      Additional Borrowers; Relationship Among Borrowers; Joint and
Several Liability.

 

(a)           At the Lead Borrower’s election, the Lead Borrower may cause one
or more of its wholly and directly owned Subsidiaries that is formed in a
Permitted Borrower Jurisdiction and is a Debtor to become a Borrower under this
agreement by executing and delivering to the DIP Agent

 

(i)            a Borrower Counterpart, pursuant to which such Subsidiary shall
be deemed to be a “Borrower” hereunder;

 

(ii)           (A) a joinder to the U.S. Pledge and Security Agreement, (B) a
joinder to the U.S. Guaranty, (C) if such Borrower is organized in England and
Wales, a joinder to the UK Debenture and (D) any other Loan Documents (or one or
more joinders thereto) required under the Collateral Principles to be entered
into by a Borrower, in each case, prior to or concurrently with such Subsidiary
becoming a Borrower hereunder, substantially in the form of Loan Documents
previously delivered to the DIP Agent and the DIP Lenders by other Borrowers or
Material Subsidiaries organized in the same jurisdiction, (x) pursuant to which
such Subsidiary agrees to be bound by the terms and provisions of any document
delivered (or required to be delivered) to the DIP Agent and the DIP Lenders
pursuant to this Section 2.15 and (y) and which, in each case, shall be
effective to create a valid and, subject to the Collateral Principles, perfected
security interest in the Collateral granted by such Borrower in favor of the DIP
Agent, for the benefit of the Secured Parties, under such Loan Documents; and

 

(iii)          (A) the items identified in Section 3.01(b) with respect to each
such Subsidiary, (B) legal opinions with respect to such Subsidiary’s entry into
this Agreement and the other Loan Documents or joinders, dated as of the date
such Subsidiary becomes a Borrower hereunder and addressed to the DIP Agent and
the DIP Lenders and (C) if such Subsidiary is not organized under the laws of a
State of the United States of America, evidence of appointment by such
Subsidiary of the Process Agent as its domestic process agent.

 

(b)          All obligations among one or more Borrowers under this Agreement
shall be joint and several. Each Borrower (other than the Lead Borrower) hereby
irrevocably appoints the Lead Borrower as its agent for giving and receiving
notices in connection with this Agreement and each other Loan Document. Any
notice which might otherwise be valid or effective only if given by some or all
Borrowers, or by any Borrower acting singly, shall be valid and effective if
given only by the Lead Borrower, whether or not such other Borrower joints
therein. Any notice, demand, consent, acknowledgment, direction, certification
or other communication delivered to the Lead Borrower in accordance with the
terms of this Agreement shall be deemed to have been delivered to each Borrower.

 



55

 

 

(c)            Each Borrower hereby accepts joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the DIP Agent and the DIP Lenders under this
Agreement and the other Loan Documents, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
the other Borrowers to accept joint and several liability for the Obligations.
Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all of the Obligations shall be the joint and several obligations of
each of the Borrowers without preferences or distinction among them. If and to
the extent that any of the Borrowers shall fail to make any payment with respect
to any of the Obligations as and when due or to perform any of the Obligations
in accordance with the terms thereof, then in each such event, the other
Borrowers will make such payment with respect to, or perform, such Obligation.
Subject to the DIP Order, the Obligations of each of the Borrowers under the
provisions of this Section 2.15(c) constitute the irrevocable, absolute and
unconditional liability of each of the Borrowers, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of any
other Borrower under this Agreement or any other Loan Document (collectively,
the “Other Borrower Obligations”), or any substitution, release or exchange of
any other guarantee of or security for any of the Other Borrower Obligations,
and, to the fullest extent permitted by Applicable Law, irrespective of any
other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor (other than a defense of
indefeasible payment in full in cash and performance and full discharge
hereunder or thereunder (other than contingent indemnification obligations as to
which no claim has been made) and the expiration and termination of the
Commitments of the DIP Lenders under this Agreement and the other Loan
Documents), it being the intent of this Section 2.15 and this Agreement that the
obligations of each Borrower under this Agreement shall be absolute and
unconditional under any and all circumstances (other than indefeasible payment
in full in cash and performance and full discharge hereunder or thereunder
(other than contingent indemnification obligations as to which no claim has been
made) and the expiration and termination of the Commitments of the DIP Lenders
under this Agreement and the other Loan Documents). It is expressly agreed that
the DIP Agent and/or the Required DIP Lenders may, at the times and otherwise in
accordance with the Loan Documents, including the DIP Order, make demand for
payment on or bring suit against any Borrower and/or any other party liable for
all or any portion of the Obligations, jointly or severally, or any one or more
of such parties or less than all parties and may compound with any Borrowers and
any other guarantors or sureties of the Obligations for such sums or on such
terms as the DIP Agent and/or the Required DIP Lenders may see fit and release
any of such parties from all further liability to the DIP Agent and the DIP
Lenders hereunder and may release any Collateral which now or hereafter may
stand as security for the Obligations or any portion thereof without thereby
impairing the rights of the DIP Agent and the DIP Lenders in any respect to
demand, sue for, and collect the balance of the Obligations from any of such
parties not so released. The provisions of this Section 2.15(c) shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. Any Indebtedness of any Credit Party permitted pursuant to
clause (d) of the term Permitted Debt shall be subordinated to such Credit
Party’s Obligations until the indefeasible payment and satisfaction in full in
cash of all Obligations and the expiration and termination of the Commitments of
the DIP Lenders under this Agreement and as more fully set forth in the U.S.
Guaranty and the DIP Order.

 



56

 

 

 

 

(d)            Each Borrower hereby agrees that until the indefeasible payment
and satisfaction in full in cash of all Obligations (other than contingent
indemnification obligations as to which no claim has been made) and the
expiration and termination of the Commitments of the DIP Lenders under this
Agreement and the other Loan Documents it shall not assert any claim and shall
not exercise any right or remedy, direct or indirect, whether by subrogation or
otherwise, against any other Borrower or any other Guarantor of any of the
Obligations or any security for any of the Obligations (including in respect of
any claims against any Borrower by reason of payments made hereunder, which
shall be subordinate to any Obligations then or subsequently owed by such
Borrower to the DIP Agent and the DIP Lenders).

 

Section 2.16     No use of proceeds in Switzerland. Each Borrower and each other
Debtor shall ensure that at any time during the term of this Agreement no
proceeds of any DIP Loan shall be on-lent or made otherwise available, directly
or indirectly, to any Swiss Subsidiary, or, will otherwise be used or made
available, directly or indirectly in each case in a manner which would
constitute a "use of proceeds in Switzerland" (Mittelverwendung in der Schweiz)
resulting in a reclassification of the Agreement in a bond or debenture as
interpreted by the Swiss Federal Tax Administration for purposes of Swiss
Withholding Tax, unless and until a written confirmation or countersigned tax
ruling application from the Swiss Federal Tax Administration has been obtained
(in consultation with Required DIP Lenders’ tax counsel) confirming that such
use of proceeds is permitted without payments under any Loan Document becoming
subject to Swiss Withholding Tax.

 

Section 2.17     Minimum Interest Rate (Switzerland). The rates of interest
provided in this Agreement are minimum interest rates. When entering into this
Agreement, the parties have assumed that the interest payable at the rates set
out in Section 2.05 or in other Sections of this Agreement, if any, is not and
will not become subject to Swiss Withholding Tax and is not expected to become
subject to Swiss Withholding Tax. This notwithstanding, if a Tax deduction is
required by law in respect of any interest payable by any Credit Party under a
Loan Document and should it be unlawful for any Swiss Subsidiary to comply with
paragraph (a) of Section 2.09 for any reason, where this would otherwise be
required by the terms of paragraph (a) of Section 2.09 then (i) the applicable
interest rate in relation to such interest payment shall be the interest rate
which would have applied to that interest payment as provided for by
Section 2.05 divided by one minus the rate at which the relevant Tax deduction
is required to be made under Swiss domestic tax law and/or applicable double
taxation treaties (where the rate at which the relevant Tax deduction is
required to be made is for this purpose expressed as a fraction of one) and
(ii) such Credit Party shall (A) pay the relevant interest at the adjusted rate
in accordance with the preceding paragraph (i) and (B) make the Tax deduction on
the interest so recalculated, and all references to a rate of interest under the
Loan Documents shall be construed accordingly. Notwithstanding anything in this
Section 2.17, the DIP Lenders’ rights under any other provision of this
Agreement relating to Taxes shall remain in full force and effect.

 

Article III
CONDITIONS

 

Section 3.01     Conditions Precedent to Effectiveness. The effectiveness of
this Agreement and the other Loan Documents (other than the Fee Letter) are
subject to the satisfaction of the following (the day when all such conditions
have been satisfied or waived is herein referred to as the “Effective Date”):

 



57

 

 

(a)           Loan Documents. The DIP Agent shall have received the following
with respect to the Lead Borrower and each Guarantor as of the Effective Date
that is not an Excluded Guarantor:

 

(i)             this Agreement executed by the Lead Borrower, each DIP Lender
and the DIP Agent;

 

(ii)            the U.S. Guaranty, executed by such Guarantors;

 

(iii)           the U.S. Pledge and Security Agreement, executed by such
Guarantors;

 

(iv)           the Notes (if any) payable to the order of the DIP Lenders that
requested Notes prior to the Effective Date, respectively, executed by the Lead
Borrower;

 

(v)            the Mortgages set forth on Schedule D;

 

(vi)           the UK Debenture (England and Wales); and

 

(vii)          the Vessel Security Agreement.

 

(b)           Certificates of Authority. The DIP Agent shall have received a
certificate of a Responsible Person of the Lead Borrower and each Guarantor as
of the Effective Date that is not an Excluded Guarantor:

 

(i)            certifying that attached thereto is a true and complete copy of
the certificate or articles of incorporation or other formation documents,
including all amendments thereto, of such Person as of the Effective Date;

 

(ii)            certifying that the certificate or articles of incorporation or
other formation documents of such Credit Party have not been amended since the
date of the last amendment thereto furnished pursuant clause (i) above;

 

(iii)           attaching a certificate as to the good standing (if applicable
in such jurisdiction) of such Person;

 

(iv)          certifying that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or similar governing body)
of such Person, and where legally required, the shareholders of such Person, in
each case authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party as of the Effective Date and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect; and

 

(v)            certifying as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Person.

 



58

 

 

(c)           Legal Opinions. The DIP Agent shall have received the customary
opinions of Kirkland & Ellis LLP, United States counsel for the Debtors,
Seward & Kissel LLP, Marshall Islands and Liberian counsel for the Debtors Akin
Gump Strauss Hauer & Feld LLP, English counsel for the DIP Agent and local
counsel legal opinions in each other applicable jurisdiction, from Debtors’
counsel or DIP Lenders’ counsel in such jurisdictions, according to the
customary practice for such jurisdiction, in substance reasonably acceptable to
the DIP Agent and the Required DIP Lenders addressing customary matters
including, due authorization, capacity, consents, execution and delivery, status
and incorporation, good standing (or the equivalent thereof, if any, in
applicable foreign jurisdictions), legal validity, no conflicts with
organizational documents or applicable law, no registration or filings, the
enforceability of all Loan Documents entered into as of the Effective Date, and,
where customary and applicable to the relevant entities, 1940 Act, Regulation T,
U and X, margin stock, the creation of security interests outside of the United
States as of the Effective Date, and enforcement of judgments.

 

(d)           “First Day Orders” and “Second Day Orders”. All “first day orders”
entered in the Chapter 11 Cases on or about the time of commencement of the
Chapter 11 Cases and all “second day orders” (if applicable) entered in the
Chapter 11 Cases on or about the time of the second day hearing, shall be
reasonably satisfactory in form and substance to the Required DIP Lenders.

 

(e)           DIP Order. The Bankruptcy Court shall have entered an order
satisfactory to the DIP Agent and the Required DIP Lenders, which shall approve
the DIP Facility, provide that the Obligations constitute Superpriority Claims
and approve the granting to the DIP Agent Liens securing the DIP Facility with
the priority specified herein, and provide that any Subsidiary of any Borrower
that becomes a Debtor shall be bound by the terms of such order and the Loan
Documents, which DIP Order shall not have been reversed, modified, amended,
appealed, stayed or vacated, except with respect to any amendments or
modifications that have been consented to by the Required DIP Lenders.

 

(f)            Cash Management Order. The Bankruptcy Court shall have entered
the Cash Management Order (which shall be in form and substance reasonably
satisfactory to the DIP Agent and the Required DIP Lenders), which Cash
Management Order shall be in full force and effect and shall not have been
vacated, reversed, modified, amended or stayed.

 

(g)           Security Interest. Subject to the entry of the DIP Order and to
the Collateral Principles, the security interests created in favor of the DIP
Agent for the benefit of the Secured Parties under the Collateral Documents
required to be delivered on or prior to the Effective Date constitute first
priority perfected security interests (subject only to Prepetition Permitted
Liens and any recording, registrations, filings or notices which may be required
in connection with the UK Debenture or the U.S. Pledge and Security Agreement)
in the Collateral referred to therein to the extent that the creation,
perfection or priority, as applicable, is governed by the laws of the United
States, any State thereof or any other jurisdiction under whose laws the
Borrowers and the Material Subsidiaries are required to take action as of the
Effective Date pursuant to the Collateral Principles.

 

(h)           Lien Searches. The DIP Agent shall have received the results of a
recent Lien and judgment search in the relevant jurisdictions in the United
States for the Lead Borrower and each Guarantor.

 



59

 

 

(i)            Initial Approved Budget and Business Plan. The DIP Agent shall
have received a DIP Budget, dated as of a date not more than five Business Days
prior to the Effective Date and covering the period beginning as of the week in
which the Effective Date occurs through the week commencing 13 weeks thereafter;
which shall be reasonably acceptable to the Required DIP Lenders (the “Initial
Approved Budget”), dated as of a date not more than five Business Days prior to
the Effective Date, and a business plan of the Lead Borrower reflecting
projected income statements, capital expenditures, and assets for the next four
fiscal quarters following the fiscal quarter during which the Effective Date
occurs, reflecting such statements, expenditures and assets on quarterly basis
(the “Business Plan”), to the DIP Agent, which shall be in form and substance
reasonably satisfactory to the Required DIP Lenders (it being acknowledged and
agreed that the Business Plan received by the DIP Agent on or about August 10,
2020 satisfies this condition in respect of the Business Plan);

 

(j)            Effective Date. (i) The Effective Date shall have occurred on or
prior to September 30, 2020 and (ii) the Lead Borrower shall have not terminated
the Commitment Letter and the Upfront Fee (as defined in the Commitment Letter)
shall not be subject to any challenge or motion to or other application;

 

(k)           Material Litigation. As of the Petition Date, except as set forth
on Schedule 3.01(k), there exists no Material Litigation.

 

(l)            Restrictions. Other than the DIP Order, there shall not exist any
law, regulation, ruling, judgment, order, injunction or other restraint that
prohibits, restricts or imposes a materially adverse condition on the DIP
Facility or the exercise by the DIP Agent at the written direction of the
Required DIP Lenders of its rights as a secured party with respect to any Owned
Rig that constitutes Collateral and a material portion of the other Collateral.

 

(m)          No Trustee Appointment. No trustee, examiner, or receiver having
expanded powers (beyond those set forth under section 1106(a)(3) and (4) of the
Bankruptcy Code) shall have been appointed or designated with respect to any of
the Debtors, their businesses, properties or assets.

 

(n)           Representations and Warranties. The representations and warranties
under the Loan Documents shall be true and correct in all material respects (or
in the case of representations and warranties with a “materiality” or similar
qualifier, true and correct in all respects) (other than such representation and
warranty that by its terms refers to a specified earlier date, in which case
such representation and warranty shall be true and correct in all material
respects or all respects, as applicable, as of such earlier date).

 

(o)           No Default or Event of Default. No event has occurred and is
continuing, or would result from such DIP Loan or the Borrowing of which such
DIP Loan is a part or from the application of the proceeds therefrom, which
constitutes a Default, an Event of Default or both.

 

(p)           Documentary evidence that each Owned Rig:

 

(i)             is registered in the name of the relevant owner under the flag
as listed on Schedule 4.15 without encumbrances other than Permitted Rig Liens;
and;

 



60

 

 

(ii)            which is not in a laid-up status with its Approved
Classification Society, maintains the Approved Classification with the Approved
Classification Society free of all overdue recommendations and conditions of the
Approved Classification Society; and;

 

(q)           with respect to any Owned Rig which is required to comply with the
ISM Code and ISPS Code, copies of each such Owned Rig’s Safety Management
Certificate and ISSC and the Document of Compliance related thereto.

 

(r)            Know Your Customer; USA Patriot Act. To the extent requested at
least 10 Business Days prior to the Effective Date, the Lead Borrower shall have
delivered the documentation and other information to each DIP Lender that are
required by regulatory authorities under applicable “know your customer”,
beneficial ownership and anti-money laundering rules and regulations, including
the USA Patriot Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001), at least three Business Days prior to the Effective Date.

 

(s)           Closing Certificate. The DIP Agent and the DIP Lenders shall have
received a certificate from the chief financial officer of the Lead Borrower,
directed to the DIP Agent and the DIP Lenders, certifying to compliance with the
requirements of the truth of clauses (n) and (o) above.

 

Section 3.02     Conditions Precedent to All DIP Loans. The obligation of each
DIP Lender to make DIP Loans (including on the Effective Date) pursuant to the
terms and conditions of this Agreement shall be subject to the satisfaction of
the following conditions precedent:

 

(a)           Representations and Warranties. The representations and warranties
under the Loan Documents shall be true and correct in all material respects (or
in the case of representations and warranties with a “materiality” or similar
qualifier, true and correct in all respects) immediately prior to, and after
giving effect to, such funding (other than any such representation and warranty
that by its terms refers to a specified earlier date, in which case such
representation and warranty shall be true and correct in all material respects
or all respects, as applicable, as of such earlier date);

 

(b)           Notice of Borrowing. The DIP Agent shall have received a Notice of
Borrowing from the Borrowers (without duplication of the requirements set forth
in Section 2.02(a), no later than five Business Days prior to the date of the
requested Borrowing).

 

(c)           No Default or Event of Default. No event has occurred and is
continuing, or would result from such DIP Loan or the Borrowing of which such
DIP Loan is a part or from the application of the proceeds therefrom, which
constitutes a Default, an Event of Default or both; and

 

(d)           DIP Order. The DIP Order shall have been entered and be in full
force and effect and shall not have been vacated, reversed, modified, amended,
appealed or stayed in any respect, other than, with respect to any amendments or
modifications, to the extent consented to by the Required DIP Lenders.

 



61

 

 

Section 3.03     Determinations Under Section 3.02. For purposes of determining
compliance with the conditions specified in Section 3.02, each DIP Lender shall
be deemed to have consented to, approved and accepted and to be satisfied with
each document or other matter required under Section 3.02 to be consented to or
approved by or acceptable or satisfactory to DIP Lender or the DIP Agent, unless
both (i) an officer of the DIP Agent responsible for the transactions
contemplated by this Agreement shall have received written notice from such DIP
Lender prior to such DIP Loan specifying its objection thereto and (ii) such DIP
Lender shall not have made available to the DIP Agent any portion of such DIP
Loan.

 

Article IV
REPRESENTATIONS AND WARRANTIES

 

Each Borrower makes each of the following representations and warranties on
behalf of itself and its applicable Subsidiaries referred to in such
representations and warranties:

 

Section 4.01     Organization; Powers; Consents and Approvals. The Lead Borrower
is a public limited company validly formed and validly existing under the laws
of England and Wales. Each other Guarantor is duly organized, incorporated or
validly formed, validly existing and (if applicable) in good standing in each
case under the laws of its jurisdiction of incorporation or formation. Each
Borrower and each Material Subsidiary has all requisite powers and all material
governmental licenses, authorizations, consents and approvals required in each
case to carry on its business as now conducted and to enter into and perform its
obligations under the Loan Documents to which it is a party and no Jersey Loan
Party is conducting or has conducted any unauthorised financial services
business for the purposes of the Financial Services (Jersey) Law 1998. Subject
to any restrictions arising on account of such Material Subsidiary’s status as a
Debtor under the Bankruptcy Code, each Material Subsidiary has all requisite
powers and all material governmental licenses, authorizations, consents and
approvals required in each case to carry on its business as now conducted,
except to the extent the failure to have such governmental licenses,
authorizations, consents and approvals, could not reasonably be expected to have
a Material Adverse Change, and to enter into and perform its obligations under
the Loan Documents to which it is a party, if applicable.

 

Section 4.02     Authorization; No Approvals; No Conflicts. Subject to any
restriction arising on account of any Debtor’s status as a Debtor under the
Bankruptcy Code, any English Proceeding or any restriction on the Debtors as a
result of any required approvals of the Bankruptcy Court, the execution,
delivery and performance by each Borrower and each Guarantor of each Loan
Document to which it is a party (a) are within each Borrower and each
Guarantor’s powers, have been duly authorized by all necessary action of each
Borrower and each Guarantor, (b) require, in respect of each Borrower and each
Guarantor, no action by or in respect of (subject to the DIP Order), or filing
with, any governmental body (other than such ordinary course of business filings
or other filings in from time to time that may be required to comply with the
express requirements of the Loan Documents), agency or official, (c) do not
contravene, or constitute a default under, (i) any provision of law or
regulation applicable to each Borrower and each Guarantor, (ii) Regulation T, U
or X issued by the Federal Reserve Board, (iii) its Bylaws, Memorandum and
Articles of Association, Articles of Incorporation, or other organizational or
governing documents (in each case, to the extent enforceable after the Petition
Date) including, without limitation, in respect of any Jersey Loan Party, any
consents issued by the Jersey Financial Services Commission, (iv) any Material
Contract or (v) any judgment, injunction, order, decree or agreement binding (in
each case, to the extent enforceable after the Petition Date) upon such Borrower
or such Guarantor except in a manner that could not reasonably be expected to
have a Material Adverse Change, or (d) do not result in the creation or
imposition of any Lien (other than a Lien created in connection with this
Agreement or any other Loan Document or other Liens approved by order of the
Bankruptcy Court) on any asset of each Borrower and each Guarantor or any of
their Subsidiaries.

 



62

 

 

Section 4.03     Due Execution and Delivery; Enforceability. Subject to entry of
the DIP Order, this Agreement, each Note, and each other Loan Document to which
each Borrower and each Guarantor is a party have been duly executed and
delivered by each Borrower and each Guarantor and constitute legal, valid and
binding obligations of each Borrower and each Guarantor enforceable against each
Borrower and each Guarantor in accordance with their respective terms, except as
the enforceability thereof may be limited by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity.

 

Section 4.04     Financial Statements; No Material Adverse Change.

 

(a)           The audited balance sheet of the Lead Borrower as of December 31,
2019, duly certified by the chief executive officer or the chief financial
officer of the Lead Borrower fairly presents in all material respects the
financial condition of the Lead Borrower as of such date and such balance sheet
was prepared in accordance with GAAP, except as specifically noted therein.

 

(b)           The unaudited balance sheet of the Lead Borrower as of June 30,
2020 and the related unaudited statements of income and cash flows for the
period from January 1, 2020 through June 30, 2020, certified by a financial or
accounting officer of the Lead Borrower fairly present in all material respects,
in conformity with GAAP except as otherwise expressly noted therein, the
financial position of the Lead Borrower as of such date and its results of
operations and changes in financial position for such period, subject to changes
resulting from audit and normal year-end adjustments.

 

(c)           Since December 31, 2019, there has been no Material Adverse
Change.

 

Section 4.05     Litigation. Other than any English Proceeding or as disclosed
in Schedule 3.01(k), there has been no Material Litigation pending against any
Credit Party or any Subsidiary of a Credit Party, or to the knowledge of any
Credit Party threatened against such Credit Party or any of its Subsidiaries,
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could
reasonably be expected to have a Material Adverse Change or affect the legality,
validity or enforceability of the Loan Documents.

 

Section 4.06     ERISA. No Termination Event or Non-U.S. Plan Event has occurred
or is reasonably expected to occur that could reasonably be expected to cause a
Material Adverse Change. Neither any Credit Party nor any ERISA Affiliate has
received any notification (or has knowledge of any reason to expect) that any
Multiemployer Plan is in reorganization or has been terminated, within the
meaning of Title IV of ERISA, for which a Withdrawal Liability exists that could
reasonably be expected to cause a Material Adverse Change.

 



63

 

 

Section 4.07     Sanctions; Anti-Terrorism Laws; Anti-Money Laundering Laws;
Anti-Corruption Laws.

 

(a)           No part of the proceeds of the DIP Loans will be used to fund any
operations in, finance any investments or activities in or with, or make any
payments to, a Sanctioned Person in any manner that would result in any
violation by any Person (including any DIP Lender or the DIP Agent) of the
Trading with the Enemy Act of 1917 (50 U.S.C. app. §§ 1-44), as amended, or the
statutes, regulations, rules, and executive orders administered by OFAC, or any
other sanctions program administered by (x) the United States of America or the
United Kingdom or (y) to the extent any such sanctions program does not
contradict applicable legislation of the United States of America or the United
Kingdom including without limitation applicable sanctions, embargoes, or
anti-boycott regulations, the European Union or the United Nations.

 

(b)           Neither the Borrowers nor any Subsidiary, nor to the knowledge of
the Borrowers, any director, officer, or employee of the Borrowers or any
Subsidiary (i) is, or will become, or is controlled by, a Sanctioned Person or
(ii) engages or will engage in any dealings or transactions, or is or will be
otherwise associated, with any such Sanctioned Person that would result in any
violation of the International Emergency Economic Powers Act (50 U.S.C.
§§ 1701-07) or the Trading with the Enemy Act of 1917 (50 U.S.C. §§ 1-44), as
amended, or the statutes, regulations, rules, and executive orders administered
by OFAC, or any other sanctions program administered by (x) the United States of
America or the United Kingdom or (y) to the extent any such sanctions program
does not contradict applicable legislation of the United States of America or
the United Kingdom including without limitation applicable sanctions, embargoes,
or anti-boycott regulations, the European Union or the United Nations.

 

(c)           Each Borrower and its Subsidiaries is in compliance with any laws
or regulations applicable to it relating to money laundering or terrorist
financing including, without limitation the Bank Secrecy Act, 31 U.S.C. sections
5301 et seq.; the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56
(a/k/a the USA Patriot Act); Laundering of Monetary Instruments, 18 U.S.C.
section 1956; Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity, 18 U.S.C. section 1957; the Financial Recordkeeping
and Reporting of Currency and Foreign Transactions Regulations, 31 C.F.R.
Part 103; and any similar laws or regulations currently in force or hereafter
enacted, except to the extent that failure to comply with such laws or
regulations could not reasonably be expected to have a Material Adverse Change.

 

(d)           Each Borrower and each of its Subsidiaries has conducted its
business in compliance with all applicable anti-corruption laws, including
without limitation the UK Bribery Act and the FCPA, except to the extent that
failure to comply with such laws could not reasonably be expected to have a
Material Adverse Change. No any part of the proceeds of the DIP Loans has been
or will be used, directly or knowingly indirectly, in violation of the FCPA, the
UK Bribery Act, or any other applicable anti-corruption law, including for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage.

 



64

 

 

(e)           Except as otherwise disclosed in the Lead Borrower’s Form 10-K
filed with the U.S. Securities and Exchange Commission for the fiscal year ended
December 31, 2019, neither any Borrower nor any of its Subsidiaries is the
subject of any investigation, inquiry or enforcement proceedings by any
governmental, administrative or regulatory body regarding any offense or alleged
offense under any anti-corruption, anti-terrorism or anti-money laundering laws
in which there is a reasonable possibility of an adverse decision which could
reasonably be expected to have a Material Adverse Change or affect the legality,
validity or enforceability of the Loan Documents, and no such investigation,
inquiry or proceeding is pending or, to the knowledge of any Credit Party, has
been threatened.

 

Sanctions-related representations and warranties contained in this Section 4.07
shall only be given by the Borrowers and their Subsidiaries and apply for the
benefit of a DIP Lender or DIP Agent to the extent that such representations and
warranties would not result in any violation of, or conflict with EU Regulation
(EC) 2771/96 and implementing legislation of any Member State of the EU or the
UK.

 

Section 4.08     Taxes. Except to the extent prohibited by the Bankruptcy Code
and not otherwise authorized by the Bankruptcy Court, the Borrowers and the
Guarantors have filed all Federal, material state and other material Tax returns
(or their equivalent), which to the knowledge of such Credit Party, are required
to be filed by them and have paid or provided for the payment, before the same
become delinquent, of all Taxes due pursuant to such returns (or their
equivalent) or pursuant to any assessment received by any Credit Party or any
Material Subsidiary, other than (a) those Taxes contested in good faith by
appropriate proceedings or (b) those Taxes the non-payment of which could not
reasonably be expected to have a Material Adverse Change. The charges, accruals
and reserves on the books of the Credit Parties and their Material Subsidiaries
in respect of Taxes are, in the opinion of the Borrowers, adequate to the extent
required by GAAP, and no tax liabilities in excess of the amount so provided are
anticipated that would reasonably be expected to result in a Material Adverse
Change. No deduction or withholding in respect of Taxes imposed by or for the
account of the United Kingdom or, to the knowledge of any Borrower, any other
jurisdiction in which any Borrower is incorporated or tax resident or through
which a payment to any Recipient will be made, is required to be made from any
payment to a Recipient by or on account of any Borrower hereunder, under the
Notes (if any) or any other Loan Document. Each Jersey Loan Party is an
“international services entity” within the meaning of the Goods and Services Tax
(Jersey) Law 2007 and charged to income tax in Jersey at a rate of zero per
cent. under the Income Tax (Jersey) Law 1961.

 

Section 4.09     Investment Company Act. Neither any Borrower nor any Guarantor
is required to be registered as an “investment company”, nor is it a company
“controlled” by an “investment company”, as those terms are defined in the
Investment Company Act of 1940, as amended.

 

Section 4.10     Margin Regulations. Neither any Borrower nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation T, U or X
of the Federal Reserve Board). Margin stock (within the meaning of Regulation T,
U or X of the Federal Reserve Board) comprises less than 25% of the assets
(including any Equity Interests held in treasury) of the Borrowers and their
Subsidiaries, taken as a whole.

 



65

 

 

Section 4.11     No Event of Default. No Event of Default has occurred and is
outstanding.

 

Section 4.12     Compliance with Laws; Environmental Laws. Each Borrower and
each of the Subsidiaries have been and are in compliance in all respects with
all Applicable Laws, rules, regulations, orders and decrees applicable to it or
to its Property, including all applicable Environmental Laws, except to the
extent that failure to comply with such laws could not reasonably be expected to
have a Material Adverse Change or as otherwise permitted by an order of the
Bankruptcy Court. There is (a) no outstanding written allegation received by any
Borrower or any of its Subsidiaries from government officials or other third
parties that any Borrower or any of its Subsidiaries or any of their respective
Properties is now, or at any time prior to the Effective Date was, in violation
of any applicable Environmental Law, (b) no administrative or judicial
proceeding pending against any of the Borrowers or any of their Subsidiaries,
including with respect to any of their respective Properties pursuant to any
Environmental Law, and (c) no written Environmental Claim outstanding against
any of the Borrowers or any of their Subsidiaries relating to any of their
respective Properties, businesses or operations which was asserted pursuant to
any Environmental Law, that, in the case of all matters described in clauses
(a), (b), or (c) above in the aggregate, could reasonably be expected to have a
Material Adverse Change.

 

Section 4.13     Insurance; Title to Properties. The Borrowers and their
Material Subsidiaries (a) have good, valid and indefeasible title to their
respective material Properties and to all material Property reflected by the
balance sheet referred to in Section 4.04(a) as being owned by the Borrowers and
their Material Subsidiaries, in each case free and clear of all Liens except
Permitted Liens and (b) maintain insurance in compliance with Section 5.04.

 

Section 4.14     Accuracy of Information. As of the Effective Date, all
information prepared or furnished by or on behalf of any Credit Party and
delivered to the DIP Lenders in writing in connection with the Commitment
Letter, this Agreement or the consummation of the transactions contemplated
hereunder or thereunder (in each case, taken as a whole), other than any
information of a general economic or industry specific nature, did not, as of
the time of delivery of such information, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein or herein not misleading, other than information of a general
economic or industry nature; provided, however, that, to the extent any such
information was based upon, or constituted, a forecast or projection, such
Credit Party represents only, in respect of such projection or forecast, that it
acted in good faith and utilized reasonable assumptions and due care in the
preparation of such information.

 

Section 4.15     Owned Rigs. As of the Effective Date, Schedule 4.15 contains an
accurate list of all Owned Rigs and each Owned Rig is owned by a Loan Party
(other than a Loan Party that is formed in an Excluded Jurisdiction and Ensco
Thailand). As of the Effective Date, the Loan Parties are qualified to own each
Owned Rig owned by such person under the laws of the jurisdiction where such
Owned Rig is registered as of the Effective Date and no Loan Party operates any
Owned Rig in any jurisdiction in which it is not qualified to operate such Owned
Rig, as applicable.

 



66

 

 

Section 4.16     Pari Passu Obligations. Subject to Section 5.18, the
obligations of the Borrowers under this Agreement and the other Loan Documents
to which it is a party rank and will rank at least pari passu in priority of
payment and in all other respects with all other Debt of the Borrowers.

 

Section 4.17     Beneficial Ownership Certificate. As of the Effective Date, the
information included in any Beneficial Ownership Certification delivered by or
on behalf of the Borrowers to a DIP Lender on or before the Effective Date is
true and correct in all respects.

 

Section 4.18     Prepetition Permitted Liens. As of the Effective Date, no
Liens, other than Prepetition Permitted Liens, encumber any asset of the Credit
Parties constituting Collateral.

 

Section 4.19     Rowan Rex.Neither Rowan Rex nor any of its Affiliates are in
material breach of or have defaulted in performance of any material covenants
under the ARO JV Agreement (other than as may arise in connection with the
filing of the Chapter 11 Cases or any English Proceeding).

 

Section 4.20     Ownership of Subsidiaries. Set forth on Schedule 4.20 is a
complete and accurate list showing, as of the Effective Date, all Subsidiaries
of the Lead Borrower. The owner and percentage of ownership of each Subsidiary
as of the Effective Date is set forth on such schedule.

 

Article V
AFFIRMATIVE COVENANTS

 

Each Borrower covenants and agrees that so long as any DIP Loans shall remain
unpaid or any Obligation shall remain outstanding or any DIP Lender shall have
any Commitment hereunder, such Borrower will (and will cause its applicable
Subsidiaries referred to in the following covenants), unless the Required DIP
Lenders shall otherwise consent in writing:

 

Section 5.01     Reporting Requirements. Furnish each of the following to the
DIP Agent (which in the case of clause (k) of this Section 5.01, may be
satisfied by delivery thereof to the financial or legal advisors to the DIP
Lenders):

 

(a)           as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of the Lead Borrower,
the Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at
the end of such quarter and the Consolidated statements of earnings and cash
flows of the Lead Borrower and its Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter, setting
forth, in comparative form, the corresponding figures for the corresponding
period of the preceding fiscal year, all in reasonable detail and duly certified
by the chief financial officer (or the equivalent) of the Lead Borrower as
having been prepared in accordance with GAAP, subject, however, to year-end
audit adjustments and accompanied by customary management discussion and
analysis, together with a compliance certificate of such officer, in
substantially the form of Exhibit C hereto; provided that the requirements of
this Section 5.01(a) with respect to the delivery of financial statements shall
be deemed satisfied by publicly filing the Borrower’s Form 10-Q for such fiscal
quarter with the Securities and Exchange Commission, and such financial
statements shall be deemed to have been delivered to the DIP Agent under this
Section 5.01(a) on the date such Form 10-Q has been posted on either (1) the
Borrower’s website or (2) the Securities and Exchange Commission website
accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm or such
successor webpage of the Securities and Exchange Commission thereto;

 



67

 

 

(b)           as soon as available and in any event not later than 120 days
after the end of each fiscal year of the Lead Borrower (unless as a result of or
in connection with circumstances related to the COVID-19 pandemic, such period
is extended beyond 120 days pursuant to applicable U.S. securities laws, rules,
or regulations or SEC guidelines, in which case such deadline will be extended
to such later date beyond 120 days as set forth in the extension granted by the
SEC), copies of the audited Consolidated balance sheet of the Lead Borrower and
its Subsidiaries as at the end of such fiscal year and audited Consolidated
statements of earnings and cash flows of the Lead Borrower and its Subsidiaries
for such fiscal year, all reported on by KPMG LLP or other independent certified
public accountants of recognized national standing acceptable to the Required
DIP Lenders and accompanied by a customary management’s discussion and analysis,
together with a compliance certificate of the chief financial officer (or the
equivalent) of the Lead Borrower, in substantially the form of Exhibit C hereto;
provided that the requirements of this Section 5.01(b) with respect to the
delivery of financial statements shall be deemed satisfied by publicly filing
the Borrower’s Form 10-K for such fiscal year with the Securities and Exchange
Commission, and such financial statements shall be deemed to have been delivered
to the DIP Agent under this Section 5.01(b) on the date such Form 10-K has been
posted on the Securities and Exchange Commission website accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the Securities and Exchange Commission thereto;

 

(c)           promptly after the sending or filing thereof, copies of all
reports which the Lead Borrower sends to its shareholders as such, and copies of
all reports and registration statements which the Lead Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission, or with
any national securities exchange; provided that the requirements of this
Section 5.01(c) shall be deemed satisfied by publicly filing such documents with
the Securities and Exchange Commission, and such documents shall be deemed to
have been delivered to the DIP Agent under this Section 5.01(c) on the date such
documents have been posted on either (i) the Borrower’s website or (ii) the
Securities and Exchange Commission website accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the Securities and Exchange Commission thereto;

 

(d)           promptly after any Responsible Person or the general counsel of
the Lead Borrower obtains knowledge thereof, a copy of any written notice,
complaint, request for information under any Environmental Law, summons or
citation received from the EPA, or any other domestic or foreign governmental
agency or instrumentality, federal, state or local, in any way concerning any
action or omission on the part of any Borrower or any of its present or former
Subsidiaries in connection with Hazardous Materials or any Environment Law if
the amount involved could reasonably be expected to result in a liability of the
Borrowers and their Subsidiary in excess of $25,000,000 in the aggregate, or
concerning the filing of an environmental Lien upon property of the Borrowers
and their Subsidiaries with a value in excess of $25,000,000 in the aggregate,
wherever located;

 



68

 

 

(e)           promptly after any Responsible Person or the general counsel of
any Borrower or any Subsidiary obtains knowledge thereof, notice of:

 

(i)             any material violation of, noncompliance with, or remedial
obligations under, any Environmental Law;

 

(ii)            any material release or threatened material release of Hazardous
Materials affecting or migrating from any property owned, leased or operated by
any of the Borrowers or any of their Subsidiaries (including but not limited to
any Rig) in material violation of, or which could reasonably be expected to give
rise to material liability under any Environmental Law;

 

(iii)           any (1) Insurance/Condemnation Event (resulting in proceeds in
excess of $500,000) or a Total Loss, (2) any individual Specified Asset Sale
resulting in proceeds in excess of $500,000 or (3) any Requisition;

 

(iv)          the institution of any litigation which could reasonably be
expected to cause a Material Adverse Change;

 

(v)           any condition or event which could reasonably be expected to cause
a Material Adverse Change; and

 

(vi)          any material requirement or recommendation made in relation to an
Owned Rig by any insurer or Approved Classification Society or by any competent
authority which is not complied with in accordance with reasonable commercial
practices;

 

which notice shall specify the nature and period of existence thereof and
specify the notice given or action taken by such Person and the nature of any
such claimed default, event or condition

 

(f)            as soon as possible and in any event within five Business Days
after a Responsible Person of any Borrower having obtained knowledge thereof,
notice of the occurrence of any Event of Default or any Default, in each case
continuing on the date of such notice, and a statement of the chief executive
officer, chief financial officer, or treasurer (or their equivalent) of the Lead
Borrower setting forth details of such Event of Default or Default and the
action which the Borrowers have taken and propose to take with respect thereto;

 

(g)           promptly, and in any event (i) within 30 Business Days after any
Borrower or any ERISA Affiliate knows or has reason to know that any Termination
Event described in clause (a) of the definition of Termination Event with
respect to any Covered Plan for which an Insufficiency in excess of $25,000,000
exists, has occurred and (ii) within 10 Business Days after any Borrower or any
ERISA Affiliate knows or has reason to know that any other Termination Event for
which an Insufficiency in excess of $25,000,000 exists, has occurred or is
reasonably expected to occur, a statement of the chief executive officer, chief
financial officer, chief accounting officer, or treasurer of the Lead Borrower
describing such Termination Event and the action, if any, which the Borrowers or
such ERISA Affiliate proposes to take with respect thereto;

 



69

 

 

(h)           promptly, and in any event within 10 Business Days after any
Borrowers or any ERISA Affiliate knows or has reason to know of the occurrence
of any Non-U.S. Plan Event with respect to which liability to the Borrowers or
any ERISA Affiliate in excess of $25,000,000 exists or reasonably could be
expected to occur, a statement of the chief executive officer, chief financial
officer, chief accounting officer, or treasurer of the Lead Borrower describing
such Non-U.S. Plan Event and the action, if any, which the Borrowers or such
ERISA Affiliate propose to take with respect thereto;

 

(i)            promptly, and in any event within five Business Days after
receipt thereof by the Borrowers or any ERISA Affiliate, copies of each notice
received by the Borrowers or any ERISA Affiliate from the PBGC stating its
intention to terminate any Covered Plan for which an Insufficiency in excess of
$25,000,000 exists or to have a trustee appointed to administer any Covered Plan
for which an Insufficiency in excess of $25,000,000 exists;

 

(j)            promptly, and in any event within five Business Days after
receipt thereof by the Borrowers or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, a copy of each notice received by the Borrowers or any ERISA
Affiliate indicating liability in excess of $25,000,000 incurred or expected to
be incurred by the Borrowers or any ERISA Affiliate in connection with (i) the
imposition of a Withdrawal Liability by a Multiemployer Plan, (ii) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, or (iii) the termination
of a Multiemployer Plan within the meaning of Title IV of ERISA;

 

(k)            promptly after the occurrence of any event which would cause
Borrower or an ERISA Affiliate to create or suffer any Funding Liabilities which
could reasonably be expected to cause a Material Adverse Change, notice thereof;

 

(l)            no later than the last Business Day of every four-week period,
commencing on the last Business Day of the fourth week beginning after the week
in which the Effective Date occurs, a DIP Budget, covering the subsequent
consecutive 13 weeks, beginning with the week in which such DIP Budget is
delivered (each such subsequent DIP Budget delivered after the Initial Approved
Budget, a “Budget Update”) in form and substance consistent with the Initial
Approved Budget, and otherwise approved by the Required DIP Lenders, which
approval may be granted by electronic mail from the financial or legal advisors
to the DIP Lenders (it being acknowledged and agreed that if the Required DIP
Lenders do not object to any such Budget Update within five days of delivery
thereof in accordance with this clause (l), the Budget Update shall be deemed to
be approved by the Required DIP Lenders) (any Budget Update approved (or deemed
approved), an “Approved Budget Update”); provided, that if a Budget Update is
not approved (or deemed approved) by the Required DIP Lenders, the Approved
Budget in effect immediately prior to the delivery of the most recent Budget
Update shall continue to govern for purposes of the Budget Variance Report and
each of the Borrowers, the DIP Agent, and the Required DIP Lenders (and their
respective counsels and advisors) shall work together in good faith to establish
a Budget Update that is an Approved Budget Update for the same 13-week period
(any such Approved Budget Update, together with the Initial Approved Budget, the
“Approved Budget” in respect of the periods covered thereby). The Borrowers may
deliver an updated Initial Approved Budget on the last Business Day of the week
during which the Effective Date occurs, which updated Initial Approved Budget
shall, following such delivery, be the “Initial Approved Budget” for all
purposes under this Agreement, if the Effective Date occurs on a Monday or a
Tuesday.

 



70

 

 

(m)           no later than the last Business Day of every two-week period,
commencing on the last Business Day of the second week beginning after the week
in which the Effective Date occurs (such that, for the avoidance of doubt,
beginning with the second such report, a report is delivered during the same
week in which a Budget Update has been or will be delivered), a budget variance
report (each, a “Budget Variance Report”) for the immediately preceding
four-week period (or such other period, with respect to the first and second
Budget Variance Reports, beginning on the Effective Date and ending on the
Saturday last ended prior to the date the first and second Budget Variance
Reports, as applicable, is delivered) (i) showing for such Test Period actual
total disbursements on a weekly and cumulative basis and in the same form as the
Approved Budget, (ii) noting therein cumulative variances from projected
disbursements set forth for such Test Period in the Approved Budget in effect
during such Test Period (which shall be, for the avoidance of doubt, the
Approved Budget delivered in the first week of such Test Period in accordance
with clause (k) above) and (iii) explaining all material variances (meaning
variances in excess of 10% in actual disbursements unless the Dollar amount
corresponding to such percentage variance is less than $1,000,000) in reasonable
detail for such Test Period;

 

(n)           concurrently with the delivery of a Budget Variance Report on a
Test Date, the Borrowers shall deliver to the DIP Agent a certification of
compliance with the financial covenant set forth in Section 6.01 for such Test
Date, certified by a Responsible Person of the Lead Borrower, and in
substantially the form of Exhibit D hereto or such other form reasonably
satisfactory to the advisors to the DIP Agent and the Required DIP Lenders;
provided, however that the amount of any Investments in and contributions to
non-Guarantor Subsidiaries, Excluded Guarantors and Joint Ventures, made in
accordance with sub-clauses (x) and (y) of clause (b) of the definition of
“Permitted Investments” shall be deemed to be Permitted Variances and, to the
extent not set forth in the Approved Budget, shall not be included in the
calculation of variances to determine compliance with the financial covenant set
forth in Section 6.01; and

 

(o)           If requested by DIP Agent, the Borrowers shall participate in
telephonic conference calls with the DIP Agent and the DIP Lenders (at a time
and date mutually agreed upon by the Borrowers, the DIP Agent and the Required
DIP Lenders) to discuss and analyze cash flow and the related financial forecast
of the Credit Parties, the financial condition, liquidity and results of
operations of each of the Credit Parties and the status of the Chapter 11 Cases;
provided that (i) such conference calls shall not be more frequent than one
conference call per calendar month; (ii) unless otherwise consented to by the
Borrowers, the conference call shall not occur earlier than 3 Business Days
following DIP Agent’s request therefor; and (iii) the parties respective
professional advisors may attend such calls; provided, further, that
notwithstanding the foregoing, the requirement set forth in this Section 5.01
may be satisfied with an earnings call held for the benefit of the Lead
Borrower’s securities holders that is open to the DIP Lender.

 

Documents required to be delivered pursuant to this Section 5.01 hereof, may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (1) on which the Lead Borrower posts such documents, or
provides a link thereto on the Lead Borrower’s website on the Internet and to
which each Lender and the DIP Agent have access; or (2) on which such documents
are posted on the Lead Borrower’s behalf on an Internet or intranet website, if
any, to which each Lender and the DIP Agent have access (whether a commercial,
third-party website or whether sponsored by the DIP Agent); provided that:
(1) the Lead Borrower shall deliver paper copies of such documents to any DIP
Lender that requests the Lead Borrower to deliver such paper copies to such DIP
Lender until a written request to cease delivering paper copies is given by the
DIP Agent or such DIP Lender and (2) the Lead Borrower shall notify (which may
be by facsimile or electronic mail) the DIP Agent and each DIP Lender of the
posting of any such documents and provide to the DIP Agent and the DIP Lenders
by electronic mail electronic versions (i.e., soft copies) of such documents.

 



71

 

 

Further, without limiting its requirement to make other disclosures required by
law, the Lead Borrower shall continue to file all reports required under the
Exchange Act, including, without limitation, reports under Forms 10-K, 10-Q and
8-K.

 

Section 5.02     Compliance with Laws, Payment of Taxes, Material Obligations.
Except to the extent prohibited by the Bankruptcy Code and not otherwise
authorized by the Bankruptcy Court, subject to the DIP Order, comply, and cause
all Subsidiaries to comply, with all Applicable Laws, rules, regulations and
orders ((including, without limitation, Environmental Laws, ERISA, the ISM Code
(as applicable) and the ISPS Code (as applicable)) to the extent noncompliance
therewith would have a Material Adverse Change, such compliance to include the
paying before the same become delinquent of all material Taxes, assessments and
governmental charges imposed upon it or upon its property in accordance with the
Approved Budget (subject to Permitted Variance); provided, that the payment of
Taxes shall be in accordance with the Approved Budget and any such payment not
provided for in the Approved Budget then in effect shall constitute a variance,
except to the extent contested in good faith or to the extent adequate reserves
are maintained by any of the Borrowers or any of their Subsidiaries in respect
thereof in accordance with GAAP; provided, further, that the Debtors may also
pay tax assessments and governmental charges that were unforeseen as determined
by the Debtors in their reasonable business judgment based on prior past
practice, regardless of whether such amounts have been provided for in the
Approved Budget then in effect (provided that any such payment not provided for
in the Approved Budget then in effect shall constitute a variance to such
applicable Approved Budget), in each case except to the extent contested in good
faith and with respect to which adequate reserves are maintained.

 

Section 5.03     Use of Proceeds.

 

(a)           Use the proceeds of the DIP Loans to (i) provide working capital
to the Borrowers and their Subsidiaries and for other general corporate
purposes, in each case, as provided for in the then applicable Approved Budget
(subject to the Permitted Variance), (ii) pay interest, fees, costs and expenses
related to the DIP Facility (including the fees, costs, disbursements and
expenses of the DIP Agent and the DIP Lenders and their counsel and financial
advisors, consultants and other professionals), (iii) pay the fees, costs and
expenses of the estate professionals retained in the Chapter 11 Cases and
approved by the Bankruptcy Court as provided for in the then applicable Approved
Budget, (iv) make all permitted payments of costs of administration of the
Chapter 11 Cases (including funding the Carve-Out), (v) pay such prepetition
expenses as are consistent with the Approved Budget (subject to the Permitted
Variance) and approved by the Bankruptcy Court, (vi) to fund the reasonable
activities, costs and fees in respect of any English Proceeding, including those
of any administrators appointed thereby (including by funding into a bank
account held by the administrators such amounts required by the administrators
to undertake this role), and (vii) make any other payments permitted by the then
applicable Approved Budget.

 



72

 

 

(b)           Each Borrower and each other Debtor shall ensure that at any time
during the term of this Agreement no proceeds of any DIP Loan shall be on-lent
or made otherwise available, directly or indirectly, to any Swiss Subsidiary,
or, will otherwise be used or made available, directly or indirectly in each
case in a manner which would constitute a "use of proceeds in Switzerland"
(Mittelverwendung in der Schweiz) resulting in a reclassification of the
Agreement in a bond or debenture as interpreted by the Swiss Federal Tax
Administration for purposes of Swiss Withholding Tax, unless and until a written
confirmation or countersigned tax ruling application from the Swiss Federal Tax
Administration has been obtained (in consultation with Required DIP Lenders’ tax
counsel) confirming that such use of proceeds is permitted without payments
under any Loan Document becoming subject to Swiss Withholding Tax.

 

Section 5.04     Maintenance of Insurance. Maintain and cause its Subsidiaries
to maintain insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties as the
Borrowers or such Subsidiary, and that reflects customary industry practices for
companies engaged in similar businesses and owning similar properties as the
Borrowers or such Subsidiary as such customary industry practices change from
time to time, with additional coverage as may be required by Governmental
Requirements from time to time, including without limitation in connection with
deepwater operations; provided that:

 

(a)           Such insurance must include, without limitation, (i) protection
and indemnity coverage (or equivalent) which shall include both primary and
excess liability coverage (which primary and excess liability coverage shall
insure against losses from any pollution condition, if available at a reasonable
cost), (ii) standard marine war risk (including piracy, terrorism and
confiscation) insurances, and (iii) hull and machinery coverage for all material
Owned Rig assets, which hull and machinery coverage shall provide for insured
values in the aggregate of not less than the aggregate net book value of all
such material Owned Rig assets as reported in the most recent financial
statements delivered under Section 5.01(a) or Section 5.01(b); provided, however
that nothing in this Section 5.04 shall apply to any Owned Rig that is leased to
ARO, or any Owned Rig that is separately insured in any jurisdiction due to
local regulation or customer requirements, so long as the aggregate of other
insured values are not less than the aggregate net book value of all such other
material owned Rig assets as reported in the most recent financial statements
delivered under Section 5.01(a) and Section 5.01(b).

 

(b)           self-insurance by the Borrowers or any Subsidiary shall not be
deemed a violation of this Section 5.04 so long as such self-insurance is
reasonable and prudent considering the Borrower’s and its Subsidiaries’
business, properties and loss history, applicable Governmental Requirements, and
applicable customary industry practices (including without limitation those in
connection with deepwater operations), in each case as they change from time to
time;

 

(c)           any Borrower may maintain its Subsidiaries’ insurance on behalf of
them; and

 

(d)           use its commercially reasonable efforts to, within 60 days
(subject to extensions agreed upon by the Required DIP Lenders (consent not to
be unreasonably withheld, delayed or conditioned)) of the Effective Date:
(i) unless otherwise waived by the Required Lenders, cause all such insurance
with respect to Collateral to name the DIP Agent as mortgagee and, as
applicable, security trustee (in the case of hull and machinery and real
property insurance) or additional insured or assured on behalf of the Secured
Parties (in the case of liability insurance) or loss payee (in the case of
property insurance and hull and machinery insurance), as applicable and
(ii) deliver to the DIP Agent certificates evidencing insurance and
corresponding loss payee and/or additional insured endorsements as described in
clause (i); provided that in each case such insurances shall provide that the
DIP Agent shall have no obligation or liability with respect to premiums, calls
or any other contributions.

 



73

 

 

Section 5.05     Preservation of Corporate Existence, Etc. Except as permitted
in Section 6.04, preserve and maintain its, and cause its Subsidiaries to
preserve and maintain their, legal existence, rights (charter, if applicable,
and statutory) and franchises and qualify and remain qualified as a foreign
corporation or other entity in each jurisdiction in which qualification is
legally required; provided that this Section 5.05 shall not require (a) the
Borrowers or any Subsidiary to preserve any right or franchise if the Borrowers
or such Subsidiary shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrowers or such Subsidiary,
and that the loss thereof is not disadvantageous in any material respect to the
DIP Lenders or (b) Subsidiaries that are not Guarantors to preserve their legal
existence if the failure to preserve the same could not reasonably be expected
to materially affect the interests of the DIP Lenders under the Loan Documents
or affect the rights and interests of any of them in the Collateral.

 

Section 5.06     Visitation Rights. At any reasonable time and from time to time
as often as reasonably requested, after five Business Days’ notice or, in the
case of a visit to an Owned Rig, 10 Business Days’ notice, permit the DIP Agent
or any of the DIP Lenders or any agents or representatives thereof, (a) to
examine the records and books of account of the Borrowers and any of the
Subsidiaries, at the principal office of the Borrowers during normal business
hours, (b) to visit, survey and inspect the properties (including any Owned Rig)
of the Borrowers and any of the Subsidiaries, (c) to make copies of such records
and books, and (d) to discuss the affairs, finances, and accounts of the
Borrowers and any of the Subsidiaries with, and be advised as to the same by,
any of their respective accountants, advisers, officers or directors; provided
that (i) any such visit to an Owned Rig shall be subject to the prior approval
of any customer of the Borrowers or such Subsidiary that has contractual rights
to such Owned Rig, but the Borrowers and their Subsidiaries will use
commercially reasonable efforts to obtain such approval, and (ii) any party
visiting an Owned Rig shall execute a Mutual Hold Harmless Agreement in form and
substance acceptable to the Borrowers, the DIP Agent, and, if applicable, any
such customer prior to such visit. Such examinations, visits, inspections,
copies, and discussions shall be made or held at the expense of the Borrowers.

 

Section 5.07     Maintenance of Properties Etc. Maintain and preserve (i) good
and defensible title held by the Loan Parties in the Owned Rigs, (ii) in good
working order and condition, but subject to reasonable wear and tear in the
ordinary course of business, all properties (except in the case of an Owned Rig
that is undergoing repairs or maintenance or is in a laid-up status due to it
being stacked) necessary to the business of the Loan Parties and their Material
Subsidiaries and from time to time make or cause to be made all appropriate
repairs, renewals, and replacements thereof to the extent and in the manner
useful and customary for companies in similar businesses, in each case except to
the extent that failure to do so would not materially impair the operation of
the Credit Parties’ and their Material Subsidiaries’ business, (iii) for each
Owned Rig which is not in a laid-up status with its Approved Classification
Society, the Approved Classification for each such Owned Rig with its Approved
Classification Society and (iv) all material licenses, permits, and rights to
any intellectual property necessary in the conduct of its business except to the
extent that failure to do so would not materially impair the operation of the
Credit Parties’ and their Material Subsidiaries’ business.

 



74

 

 

Section 5.08     Operation of Business. Operate, and cause each Subsidiary to
operate, its business and properties prudently in all material respects.

 

Section 5.09     Books and Records. Maintain, and cause each of the Material
Subsidiaries to maintain, adequate books and records in accordance with sound
business practices and GAAP.

 

Section 5.10     Addition of Guarantors; Material Subsidiaries.

 

(a)           If at any time on or after the Effective Date, (x) any Subsidiary
that is not already a Guarantor satisfies the definition of “Guarantor” or
(y) any Borrower elects for any Subsidiary to become a Guarantor under the Loan
Documents (it being acknowledged and agreed that the Borrowers may not elect for
any Subsidiary that is organized in an Excluded Jurisdiction to become a
Guarantor pursuant to this clause (y)), cause such Subsidiary to become a
Guarantor within thirty (30) days of such Subsidiary satisfying the definition
of “Guarantor” (in the case of clause (x)) or, concurrently with such election
(in the case of clause (y)), by:

 

(i)            updating Section 3.01(a) to add such Subsidiary to the list of
Guarantors;

 

(ii)            if such Subsidiary is not organized in an Excluded Jurisdiction,
delivering to the DIP Agent a duly executed guaranty in the form of the U.S.
Guaranty (or a supplement thereto) and, if such Guarantor is a Material
Subsidiary, a local law governed Guaranty, or a supplement to an existing local
law governed Guaranty, in each case previously delivered to the DIP Agent under
the Loan Documents by an entity organized in the same jurisdiction (if so
previously delivered) as such Subsidiary is organized or in such other form as
is acceptable to the Required DIP Lenders;

 

(iii)           if such Subsidiary is not organized in an Excluded Jurisdiction,
delivering to the DIP Agent the Loan Documents required to be entered into by
Guarantors that are not Excluded Guarantors pursuant to each of Section 3.01(a),
and Section 3.01(b), and the Collateral Principles; and

 

(iv)           if such Guarantor is obligated to deliver Loan Documents pursuant
to clauses (ii) and (iii) above, delivering to the DIP Agent (A) the items
identified in Section 3.01(a), Section 3.01(b), and Section 3.01(h) and with
respect to such Subsidiary; (B) legal opinions with respect to such Subsidiary’s
entry into the Loan Documents (or joinders thereto) delivered pursuant to
clauses (ii) and (iii) above, dated as of the date thereof, and addressed to the
DIP Agent and the DIP Lenders, having substantially the same coverage as the
opinion(s) previously delivered under this Agreement by an entity organized in
the same jurisdiction as such Subsidiary is organized; and (C) if such
Subsidiary is not organized under the laws of a State of the United States of
America, evidence of appointment by such Subsidiary of the Process Agent as its
domestic process agent.

 



75

 

 

 

(b)          If at any time after the Effective Date, (x) any Guarantor (other
than Pride Forasol S.A.S.), that is not already a Material Subsidiary satisfies
the definition of “Material Subsidiary” other than as a result of satisfying the
criteria set forth in clause (a)(v) of the definition of Material Subsidiary due
to receiving intercompany receivables or promissory notes or like receivables
permitted under Section 6.11) (it being acknowledged and agreed that neither
Pride Foramer S.A.S. nor ENSCO Holland B.V. shall be deemed to be “Material
Subsidiaries” as of the Effective Date regardless of whether they satisfy the
criteria set forth in clause (a)(v) of the definition of Material Subsidiary,
but thereafter shall be subject to this Section 5.10(b)) and/or (y) Pride
Forasol S.A.S. becomes the equityholder of an owner of a Rig or satisfies the
criteria set forth in clauses (a)(ii), (iii) or (iv) of the definition of
Material Subsidiary, then in each case of clauses (x) and (y), cause such
Material Subsidiary to deliver to the DIP Agent and the DIP Lenders, in
accordance with the delivery periods required in the Collateral Principles (as
if the “Effective Date” is the date on which on which such Guarantor satisfies
the definition of “Material Subsidiary”) (subject to extensions to be reasonably
agreed to by the Required DIP Lenders’ counsel (with consent for extensions not
to be unreasonably withheld, delayed or conditioned)); provided, however, that
such Material Subsidiary shall use its commercially reasonable efforts to
deliver within thirty (30) days of such Guarantor satisfying the definition of
“Material Subsidiary”:

 

(i)             the Loan Documents (or one or more joinders thereto) required to
be delivered by any Material Subsidiary under each of Section 3.01(a),
Section 3.01(b) and the Collateral Principles, substantially in the form of Loan
Documents previously delivered to the DIP Agent and the DIP Lenders by other
Material Subsidiaries formed and organized in the same jurisdiction as such
Material Subsidiary is organized, or, if no other Material Subsidiaries have
been formed and organized in the applicable jurisdiction, in such form as is
reasonably satisfactory to the DIP Agent and the Required DIP Lenders,
(i) pursuant to which such Person agrees to be bound by the terms and provisions
thereof and (ii) in each case that are effective to create a valid and perfected
security interest, with the priority required in the DIP Order, in Collateral
owned by such Subsidiary in favor of the DIP Agent and referred to therein, for
the benefit of the Secured Parties; and

 

(ii)            (A) the items identified in Section 3.01(b) with respect to such
Subsidiary; (B) legal opinions with respect to such Subsidiary’s entry into the
Collateral Documents (or joinders thereto) delivered pursuant to clause
(i) above, dated as of the date thereof, and addressed to the DIP Agent and the
DIP Lenders, having substantially the same coverage as the opinion(s) delivered
pursuant to Section 3.01(b) with respect to entry into any such Collateral
Documents (or joinders thereto); and (C) if such Subsidiary is not organized
under the laws of a State of the United States of America, evidence of
appointment by such Subsidiary of the Process Agent as its domestic process
agent.

 

(c)           If any Guarantor that is required to deliver Loan Documents
pursuant to Section 5.10(b) is organized in an Excluded Jurisdiction, or the
Borrower’s elect to remove an Excluded Jurisdiction from Schedule B, cause
Schedule B to be updated (without the consent of any other party hereto) by
delivering a copy thereof to the DIP Agent and the DIP Lenders, which reflects
deletion of such Excluded Jurisdiction from Schedule B. Notwithstanding anything
else to the contrary in any Loan Agreement, if any other Guarantors that are
organized in any Excluded Jurisdiction that is deleted from Schedule B pursuant
to this Section 5.10(c), such Guarantors shall deliver Loan Documents or
joinders thereto as described in Section 5.10(b) and in accordance with the time
periods set forth therein.

 



76

 

 

(d)           No Loan Party will effect any change in such Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction) that would result in such Loan Party being
organized in any Excluded Jurisdiction without the Required DIP Lenders’ prior
written consent.

 

Section 5.11      Further Assurances. Subject to the Collateral Principles and
the DIP Order, at any time and from time to time, at the Borrower’s expense,
promptly execute and deliver, and cause each Guarantor to execute and deliver,
to the DIP Agent such further instruments and documents, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office and take such further action, as may be required
by law or as the DIP Agent or the Required DIP Lenders may from time to time
reasonably request, in order to further carry out the intent and purpose of the
Loan Documents.

 

Section 5.12      Post-Closing Covenants. The Borrowers shall, and shall cause
each applicable Subsidiary to, satisfy each requirement set forth on Schedule E
and/or Schedule 5.12 or before the date set forth on such Schedules (or such
later date as the Required DIP Lenders may agree in their sole discretion),
which for the avoidance of doubt shall include delivery of local law Guaranties,
duly executed and delivered by each Material Subsidiary as of the Effective
Date, within ninety (90) days’ of the Effective Date.

 

Section 5.13       KYC and Beneficial Ownership Regulation. Promptly following
any reasonable request therefor, provide information and documentation
reasonably requested by the DIP Agent or any DIP Lender for purposes of
compliance with applicable “know your customer” requirements under the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)),
the Beneficial Ownership Regulation, or other applicable anti-money laundering
laws.

 

Section 5.14       Cash Management. Maintain, and cause its Subsidiaries to
maintain, their existing cash management system, subject to the DIP Order, the
Cash Management Order, the Approved Budget and the Carve-Out; provided, that if
the Lead Borrower elects to cause one or more of its wholly and directly owned
Subsidiaries to become a Borrower pursuant to Section 2.15, the Lead Borrower
may also elect to have one of such Borrowers replace the Lead Borrower as the
primary cash management entity under the Lead Borrower’s cash management system
and may, without the consent of the DIP Agent or any DIP Lender, modify the Cash
Management Order solely for the purpose of replacing the Lead Borrower’s name
with such Borrower’s name as the primary cash management entity, so long as the
Lead Borrower provides the Required DIP Lenders with a draft of the proposed
modification to the Cash Management Order (or subsequent order modifying the
Cash Management Order) at least three (3) Business Days prior to filing such
modification or order with the Bankruptcy Court.

 

Section 5.15       Anti-Corruption Laws; Anti-Money Laundering Laws.

 

(a)           Comply, and cause its Subsidiaries to comply, with all applicable
anti-corruption laws, including without limitation the UK Bribery Act and the
FCPA, any applicable Sanctions and any applicable laws or regulations relating
to money laundering or terrorist financing, including, the Bank Secrecy Act, 31
U.S.C. sections 5301 et seq.; the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 (a/k/a the USA Patriot Act); Laundering of Monetary Instruments, 18
U.S.C. section 1956; Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity, 18 U.S.C. section 1957; the Financial Recordkeeping
and Reporting of Currency and Foreign Transactions Regulations, 31 C.F.R.
Part 103; and any similar laws or regulations currently in force or hereafter
enacted.

 



77

 

 

(b)          Implement and maintain in effect policies and procedures designed
to ensure compliance by the Borrowers, their Subsidiaries and their respective
directors, officers, employees, agents and Affiliates (in the case of
Affiliates, to the extent such Affiliate is providing services in respect of the
Borrower or any of its Subsidiaries) with all applicable anti-corruption laws
and anti-money laundering laws and applicable Sanctions.

 

Sanctions-related covenants contained in this Section 5.15 shall only be given
by the Borrowers and their Subsidiaries and apply for the benefit of a DIP
Lender or DIP Agent to the extent that such representations and warranties would
not result in any violation of, or conflict with EU Regulation (EC) 2771/96 and
implementing legislation of any Member State of the EU or the UK.

 

Section 5.16      Rowan Rex. Following receipt of, without duplication, (i) any
dividend or other distribution from ARO and (ii) any payment (whether of
principal, interest or otherwise) under any “Shareholder Instrument” (as defined
in the ARO JV Agreement), cause, and procure the Credit Parties to cause, Rowan
Rex and any of its parent entities to further dividend or distribute (or apply
to repayment of an intercompany loan) such dividend, distribution or payment to
a Loan Party (other than (i) a Loan Party that is formed in an Excluded
Jurisdiction or (ii) until such time as Ensco Thailand becomes a party to the
U.S. Pledge and Security Agreement and the U.S. Guaranty, Ensco Thailand),
excluding an amount equal to general and administrative expenses required by
Rowan Rex to operate its business as it is operated as of the Effective Date
(including amounts for Taxes, if any, payable by Rowan Rex, ARO or any of their
respective Subsidiaries); provided, however, that notwithstanding anything
herein to the contrary, Rowan Rex will not be required to make any distribution
to any Borrower or any other Credit Party to the extent that such distribution
(x) would be prohibited by any Applicable Laws, rules or regulations, but only
to the extent of such prohibition, or (y) would have a material adverse tax
impact but only with respect to amount subject to such impact, in which case
such amounts shall be deposited in a Specified Account that is subject to a
control agreement.

 

Section 5.17       Public Filings. Without limiting any requirement to make
other disclosures required by applicable law, continue to file all reports under
the Exchange Act, including, without limitation, reports under Forms 10-K, 10-Q
and 8-K.

 

Section 5.18       Bankruptcy-Related Matters.

 

(a)          Comply with, and cause each of the Debtors to comply with, the
Bankruptcy Code, the DIP Order and other court orders in all material respects;

 



78

 

 

(b)          Deliver to the DIP Agent and the DIP Lender Professionals as soon
as reasonably practicable in advance of filing with the Bankruptcy Court, drafts
of the DIP Order, any chapter 11 plan, and any disclosure statement related to
such plan and delivery of drafts of all other material Bankruptcy Court filings
to counsel of the DIP Agent and the DIP Lender Professionals with commercially
reasonable time to review and comment, including, but not limited to the “first
day motions/orders” (other than retention applications), and if applicable,
“second day motions/orders”, any motions to establish a bar date, any motions to
approve bidding procedures for or to approve a sale of substantially all of the
assets of the Loan Parties, any motions to extend exclusivity, any motions to
approve a disclosure statement and seeking confirmation of a chapter 11 plan,
and any motions to approve deadlines and procedures related to the solicitation
of votes on a chapter 11 plan; and

 

(c)          Contest, if requested by the Required DIP Lenders, any motion
seeking entry of an order, and entry of an order, that is materially adverse to
the interests of the DIP Agent and the DIP Lenders or their respective rights
and remedies in any of the Chapter 11 Cases.

 

Section 5.19      Waiver of Jersey Law Customary Rights.

 

(a)          Any right which at any time any Jersey Loan Party may have under
the existing or future laws of Jersey whether by virtue of the droit de
discussion or otherwise to require that recourse be had to the assets of any
other person before any claim is enforced against such Jersey Loan Party in
respect of the obligations assumed by such Jersey Loan Party under or in
connection with any Loan Document is hereby waived or shall be waived by such
Jersey Loan Party under any applicable Loan Document.

 

(b)          Any right which at any time any Jersey Loan Party may have under
the existing or future laws of Jersey whether by virtue of the droit de division
or otherwise to require that any liability under any guarantee or indemnity
given in or in connection with any Loan Document be divided or apportioned with
any other person or reduced in any manner whatsoever is hereby waived or shall
be waived by such Jersey Loan Party under any applicable Loan Document.

 

Article VI
NEGATIVE COVENANTS

 

So long as any DIP Loans shall remain unpaid or Obligation shall remain
outstanding or any DIP Lender shall have any Commitment hereunder, the Borrowers
shall not (and will not permit its applicable Subsidiaries referred to in the
following covenants), at any time:

 

Section 6.01       Financial Covenant. Permit on any Test Date, the actual total
cash disbursements (excluding professional fees and other items consistent with
the Initial Approved Budget) for the applicable Test Period to exceed the sum of
the aggregate amount forecasted therefor (excluding professional fees and other
items consistent with the Initial Approved Budget) in the Approved Budget as in
effect for such Test Period, by more than 15% of such forecasted amount (such
15% variance being referred to herein as the “Permitted Variance”); provided,
however that the amount of any Investments in and contributions to non-Guarantor
Subsidiaries and Joint Ventures, made in accordance with sub-clauses (x) and
(y) of clause (b) of the definition of “Permitted Investments” shall be deemed
to be Permitted Variances and, to the extent not set forth in the DIP Budget,
shall not be included in the calculation of variances to determine compliance
with this Section 6.01. For the avoidance of doubt, the Approved Budget in
effect for the first week of any Test Period shall be the Approved Budget
delivered in such week in accordance with Section 5.01(l).

 



79

 

 

Section 6.02       Liens. Create, assume, incur or suffer to exist, or allow any
Subsidiary to create, assume, incur or suffer to exist, any Lien on or in
respect of any Property of any Borrower or any Subsidiary, or assign or
otherwise convey, or allow any Subsidiary to assign or otherwise convey, any
right to receive income, other than (a) Permitted Liens and (b) assignments or
conveyances of a right to receive income between any Borrower and any Guarantor
that is not an Excluded Guarantor or between Guarantors that are not Excluded
Guarantors, in each case, in the ordinary course of business, consistent with
past practice or for a legitimate business purpose; provided that no assignment
shall be made by a Material Subsidiary to a Subsidiary that (x) is not a
Material Subsidiary and/or (y) is organized in an Excluded Jurisdiction or
(z) prior to such time when Ensco Thailand becomes a party to the U.S. Pledge
and Security Agreement and the U.S. Guaranty, is Ensco Thailand.

 

Section 6.03       Debt. Create, incur, assume, guarantee, otherwise become
liable for or suffer to exist, or permit any Subsidiary to create, incur,
assume, guarantee, otherwise become liable for or suffer to exist, any Debt
other than Permitted Debt.

 

Section 6.04       Mergers; Acquisitions. Other than as authorized by the
Bankruptcy Court and consented to by the Required DIP Lenders:

 

(a)          merge or consolidate with any Person (provided that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing (i) any Subsidiary may merge into
Valaris so long as Valaris is the surviving company, (ii) any Subsidiary may
merge into or consolidate with any other Subsidiary in a transaction in which
the surviving entity is a Subsidiary and no Person other than a Borrower or a
Subsidiary of a Borrower receives any consideration (provided that (x) if any
party to any such transaction is a Loan Party, the surviving entity of such
transaction shall be a Loan Party (other than a Loan Party that is formed in an
Excluded Jurisdiction) and (y) no Excluded Guarantor shall merge into an entity
that is organized in an Excluded Jurisdiction and/or, into, prior to such time
as Ensco Thailand becomes a party to the U.S. Pledge and Security Agreement and
the U.S. Guaranty, Ensco Thailand), (iii) any Subsidiary may merge with another
Person in a transaction constituting an Asset Sale permitted hereunder, and
(iv) any Person (other than a Borrower) may merge or consolidate with or into
any Subsidiary in a transaction in which the surviving entity is a Subsidiary
(and, (w) if any party to such merger or consolidation is a Borrower, is a
Borrower, (w) if any party to such merger or consolidation is a Guarantor, is a
Guarantor, (x) if any party to any such transaction is a Loan Party, the
surviving entity of such transaction shall be a Loan Party (other than (i) a
Loan Party that is formed in an Excluded Jurisdiction and/or (ii) prior to such
time as Ensco Thailand becomes a party to the U.S. Pledge and Security Agreement
and the U.S. Guaranty, Ensco Thailand), (y) no Subsidiary shall merge into
(i) an entity that is organized in an Excluded Jurisdiction or (ii) prior to
such time as Ensco Thailand becomes a party to the U.S. Pledge and Security
Agreement and the U.S. Guaranty, Ensco Thailand and (z) no Excluded Guarantor
shall merge into (i) an entity that is organized in an Excluded Jurisdiction or
(ii) into Ensco Thailand, until such time as Ensco Thailand becomes a party to
the U.S. Pledge and Security Agreement and the U.S. Guaranty));

 



80

 

 

(b)         acquire or create any Subsidiary unless, after giving effect to such
acquisition or creation, (i) the Borrowers is in compliance with Section 5.10
and (ii) the Investment in such Subsidiary is permitted under Section 6.10; and

 

(c)          after the Effective Date, acquire, create, form or organize, or,
except to the extent contemplated by Section 5.10(b) and Section 5.10(c) permit
to exist, any Subsidiary that is a Material Subsidiary in an Excluded
Jurisdiction.

 

Section 6.05       Asset Sales. Dispose (whether in one transaction or in a
series of transactions), or permit any Subsidiary to Dispose (whether in one
transaction or in a series of transactions), of any Property to any Person,
except:

 

(a)           Dispositions of the Rigs set forth on Schedule 6.05(a);

 

(b)           Dispositions of any Rig, together with associated equipment, in
one or more related transactions, to joint ventures or non-affiliated third
parties in connection with a new charter party agreement or drilling contract to
comply with local jurisdictional requirements; provided that such Rig is sold at
fair market value (as determined by the Borrowers acting reasonably) and at
least 75% of the consideration is paid in cash (or in the case of a sale to a
joint venture, a promissory note in favor of a Loan Party (other than (i) a Loan
Party that is formed in an Excluded Jurisdiction or (ii) prior to such time as
Ensco Thailand becomes a party to the U.S. Pledge and Security Agreement and the
U.S. Guaranty, Ensco Thailand));

 

(c)           Dispositions of inventory (other than, for the avoidance of doubt,
any Rig) in the ordinary course of business (including, for the avoidance of
doubt, Dispositions of inventory to any Subsidiary);

 

(d)           Dispositions of assets or Property that is obsolete, worn-out or
no longer used or usable in the ordinary course of business of the Borrowers and
their Subsidiaries;

 

(e)            any assignment, contribution, transfer or other Disposition of
ENSCO Offshore Company’s ownership interest in ENSCO Global Investments LP to
any Loan Party (other than (i) any Excluded Guarantor, or (ii) prior to such
time as Ensco Thailand becomes a party to the U.S. Pledge and Security Agreement
and the U.S. Guaranty, Ensco Thailand); provided that such Disposition is for
fair market value (as determined by ENSCO Offshore Company, acting reasonably)
and for cash consideration or a promissory note;

 

(f)            Dispositions of any assets or Property to any Borrower or
Guarantor that is not an Excluded Guarantor; and

 

(g)           Dispositions authorized by the Bankruptcy Court and consented to
by the Required DIP Lenders;

 

(h)           any Subsidiary that is not a Guarantor may Dispose of assets to
any Borrower or any Guarantor;

 



81

 

 

(i)            any Subsidiary that is not a Guarantor may Dispose of assets to
any Subsidiary that is not a Guarantor;

 

(j)            Permitted Investments and Restricted Payments permitted by
Section 6.11 and Section 6.10, respectively, in each case to the extent
constituting Dispositions;

 

(k)           any Disposition of assets resulting from any
Insurance/Condemnation Event or a Total Loss;

 

(l)            grants of any non-exclusive license of patents, trademarks,
registrations therefor and other similar intellectual property in the ordinary
course of business;

 

(m)          leases of real or personal property in the ordinary course of
business including the chartering or leasing of the Rigs;

 

(n)           any other Dispositions of assets or Property (in each case, other
than Rigs) that are not otherwise permitted by any other clause of this
Section 6.05; provided that the aggregate fair market value of any assets or
Property Disposed of in reliance on this clause (n) shall not exceed $20,000,000
individually or $50,000,000 in the aggregate since the Effective Date; provided,
further, that if, following the sale of any asset from any Borrower or any
Guarantor that is not an Excluded Guarantor to a Subsidiary that is not a
Borrower or a Guarantor that is not an Excluded Guarantor pursuant to this
clause (n), such asset is subsequently transferred back to any Borrower or any
Guarantor that is not an Excluded Guarantor (or, prior to such time as Ensco
Thailand becomes a party to the U.S. Pledge and Security Agreement and the U.S.
Guaranty, Ensco Thailand), an amount equal to the fair market value of such
asset at the time it is subsequently transferred, shall be added back to the
remaining amount available for Dispositions pursuant to this Section 6.05(n) (it
being understood that such amount shall not in any case increase the overall
caps set forth in the previous proviso).

 

Section 6.06      Affiliate Transactions. Make, or permit any Subsidiary to
make, directly or indirectly, any material Investment in any Affiliate, any
transfer, sale, lease or other Disposition of any material Property to any
Affiliate, any purchase or acquisition of any material Property from an
Affiliate or any other material arrangement or transaction directly or
indirectly with or for the benefit of an Affiliate (including guaranties and
assumptions of obligations of an Affiliate); provided that the following shall
not be prohibited hereby: (a) any arrangement or other transaction with an
Affiliate which are on terms and conditions (taken as a whole for any particular
transaction) as favorable to the Borrowers or such Subsidiary as those which
could be obtained in a comparable arm’s length transaction with a Person not an
Affiliate; (b) arrangements entered in the ordinary course of business with
officers of the Borrowers; (c) customary fees paid to members of the Board of
Directors of the Borrowers; (d) any and all transactions to be undertaken
between the Borrowers and any Guarantor(s) (other than any Excluded Guarantor
or, prior to the date on which it becomes a party to the U.S. Pledge and
Security Agreement and the U.S. Guaranty, Ensco Thailand) or between Guarantors
(other than any Excluded Guarantor or, prior to the date on which it becomes a
party to the U.S. Pledge and Security Agreement and the U.S. Guaranty, Ensco
Thailand); (e) any and all transactions between Subsidiaries that are not
Guarantors; and (f) any arrangement or other transaction between the Lead
Borrower and any of its Subsidiaries or between Subsidiaries that is in effect
as of the Effective Date and any renewal, replacement or extension thereof on
substantially the same or better terms (for the Lead Borrower and/or the
Subsidiaries, as applicable), taken as a whole and (g) transactions with
Subsidiaries of the Lead Borrower permitted pursuant to Section 6.02,
Section 6.03, Section 6.04, Section 6.05(c), Section 6.10 and Section 6.11.

 



82

 

 

Section 6.07       Business. Engage, or permit any of its Subsidiaries to
engage, in any business if, as a result, the general nature of the business,
taken on a consolidated basis, which would then be engaged in by the Borrowers
and their Subsidiaries would be substantially changed from the general nature of
the business engaged in by the Borrowers and their Subsidiaries on the Effective
Date.

 

Section 6.08       Use of Proceeds; Margin Regulations. Use, or permit any of
its Subsidiaries to use, the proceeds of any DIP Loan:

 

(a)          for any purpose other than as set forth in Section 5.03;

 

(b)          for any purpose that violates or results in a violation of any law
or regulation or this Agreement;

 

(c)          for any purpose that violates Regulation T, U or X of the Federal
Reserve Board;

 

(d)         to extend credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X of the Federal Reserve Board);

 

(e)           for any purpose which would result in margin stock (within the
meaning of Regulation T, U or X of the Federal Reserve Board) comprising 25% or
more of the assets (including any Equity Interests held in treasury) of the
Borrowers and their Subsidiaries, taken as a whole; and

 

(f)            for any purpose which would violate any sanctions program
administered by (x) the United States of America or the United Kingdom or (y) to
the extent any such sanctions program does not contradict applicable legislation
of the United States of America or the United Kingdom including without
limitation applicable sanctions, embargoes, or anti-boycott regulations, the
European Union or the United Nations.

 

Sanctions-related covenants contained in this Section 6.08 shall only be given
by the Borrowers and their Subsidiaries and apply for the benefit of a DIP
Lender or DIP Agent to the extent that such representations and warranties would
not result in any violation of, or conflict with EU Regulation (EC) 2771/96 and
implementing legislation of any Member State of the EU or the UK.

 

Section 6.09       Restrictions on Payment of Dividends, Negative Pledges, Etc.
Enter into, or permit any of its Subsidiaries to enter into, any agreement that
limits, prohibits, restricts or imposes any condition upon (x) the ability of
any Subsidiary to pay dividends, make distributions, make loans and advances to,
or to Dispose of any assets to, the Credit Parties or (y) the ability of any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets in favor of the DIP Agent and the other Secured Parties to secure any
of the Obligations, or, in each case, which requires the consent of any other
Person in connection therewith; provided, however, notwithstanding the foregoing
prohibition contained in this Section 6.09, a Subsidiary shall not be prohibited
from entering into any of the following:

 



83

 

 

(a)          any agreement which restricts or limits the ability of any
Subsidiary to pay dividends, make distributions, or make loans or advances to
the Credit Parties if such Subsidiary party thereto is a non-wholly owned
Subsidiary of the Borrowers and such agreement was existing at the time such
Subsidiary was acquired by Borrower or one of its Subsidiaries, and was not
created in contemplation of such acquisition, and the limitations therein apply
only to the property or Equity Interests of such Subsidiary at the time of such
acquisition (and accessions, improvements and replacements in respect of such
property);

 

(b)          joint venture agreements with respect to a joint ownership
arrangement restricting the distribution of assets or property of, or the
payment of dividends by, or the making of loans or advances by, such Joint
Venture, or any of such Person’s Subsidiaries, as long as such restrictions are
in effect as of the Petition Date; or

 

(c)          limitations or restrictions contained in any Loan Document;

 

(d)          limitations or restrictions existing under or by reason of and
required by Applicable Law;

 

(e)          limitations and restrictions contained in agreements relating to
any sale of assets or Equity Interests permitted hereunder pending such sale;
provided such limitations and restrictions apply only to the assets or Equity
Interests being sold;

 

(f)           limitations or restrictions contained in contracts and agreements
outstanding on the Effective Date (and not otherwise permitted under this
Section 6.09) and identified on Schedule 6.09(f) and renewals, extensions,
refinancings or replacements thereof; provided that the foregoing restrictions
set forth in this Section 6.09 shall apply to any amendment or modification to,
or any renewal, extension, refinancing or replacement of, any such contract or
agreement that would have the effect of expanding the scope of any such
limitation or restriction;

 

(g)         clause (y) of this Section 6.09 shall not apply to (i) restrictions
or conditions imposed by any agreement relating to Permitted Debt that is
secured by Permitted Liens if such restrictions or conditions apply only to the
property or assets securing such Permitted Debt or (ii) customary restrictions
or limitations in leases or other contracts restricting the assignment thereof
or the assignment of the property that is the subject of such lease; and

 

(h)         clause (y) of this Section 6.09 shall not apply to limitations or
restrictions contained in drilling contracts, charterparty agreements or pool
agreements entered into on or after the Effective Date (and not otherwise
permitted under this Section 6.09); provided that (i) any such limitations or
restrictions are consistent with past practices and no more restrictive on such
Subsidiary with respect to the creation, incurrence or existence of Liens on any
of its property or assets than the drilling contracts or charterparty agreements
listed on Schedule 6.09(f) and (ii) the applicable Subsidiary uses its
commercially reasonable efforts to exclude from such drilling contract, charter
party agreement or pool agreement any such limitations or restrictions with
respect to the creation, incurrence or existence of Liens on any of its property
or assets.

 



84

 

 

Section 6.10       Restricted Payments; Debt Redemptions.

 

(a)          Declare or make, or permit any of its Subsidiaries to declare or
make, directly or indirectly, any Restricted Payment with respect to the
ordinary shares of the Lead Borrower, or incur any obligation (contingent or
otherwise) to do so, except (i) that the Borrowers and the Guarantors may
declare and make dividend payments or other distributions to any Borrower or any
other Guarantor and (ii) the Restricted Payments in the ordinary course of
business consistent with past practices for payroll, general overhead and
administrative services, and Cash Management Services.

 

(b)          Redeem, cancel, prepay or repurchase or permit any of its
Subsidiaries to redeem, cancel, prepay or repurchase (in each case, whether in
whole or in part) any subordinated Debt, Prepetition Debt or and any other Debt
existing on the Petition Date that is listed on Schedule 6.03.

 

(c)          of any of the Borrowers or any of their Subsidiaries except (i) in
the case of Prepetition Debt, pursuant to the “first day” or other orders
entered by the Bankruptcy Court in accordance with the Approved Budget and
(ii) any ordinary course payments among the Borrowers and any of their
Subsidiaries that are permitted under the Cash Management Order.

 

Section 6.11       Investments. Make, or permit any of its Subsidiaries to make,
any Investments in any Person except Permitted Investments.

 

Section 6.12       Amendments to Certain Documents. Amend, modify or waive, or
permit any of its Subsidiaries to amend, modify or waive, any of its rights
under (a) its bylaws, articles of incorporation or similar organizational
documents or (b) any instruments, agreements or other documents in respect of
any material subordinated Debt, in each case except for any such amendments,
modifications or waivers that could not reasonably be expected to materially
adversely affect the interests of the DIP Lenders.

 

Section 6.13       Changes to Fiscal Year. Change its fiscal year (or financial
year, as applicable) from the basis in effect on the Effective Date, other than
with the consent of the DIP Agent and the Required DIP Lenders.

 

Section 6.14       Certain Bankruptcy Matters.

 

(a)          Propose, file, or otherwise support, or permit any of its
Subsidiaries to propose, file or otherwise support, any chapter 11 plan that
does not (i) contain releases in favor of the DIP Agent, the DIP Lenders and
their respective Affiliates and advisors and (ii) except to the extent agreed to
by the Debtors and any DIP Lender that will not be paid in full in cash on such
effective date, provide for the indefeasible payment in full in cash and full
discharge of the Credit Parties’ obligations under the DIP Facility on the
effective date of any chapter 11 plan, but excluding payment of contingent
indemnity obligations, which shall survive confirmation of such plan.

 

(b)         Create or permit to exist, or permit any of its Subsidiaries to
create or permit to exist, any administrative expense or claim of the kind
specified in, ordered pursuant to, or arising under or in connection with
section 105, 326, 327, 328, 330, 331, 361, 362, 363, 364, 365, 503(b), 506(c),
507(a), 507(b), 546(c), 552, 726, 1113 or 1114 or any other provision of the
Bankruptcy Code that is pari passu with or senior to the Obligations.

 



85

 

 

Section 6.15       Restrictions Regarding Rowan Rex and ARO.

 

Each Borrower and Green Turtle Limited (and any other Loan Party that owns
equity interests in Rowan Offshore (Gibraltar) Limited) and Rowan Offshore
(Gibraltar) Limited (and any other Loan Party that owns equity interests in
Rowan Rex) shall procure that (a) Rowan Offshore (Gibraltar) Limited (and any
other Loan Party that owns equity interests in Rowan Rex) and (b) Rowan Rex (and
any successor Loan Party that owns a “Shareholder Instrument” (as defined in the
ARO JV Agreement)) will not

 

(i)        sell any (x) assets directly owned by Rowan Rex (including any
“Shareholder Instrument”) or (y) the equity interests in Rowan Rex, in each
case, to any person other than a Loan Party (other than a Loan Party that is
formed in an Excluded Jurisdiction and, prior to the date on which it becomes a
party to the U.S. Pledge and Security Agreement and the U.S. Guaranty, Ensco
Thailand), unless the net proceeds of such sale received are used to prepay the
Obligations;

 

(ii)       grant a security interest or Lien in any (x) assets of Rowan Rex
(including any “Shareholder Instrument”) or (y) the equity interests in Rowan
Rex, in each case, to any third party creditor or other Person that is not a
successor Loan Party (other than a Loan Party that is formed in an Excluded
Jurisdiction and, prior to the date on which it becomes a party to the U.S.
Pledge and Security Agreement and the U.S. Guaranty, Ensco Thailand) to Rowan
Offshore (Gibraltar) Limited;

 

(iii)      sell the Equity Interest of ARO JV or any “Shareholder Instrument” to
any person other than a Loan Party (other than a Loan Party that is formed in an
Excluded Jurisdiction and, prior to the date on which it becomes a party to the
U.S. Pledge and Security Agreement and the U.S. Guaranty, Ensco Thailand) unless
the net proceeds of such sale received are used to prepay the Obligations;
and/or

 

(iv)      Rowan Rex shall not incur any indebtedness or other Debt outside the
ordinary course of business.

 

Section 6.16      Commercial and Technical Management. No Material Subsidiary
which owns an Owned Rig shall enter into an agreement for the provision of
commercial and/or technical managements services by a third-party to such
Material Subsidiary for its Owned Rig without the prior written consent of the
Required DIP Lenders, such consent not to be unreasonably withheld.

 

Section 6.17       Negative Pledge. Create or permit to exist, or permit any
Credit Party to create or permit to exist, a Lien on any Property (a) that
constitutes Excluded Collateral pursuant to clause (R) of the Collateral
Principles and/or (b) that constitutes Collateral but is not subject to a
document which is required to be delivered as required by this Agreement and the
Collateral Principles, except in the case of clause (b) for Permitted Liens (or
in the case of Owned Rigs, Permitted Rig Liens).

 

Section 6.18       Accounts of Excluded Guarantors in Excluded Jurisdictions.
Permit the Excluded Guarantors (as a whole) to hold more than $30,000,000 in the
aggregate for more than ten (10) consecutive Business Days in deposit accounts
or securities accounts established by the Excluded Guarantors in Excluded
Jurisdictions (excluding for this purpose any Excluded Accounts and any such
deposit accounts or securities accounts that are subject to a Control
Agreement), without the prior consent of the Required DIP Lenders.

 



86

 

 

Article VII
EVENTS OF DEFAULT

 

Section 7.01       Events of Default. Each of the following events, upon
expiration of any applicable cure period set forth in clauses (a) through
(n) below, shall be an (“Event of Default”):

 

(a)          Any Borrower or any other Guarantor shall fail to pay when due any
principal of, or interest on, any DIP Loan or any Borrower or any Guarantor
shall fail to pay when due any other Obligation and such non-payment continues
for three Business Days after the date such amount shall have become due and
payable; or

 

(b)          Any representation or warranty made by any Borrower or any
Guarantor or made by or on behalf of any Guarantor (or any of its respective
officers, agents or representatives) (including representations and warranties
deemed made pursuant to Section 3.02) under or in connection with any Loan
Document to which it is a party shall prove to have been incorrect in any
material respect (other than a representation or warranty that is subject to a
materiality qualifier in the text thereof, which shall have been incorrect in
any respect) when made or deemed made; or

 

(c)          Any Credit Party (i) shall fail to perform or observe any term,
covenant or agreement applicable to such Person contained in Section 5.01(f),
Section 5.01(l), Section 5.01(m), Section 5.01(n), Section 5.01(o),
Section 5.03, Section 5.05 (but only with respect to the preservation and
maintenance of legal existence of any Loan Party), Section 5.10, Section 5.12 or
Section 5.16, or Article VI; (ii) shall fail to perform or observe any term,
covenant or agreement applicable to such Person contained in Section 5.11,
Section 5.04, 5.14, 5.15, or Section 5.18 and such failure shall remain
unremedied for five (5) days after the earlier of (x) the date a Responsible
Person of any Loan Party has actual knowledge of such failure and (y) the date
written notice thereof shall have been given to any Loan Party by the DIP Agent
at the request of any DIP Lender or any DIP Lenders; or (iii) shall fail to
perform or observe any term, covenant or agreement applicable to such Person
contained herein or in any other Loan Document that is not covered by
Section 7.01(a), Section 7.01(b) or clause (i) or clause (ii) of this
Section 7.01(d) and such failure shall remain unremedied for 30 days after the
earlier of (x) the date a Responsible Person of any Loan Party has actual
knowledge of such failure and (y) the date written notice thereof shall have
been given to any Loan Party by the DIP Agent at the request of any DIP Lender
or any DIP Lenders; or

 

(d)           Any of the Borrowers or any of their Subsidiaries shall (i) fail
to pay any principal of or premium or interest on any Debt which is outstanding
in the principal amount of at least $40,000,000 in the aggregate, of the
Borrowers or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or (ii) default in the observance or performance of any covenant or obligation
contained in any agreement or instrument relating to any Debt which is
outstanding in the principal amount of at least $40,000,000 or permit or suffer
any other event to occur or condition to exist under any agreement or instrument
relating to any such Debt, and such default or other event or condition shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect thereof is to accelerate, or to permit the
acceleration of, the maturity of such Debt or require such Debt to be prepaid
prior to the stated maturity thereof; provided that this clause (d) shall not
apply to any Prepetition Debt or any other secured or unsecured Debt of a Debtor
that arose prior to the Petition Date as to which remedial action by the holder
of such Debt is subject to the automatic stay of the Bankruptcy Code imposed in
the Chapter 11 Cases; or

 



87

 

 

(e)          Entry of any final non-appealable judgment, decree or order by a
court of competent jurisdiction for the payment of money (in each case other
than as a result of the commencement of the Chapter 11 Cases), the uninsured
portion of which (to the extent not covered by insurance as to which a solvent
and unaffiliated insurance company has acknowledged coverage), is in excess of
$40,000,000 against the Debtors, and either (x) such judgment shall remain
unpaid or not have been vacated or the enforcement thereof stayed (by operation
of law (including the automatic stay in the Chapter 11 Cases)), within 30
consecutive days after the entry thereof with respect to any such judgment
rendered in the United States or 60 consecutive days after entry thereof with
respect to any such judgment rendered outside of the United States or
(y) enforcement proceedings shall have been commenced by any creditor upon such
judgment; or

 

(f)          Any Termination Event or Non-U.S. Plan Event shall have occurred
and, the sum (determined as of the date of occurrence of such Termination Event
or such Non-U.S. Plan Event) of the liabilities to the PBGC or its equivalent
under applicable customs or rules of relevant jurisdictions resulting from all
such Termination Events and Non-U.S. Plan Event is equal to or greater than
$75,000,000; or

 

(g)          Any Loan Party shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans in connection with Withdrawal
Liabilities (determined as of the date of such notification), exceeds
$75,000,000 or requires payments exceeding $25,000,000 in any year; or

 

(h)          Any Loan Party shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA, if as a result of such
reorganization or termination the aggregate annual contributions of the Loan
Parties to all Multiemployer Plans which are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the respective plan years which include the Effective
Date by an amount exceeding $75,000,000 in the aggregate; or

 

(i)           A Change of Control occurs; or

 

(j)           Any event, including any Termination Event or Non-U.S. Plan Event
occurs creating any Funding Liabilities which could reasonably be expected to
have a Material Adverse Change and such event is not cured within 30 days from
the occurrence of such event; or

 



88

 

 

(k)          This Agreement or any other Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Credit Party contests in any manner the
validity or enforceability of the Credit Agreement or any other Loan Document;
or

 

(l)           The Collateral Documents (or any of them) shall for any reason
fail or cease to create, subject to the Collateral Principles and the DIP Order,
a valid, enforceable, non-avoidable, perfected, and to the extent automatically
and fully perfected by the DIP Order, automatically and fully perfected Lien on
any material Collateral purported to be covered thereby or, except as permitted
by the Loan Documents, such Lien shall fail or cease to be perfected or have the
priority described herein and in the DIP Order or any Credit Party shall so
state in writing; or

 

(m)         ARO shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against ARO seeking to adjudicate it as bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property; or

 

(n)          Bankruptcy Court Matters. The occurrence of any of the following
events:

 

(i)        the DIP Order shall cease to be in full force and effect or shall
have been reversed, modified, amended, stayed, vacated or subject to stay
pending appeal, in the case of any modification or amendment other than at the
applicable hearing to approve such DIP Order, without the prior written consent
of the Required DIP Lenders to the extent required under this Agreement, or any
filing by the Debtors of a motion or other pleading seeking entry of such an
order; or

 

(ii)       without the prior written consent of the DIP Agent (acting at the
written direction of the Required DIP Lenders) and the Required DIP Lenders,
entry of an order requiring the Debtors to make adequate protection payments
with respect to (A) any Prepetition Debt or any other Debt existing on the
Petition Date (other than the payment of professional fees and expenses in
accordance with the Approved Budget)or (B) any other prepetition claims, except
in each case as expressly provided for pursuant to “first day” or other orders
entered upon pleadings by the Bankruptcy Court in form and substance reasonably
satisfactory to the Required DIP Lenders; or

 

(iii)       entry of an order of the Bankruptcy Court granting any claim, other
than as permitted under the Loan Documents, entitled to superpriority
administrative expense claim status pari passu with or senior to the claims in
favor of the DIP Lenders under the DIP Facility (other than the Carve-Out); or

 

(iv)       material breach by any Loan Party of the provisions of the DIP Order
and such breach shall remain uncured for five days after the earlier of (x) the
date a Responsible Person of any Loan Party has actual knowledge of such failure
and (y) the date written notice thereof shall have been given to any Loan Party
by the DIP Agent at the request of any DIP Lender; or

 



89

 

 

(v)       (A) entry of an order dismissing any of the Chapter 11 Cases or
converting any of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code without the prior written consent of the Required DIP Lenders
(excluding the Chapter 11 Cases of the DS-13 and DS-14 Debtors); (B) a trustee,
responsible officer or an examiner having expanded powers (beyond those set
forth under section 1106(a)(3) and (4) of the Bankruptcy Code) under section
1104 of the Bankruptcy Code (other than a fee examiner) is appointed or elected
in the Chapter 11 Cases, the Debtors apply for, consent to or acquiesce in, any
such appointment, or the Bankruptcy Court shall have entered an order providing
for such an appointment, in each case without the prior written consent of the
Required DIP Lenders in their sole discretion; (C) without the consent of the
Required DIP Lenders, the entry of an order in any of the Chapter 11 Cases
seeking authority to obtain financing under section 364 of the Bankruptcy Code
(other than the DIP Facility); or (D) the filing or support of any pleading by
any Loan Party or Affiliate thereof seeking, or otherwise consenting to, any of
the matters set forth in clauses (A) through (C) above; or

 

(vi)      the entry of an order in the Chapter 11 Cases charging any of the
Collateral under section 506(c) of the Bankruptcy Code against the DIP Agent or
the DIP Lenders or the commencement of other actions by any Loan Party or
Affiliate thereof that challenges the rights and remedies of any of the DIP
Agent or the DIP Lenders under the Loan Documents in any of the Chapter 11 Cases
or in a manner inconsistent with the Loan Documents; or

 

(vii)     the DIP Order does not include a waiver, in form and substance
satisfactory to the Required DIP Lenders in their sole and absolute discretion,
of (A) the right of the Debtors to surcharge the Collateral under section
506(c) of the Bankruptcy Code; (B) the right of the Debtors to assert against
the Liens securing the DIP Loans under the DIP Facility the “equities of the
case” exception of section 552 of the Bankruptcy Code; and (C) the doctrine of
marshalling; or

 

(viii)    the filing of a motion, pleading or proceeding by or on behalf of any
of the Loan Parties or any other Subsidiary, which could reasonably be expected
to result in a material impairment of the rights or interests of the DIP Lenders
or a determination by a court of competent jurisdiction with respect to a
motion, pleading or proceeding brought by another party that results in a
material impairment of the rights or interests of the DIP Lenders; provided that
such motion, pleading, or proceeding has not been withdrawn or adjourned within
five days of such filing; or

 

(ix)       the entry of any order terminating any Debtors’ exclusive right to
file a chapter 11 plan or the expiration of any Debtors’ exclusive right to file
a chapter 11 plan; or

 

(x)        unless otherwise agreed by the Required DIP Lenders, the filing or
support of any pleading by any Loan Party (or any Affiliate thereof) seeking, or
otherwise consenting to, any relief, the granting of which could reasonably be
expected to result in the occurrence of an Event of Default; or

 



90

 

 

(xi)      the entry of an order granting relief from any stay of proceeding
(including, without limitation, the automatic stay) so as to allow a third party
to proceed with foreclosure (or granting of a deed in lieu of foreclosure)
against (i) any Owned Rig or (ii) any other material asset of the Debtors in
excess of $40,000,000, individually, or to permit other actions that could
reasonably be expected to result in a Material Adverse Change; provided, that
the Debtors shall have five Business Days after the entry of such an order to
obtain a court order vacating, staying, or otherwise obtaining relief from the
Bankruptcy Court or another court to address any such court order; or

 

(xii)      the entry of an order in any of the Chapter 11 Cases denying or
terminating the use of cash collateral by the Credit Parties;

 

provided that notwithstanding anything to the contrary contained herein, the
occurrence of any of the foregoing events with respect to any Immaterial
Subsidiary shall not constitute a Default or an Event of Default unless such
occurrence is with respect to Immaterial Subsidiaries that, in the aggregate,
(x) own assets (excluding intercompany investments, loans, advances or
receivables) having a book value of greater than 10% of the book value of all
assets of the Lead Borrower and its Consolidated Subsidiaries or (y) have annual
revenue of greater than 10% of the annual revenue of the Lead Borrower and its
Consolidated Subsidiaries, in each case as of the last day of the most recently
ended fiscal year for which financial statements are available or required to be
delivered.

 

Section 7.02       Remedies. Subject to the terms of the DIP Order, during the
continuance of any Event of Default, (i) the Required DIP Lenders may, and the
DIP Agent shall at the request of the Required DIP Lenders, in each case upon
five Business Days’ prior written notice (the “Remedies Notice Period”) to the
Lead Borrower, declare the obligation of each DIP Lender to make DIP Loans to be
terminated, whereupon each such obligation and all of the Commitments shall
forthwith terminate and (ii) the Required DIP Lenders may, and the DIP Agent
shall at the request of the Required DIP Lenders, by notice to the Lead
Borrower, declare the Obligations to be forthwith due and payable, whereupon the
Obligations shall become and be forthwith due and payable, without presentment,
demand, protest, notice of intent to accelerate or further notice of any kind,
all of which are hereby expressly waived by the Borrowers; provided that the
Obligations shall become automatically due and payable and all Commitments shall
automatically terminate without any notice, presentment or demand upon the
occurrence of an Event of Default under Section 7.01(n)(i) or
Section 7.01(n)(v). During the Remedies Notice Period, the Debtors shall be
permitted to use cash collateral (x) in the ordinary course of business, subject
to the Approved Budget in accordance with the Loan Documents, and (y) for the
funding of the Carve-Out. Notwithstanding anything contained herein, during the
Remedies Notice Period, the Debtors, the unsecured creditors committee (if any)
or any party in interest shall be entitled to seek an emergency hearing with the
Bankruptcy Court, but solely to present a case that no Default or Event of
Default exists.

 

Section 7.03      Application of Funds.After the exercise of remedies provided
for above (or after the Obligations have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the DIP Agent in the following order:

 



91

 

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the DIP Agent and the DIP Lenders) payable to the
DIP Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations (other than Obligations
owed to Defaulting Lenders) constituting fees, indemnities, expenses and other
amounts payable to the DIP Lenders (including fees, charges, and disbursements
of counsel to the respective DIP Lender and amounts payable under Section 2.07),
ratably among them in proportion to the respective amounts described in this
clause Second owing to them;

 

Third, to payment of that portion of the Obligations (other than Obligations
owed to Defaulting Lenders) constituting accrued and unpaid interest and fees on
the Obligations, ratably among the DIP Lenders in proportion to the respective
amounts described in this clause Third owing to them;

 

Fourth, to payment of that portion of the Obligations (other than Obligations
owed to Defaulting Lenders) constituting unpaid principal of the DIP Loans,
ratably among the DIP Lenders, in proportion to the respective amounts described
in this clause Fourth held by them;

 

Fifth, to payment of the other Obligations (not covered by First to Fourth
above) (other than Obligations owed to Defaulting Lenders), ratably among the
Secured Parties, in proportion to the respective amounts described in this
clause Fifth held by them;

 

Sixth, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus, or as a court of competent jurisdiction may
direct.

 

Article VIII
THE DIP AGENT AND THE DIP LENDERS

 

Section 8.01      Appointment and Authority.

 

(a)         Each DIP Lender hereby irrevocably appoints the DIP Agent to act on
its behalf as the DIP Agent hereunder, respectively, and under the other Loan
Documents and authorizes the DIP Agent to take such actions on its behalf and to
exercise such powers as are delegated to the DIP Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the DIP
Agent and the DIP Lenders, and neither the Borrowers nor any other Credit Party
shall have rights as a third party beneficiary of any of such provisions.

 

(b)          Each DIP Lender hereby appoints each other DIP Lender as its agent
for the purpose of perfecting Liens, for the benefit of the DIP Agent and the
Secured Parties, in assets which, in accordance with Article 9 of the UCC or any
other Applicable Law can be perfected only by possession or control. Should any
DIP Lender obtain possession or control of any such Collateral, such DIP Lender
shall notify the DIP Agent thereof, and, promptly upon the DIP Agent’s request
therefor shall deliver such Collateral to the DIP Agent or otherwise deal with
such Collateral in accordance with the DIP Agent’s instructions. Each DIP Lender
authorizes the DIP Agent to enter into each of the Collateral Documents to which
it is a party and to take all action contemplated by such documents. Each DIP
Lender agrees that no Secured Party (other than the DIP Agent) shall have the
right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the DIP Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Obligations, the DIP Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any documents
necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the DIP Agent on behalf of the Secured Parties.

 



92

 

 

(c)          Each DIP Lender irrevocably appoints, designates and authorizes the
DIP Agent to act as security trustee (the “Security Trustee”) on its behalf with
regard to (i)  the security, powers, rights, titles, benefits and interests
(both present and future) to be constituted by and conferred on the Security
Trustee in its capacity as “security trustee” under or pursuant to the mortgages
(the “Rig Mortgages”) to be granted by certain Material Subsidiaries in favor of
the Security Trustee in its capacity as “security trustee” covering the whole of
each of the Owned Rigs, and the Vessel Security Agreement, (ii) the security,
powers, rights, titles, benefits and interests (both present and future) to be
constituted by and conferred on the Security Trustee in its capacity as
“security trustee” under or pursuant to the Collateral Documents and/or the
Guaranties to be granted by the Borrowers and the Guarantors in favor of the
Security Trustee in its capacity as “security trustee”, (iii) all monies,
property and other assets paid or transferred thereto or vested therein or in
any agent thereof or received or recovered thereby or by any agent thereof
pursuant to, or in connection with, the Rig Mortgages, the Collateral Documents,
the Guaranties, and the Vessel Security Agreement, whether from the relevant
Material Subsidiaries or any other Person, and (iv) all monies, investments,
property or other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable thereby or by any agent thereof in respect of the same (or any part
thereof).  The Security Trustee in its capacity as “security trustee” does
hereby declare that it will hold the Rig Mortgages, the Collateral Documents,
the Guaranties and any related security as trustee in trust for the benefit of
the Secured Parties, from and after the execution thereof, and the Security
Trustee in its capacity as “security trustee” hereby accepts such appointment
and agrees to hold, receive, administer and enforce the Rig Mortgages, the
Collateral Documents, the Guaranties and related security, which Rig Mortgages,
Collateral Documents and related security shall constitute the corpus of the
trust, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof, but the Security Trustee in its capacity as “security
trustee” shall have no obligations hereunder or under the Rig Mortgages or the
Collateral Documents or the Guaranties, and related security except those
obligations of the Security Trustee in its capacity as “security trustee”
expressly set forth herein and therein.  The Security Trustee in its capacity as
“security trustee” shall benefit from and be subject to all provisions hereof
that are otherwise applicable to the DIP Agent, mutatis mutandis, including,
without limitation, all such provisions with respect to the liability or
responsibility to and indemnification by the Secured Parties.  The replacement
of the DIP Agent pursuant to the provisions of this Article VIII also constitute
the replacement of the Security Trustee in its capacity as “security trustee”.

 



93

 

 

Section 8.02       Agent Individually.

 

(a)          Each DIP Lender understands that the Person serving as DIP Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (such services and businesses are collectively referred to in this
Section 8.02 as “Activities”) and may engage in the Activities with or on behalf
of one or more of the Credit Parties or their respective Affiliates. Each DIP
Lender understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information (other than information
required to be delivered by the DIP Agent to the DIP Lenders pursuant to this
Agreement) concerning the Credit Parties or their Affiliates (including
information concerning the ability of the Credit Parties to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the DIP Lender that are not members
of the Agent’s Group. The DIP Agent nor any member of the Agent’s Group shall
have no duty to disclose to any DIP Lender, or use on behalf of the DIP Lenders,
and shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Credit Party or any Affiliate of
any Credit Party) or to account for any revenue or profits obtained in
connection with the Activities, except that the DIP Agent shall deliver or
otherwise make available to each DIP Lender such documents as are expressly
required and provide such notifications as are expressly required by any Loan
Document to be transmitted by the DIP Agent to the DIP Lenders.

 

(b)          Each DIP Lender further understands that there may be situations
where members of the Agent’s Group or their respective customers (including the
Credit Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the DIP Lenders (including the interests of the DIP Lenders hereunder
and under the other Loan Documents). Each DIP Lender agrees that no member of
the Agent’s Group is or shall be required to restrict its activities as a result
of the Person serving as DIP Agent being a member of the Agent’s Group, and that
each member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any DIP Lender. None of (i) this Agreement
nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Information) concerning the Credit Parties or their
Affiliates (including information concerning the ability of the Credit Parties
to perform their respective Obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary or
equitable duties (including without limitation any duty of trust or confidence)
owing by the DIP Agent or any member of the Agent’s Group to any DIP Lender
including any such duty that would prevent or restrict the Agent’s Group from
acting on behalf of customers (including the Credit Parties or their Affiliates)
or for its own account, except that the DIP Agent shall perform all of its
obligations that are expressly required by this Agreement or any other Loan
Document to which it is a party.

 

Section 8.03       Duties of Agents; Exculpatory Provisions.

 

(a)          The DIP Agent’s duties hereunder and under the other Loan Documents
are solely ministerial and administrative in nature and the DIP Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
DIP Agent shall not have any duty to take any discretionary action or exercise
any discretionary powers, but shall be required to act or refrain from acting
(and shall be fully protected in so acting or refraining from acting) upon the
written direction of the Required DIP Lenders (or such other number or
percentage of the DIP Lenders as shall be expressly provided for herein or in
the other Loan Documents), provided that the DIP Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the DIP Agent or any of its Affiliates to liability or that is contrary to any
Loan Document or Applicable Law, including for the avoidance of doubt, any
action that may be in violation of the automatic stay under the Bankruptcy Code
or other debtor relief law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of the Bankruptcy
Code or other debtor relief law.

 



94

 

 

(b)          The DIP Agent shall not be liable for any action taken or not taken
by it (i) with the written consent or at the written direction of the Required
DIP Lenders (or such other number or percentage of the DIP Lenders as shall be
necessary, or as the DIP Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Section 9.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The DIP Agent shall be deemed
not to have knowledge of any Default or the event or events that give or may
give rise to any Default unless (x) in the case of a Default arising under
Section 7.01(a), the DIP Agent has actual knowledge of such Default or (y) in
the case of any Default other than Default arising under Section 7.01(a), until
the Borrowers or any DIP Lender shall have given written notice to the DIP Agent
describing such Default and such event or events.

 

(c)            None of the DIP Agent or any member of the Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
the Collateral Documents or (v)  the satisfaction of any condition set forth in
Article III or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the DIP
Agent.

 

(d)             Nothing in this Agreement or any other Loan Document shall
require the DIP Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any DIP Lender
and each DIP Lender confirms to the DIP Agent that it is solely responsible for
any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the DIP Agent or any of its Related
Parties.

 

Section 8.04       Reliance by Agents. The DIP Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The DIP Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a DIP Loan that by its terms must be fulfilled to the satisfaction of a DIP
Lender, the DIP Agent may presume that such condition is satisfactory to such
DIP Lender unless an officer of the DIP Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such DIP
Lender prior to the making of such DIP Loan and in the case of a Borrowing, such
DIP Lender shall not have made available to the DIP Agent such DIP Lender’s
Ratable Portion of such Borrowing. The DIP Agent may consult with legal counsel
(who may be counsel for the Borrowers or any other Credit Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 



95

 

 

Section 8.05       Delegation of Duties. The DIP Agent may perform any and all
of their respective duties and exercise their respective rights and powers
hereunder or under any other Loan Document by or through any one or more sub
agents appointed by the DIP Agent. The DIP Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub agent and the Related
Parties of the DIP Agent and each such sub agent shall be entitled to the
benefits of all provisions of this Article VIII and Section 9.05 (as though such
sub-agents were the “DIP Agent” under the Loan Documents) as if set forth in
full herein with respect thereto.

 

Section 8.06       Non-Reliance on Agents and DIP Lenders.

 

(a)         Each DIP Lender confirms to the DIP Agent, each DIP Lender and each
of their respective Related Parties that it (i) possesses (individually or
through its Related Parties) such knowledge and experience in financial and
business matters that it is capable, without reliance on the DIP Agent, any DIP
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including Tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making DIP Loans and other
extensions of credit hereunder and under the other Loan Documents and (z) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making DIP Loans and other extensions of credit hereunder and under the
other Loan Documents is suitable and appropriate for it.

 

(b)          Each DIP Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents,
(ii) that it has, independently and without reliance upon the DIP Agent, the
other DIP Lenders or any of their respective Related Parties, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information, as it has deemed appropriate and (iii) it will, independently and
without reliance upon the DIP Agent, any other DIP Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

 

(i)        the financial condition, status and capitalization of the Borrowers
and each other Credit Party;

 



96

 

 

(ii)       the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

 

(iii)      determining compliance or non-compliance with any condition hereunder
to the making of a DIP Loan and the form and substance of all evidence delivered
in connection with establishing the satisfaction of each such condition;

 

(iv)       the adequacy, accuracy and/or completeness of any information
delivered by the DIP Agent, the DIP Lenders or by any of their respective
Related Parties under or in connection with this Agreement or any other Loan
Document, the transactions contemplated hereby and thereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document; provided that
this Section 8.06(b)(iv) shall not affect any express obligations of DIP Agent
or any DIP Lender under this Agreement to provide notices or information.

 

Without limiting the indemnification obligations of the DIP Lenders, the DIP
Agent (in its role as such and in its role as the Security Trustee) shall at the
direction of the Required DIP Lenders (which can be through counsel): (w) appear
in proceedings before the Bankruptcy Court and any other court; (x) execute and
deliver Loan Documents and any other document or instrument; (y) file Loan
Documents and any other document or instrument; and/or (z) execute and/or
deliver notices to any Credit Party or any other Person, in respect of the Loan
Documents and/or Collateral; in each case of clauses (w), (x), (y) and (z),
including, without limitation, in connection with (1) obtaining, perfecting,
preserving and maintaining liens and security interest in the Collateral in
accordance with this Agreement and the DIP Order and (2) to document, obtain and
enforce of rights and remedies under the Loan Documents.

 

Section 8.07       Indemnification. The DIP Lenders agree to indemnify the DIP
Agent (to the extent not reimbursed by the Borrowers), ratably according to the
respective principal amounts of the Notes then held by each of them (or if no
principal of the Notes is at the time outstanding or if any principal of the
Notes is held by any Person which is not a DIP Lender, ratably according to the
respective amounts of their Commitments then existing, or, if no such principal
amounts are then outstanding (or if any principal of the Notes is held by any
Person which is not a DIP Lender) and no Commitments are then existing, ratably
according to the respective amounts of the Commitments existing immediately
prior to the termination thereof), from and against any and all claims, damages,
losses, liabilities and expenses (including reasonable fees and disbursements of
counsel) of any kind or nature whatsoever which may be imposed on, incurred by,
or asserted against the DIP Agent in any way relating to or arising out of any
of the Loan Documents or any action taken or omitted by the DIP Agent under the
Loan Documents (EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY OR
EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH
INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY OR
EXPENSE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE DIP AGENT). IT IS THE INTENT OF THE PARTIES HERETO THAT THE
DIP AGENT SHALL, TO THE EXTENT PROVIDED IN THIS Section 8.07, BE INDEMNIFIED FOR
ITS OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE. Without limitation of the
foregoing, each DIP Lender agrees to reimburse the DIP Agent promptly upon
demand for such DIP Lender’s ratable share of any reasonable out-of-pocket
expenses (including reasonable counsel fees) incurred by the DIP Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, the Loan Documents, or any of them, to the extent that
the DIP Agent is not reimbursed for such expenses by the Borrowers.

 



97

 

 

Section 8.08       Resignation by the Agents; Removal of Agents.

 

(a)          The DIP Agent may at any time give notice of its resignation to the
Borrowers and the DIP Lenders. Upon receipt of any such notice of resignation,
the Required DIP Lenders shall have the right, in consultation with the Lead
Borrower, to appoint a successor, which shall be a commercial bank or trust
company, or an Affiliate of any such bank or trust company or, subject to the
Lead Borrower’s approval (such approval not to be unreasonably withheld),
another Person that engages in agency functions. If no such successor shall have
been so appointed by the Required DIP Lenders and shall have accepted such
appointment within 30 days after the retiring DIP Agent gives notice of its
resignation (such 30-day period, the “Agent Appointment Period”), then the
retiring DIP Agent may on behalf of the Required DIP Lenders, appoint a
successor DIP Agent meeting the qualifications set forth above. In addition and
without any obligation on the part of the retiring DIP Agent to appoint, on
behalf of the Required DIP Lenders, a successor DIP Agent the retiring DIP Agent
may at any time upon or after the end of the Agent Appointment Period notify the
Borrowers and the Required DIP Lenders that no qualifying Person has accepted
appointment as successor DIP Agent and the effective date of such retiring DIP
Agent’s resignation, which effective date shall be no earlier than three
Business Days after the date of such notice. Upon the resignation effective date
established in such notice and regardless of whether a successor DIP Agent has
been appointed and accepted such appointment, the retiring DIP Agent’s
resignation shall nonetheless become effective and (i) the retiring DIP Agent
shall be discharged from its duties and obligations as DIP Agent hereunder and
under the other Loan Documents and (ii) all payments, communications and
determinations provided to be made by, to or through the DIP Agent shall instead
be made by or to each DIP Lender directly, until such time as the Required DIP
Lenders appoint a successor DIP Agent as provided for above in this paragraph.
Upon the acceptance of a successor’s appointment as DIP Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as DIP Agent of the retiring (or retired) DIP Agent, and
the retiring DIP Agent shall be discharged from all of its duties and
obligations as DIP Agent hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrowers to a successor DIP Agent shall be substantially the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring DIP Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this
Article VIII and Section 9.05 shall continue in effect for the benefit of such
retiring DIP Agent its sub agents and its Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring DIP Agent
was acting as DIP Agent.

 

(b)            Anything herein to the contrary notwithstanding, if at any time
the Required DIP Lenders determine that the Person serving as DIP Agent is
(without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender, the Required DIP Lenders may by notice to the Borrowers and
such Person remove such Person as DIP Agent, and, in consultation with the Lead
Borrower, appoint a replacement DIP Agent, which shall be a to appoint a
successor, which shall be a commercial bank or trust company, or an Affiliate of
any such bank or trust company or, subject to the Lead Borrower’s approval (such
approval not to be unreasonably withheld), another Person that engages in agency
functions.

 



98

 

 

Section 8.09       DIP Lender’s Reliance, Etc. None of the DIP Lenders nor any
of their Related Parties shall be liable for any action taken or omitted to be
taken by it or them under or in connection with any Loan Document, except for
its or their own gross negligence or willful misconduct as determined by a court
of competent jurisdiction by final and nonappealable judgment. Without
limitation of the generality of the foregoing, each DIP Lender (i) may treat the
payee of any Note as the holder thereof until it receives and executes an
Assignment and Acceptance entered into by the DIP Lender that is payee of such
Note, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 9.06, (ii) may consult with legal counsel (including counsel for the
Borrowers), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any DIP Lender and shall not be
responsible to any DIP Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with any Loan Document or any
other instrument or document furnished pursuant hereto or in connection
herewith; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any
Loan Document or any other instrument or document furnished pursuant hereto or
in connection herewith on the part of the Borrowers or any other Person or to
inspect the property (including the books and records) of the Borrowers or any
other Person; (v) shall not be responsible for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any other instrument or document furnished pursuant hereto or in connection
herewith; and (vi) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed,
given or sent by the proper party or parties except for liability determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from its gross negligence or willful misconduct.

 

Section 8.10       Cure of Defaulting Lender. If the DIP Agent and the DIP
Lenders agree in writing in their discretion that a DIP Lender is no longer a
Defaulting Lender, the DIP Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any amounts then
held in the segregated account referred to in Section 2.14), such DIP Lender
will, to the extent applicable, purchase at par such portion of outstanding DIP
Loans of the other DIP Lender and/or make such other adjustments as the DIP
Agent may determine to be necessary to cause the DIP Loans of the DIP Lender to
be on a pro rata basis in accordance with their respective Commitments,
whereupon such DIP Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender (and such Credit Extension of each DIP Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while such DIP Lender
was a Defaulting Lender; and provided further that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such DIP Lender’s having been a
Defaulting Lender.

 



99

 

 

Section 8.11       DIP Agent. In its capacity as DIP Agent, the DIP Agent is a
“representative” of the Secured Parties within the meaning of the term “secured
party” as defined in the UCC. Each DIP Lender authorizes the DIP Agent to enter
into each of the Collateral Documents to which it is a party and to take all
action contemplated by such documents. Each DIP Lender agrees that no Secured
Party (other than the DIP Agent, the DIP Agent or the Required DIP Lenders)
shall have the right individually to seek to realize upon the security granted
by any Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the DIP Agent and the Required DIP Lenders
for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Obligations, subject to this Agreement and the
DIP Order, the DIP Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any documents,
necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the DIP Agent and the DIP Agent on behalf of the Secured Parties.

 

Section 8.12       Collateral Release Matters. The DIP Lenders hereby authorize
the DIP Agent, at its option and in its discretion, to release any Lien granted
to or held by the DIP Agent upon any Collateral (a) as described in
Section 9.01(d); or (b) if approved, authorized or ratified in writing by the
Required DIP Lenders, unless such release is required to be approved by all of
the DIP Lenders hereunder; provided, however, that (i) the DIP Agent shall not
be required to execute any such document on terms which, in the DIP Agent’s
opinion, would expose the DIP Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released)
upon all interests retained by the Borrowers or any Subsidiary, including the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the DIP Agent of documents in
connection with any such release shall be without recourse to or warranty by the
DIP Agent.

 

Section 8.13       Agents May File Proofs of Claim. In case of the pendency of
any proceeding with respect to any Debtor, Borrower or any other Guarantor under
any federal, state or foreign bankruptcy, insolvency, receivership,
administration, examinership or similar law now or hereafter in effect, the DIP
Agent (irrespective of whether the principal of any DIP Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the DIP Agent shall have made any demand on the Borrowers) or the DIP
Agent shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the DIP Loans and all other Obligations
or Obligations that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the DIP Lenders and the
DIP Agent allowed in such judicial proceeding; and

 



100

 

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, administrator, examiner,
liquidator, sequestrator or other similar official in any such proceeding is
hereby authorized by each DIP Lender and each other Secured Party to make such
payments to the DIP Agent and, in the event that the DIP Agent shall consent to
the making of such payments directly to any DIP Lender or the other Secured
Parties, to pay to the DIP Agent any amount due to it, in its capacity as the
DIP Agent under the Loan Documents (including under Section 8.02 and
Section 8.04).

 

Section 8.14       Swiss Collateral Documents. Without limiting any other rights
of the DIP Agent under this Agreement, in relation to the Collateral Documents
governed by the laws of Switzerland (the “Swiss Collateral Documents”):

 

(a)          the DIP Agent holds:

 

(i)        any Collateral constituted by such Swiss Collateral Document (but
only in relation to an assignment or any other non-accessory (nicht
akzessorische) Collateral);

 

(ii)       the benefit of this paragraph; and

 

(iii)      any proceeds of such Collateral,

 

as fiduciary (treuhänderisch) in its own name but for the account of all
relevant Secured Parties which have the benefit of such Collateral in accordance
with this Agreement and the respective Swiss Collateral Documents;

 

(b)         each present and future Secured Party hereby authorizes the DIP
Agent:

 

(i)        acting for itself, and in the name and for the account of such
Secured Party, to accept as its direct representative (direkter Stellvertreter)
any Swiss law pledge or any other Swiss law accessory (akzessorische) Collateral
made or expressed to be made to such Secured Party in relation to the Swiss
Collateral Documents, to hold, administer and, if necessary, enforce any such
Collateral on behalf of each relevant Secured Party which has the benefit of
such Collateral in accordance with the Loan Documents, including the DIP Order;

 

(ii)       to agree as its direct representative (direkter Stellvertreter) to
amendments and alterations to any Swiss Collateral Document which creates a
pledge or any other Swiss law accessory (akzessorische) Collateral;

 

(iii)      to effect as its direct representative (direkter Stellvertreter) any
release of a Collateral created under a Swiss Collateral Document in accordance
with this Agreement; and

 

(iv)      to exercise as its direct representative (direkter Stellvertreter)
such other rights granted to the DIP Agent hereunder or under the relevant Swiss
Collateral Document.

 



101

 



 

Article IX
MISCELLANEOUS

 

Section 9.01     Amendments, Etc.

 

(a)           Amendments Generally. No amendment or waiver of any provision of
any Loan Document, nor consent to any departure by any Credit Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required DIP Lenders, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that:

 

(i)            no amendment, waiver or consent shall, unless in writing and
signed by all the DIP Lenders affected thereby, do any of the following:
(A) increase or extend any Commitment of any DIP Lender or subject any DIP
Lender to any additional obligation, (B) forgive or reduce the pricing of,
principal of, or rate of interest on, the DIP Loans or any fees or other amounts
payable hereunder, and (C) postpone any date fixed for any payment of principal
of, or interest on, the DIP Loans or any fees or other amounts payable hereunder
(it being agreed that a waiver of any condition precedent or the waiver of any
Default, Event of Default or mandatory prepayment will not constitute a
postponement under this clause (C)); provided, however, that only the consent of
the Required DIP Lenders shall be necessary to waive any obligation of the
Borrowers to pay interest at the Default Rate;

 

(ii)           no amendment, waiver or consent shall, unless in writing and
signed by all the DIP Lenders, do any of the following: (A) take any action
which requires the signing of all the DIP Lenders pursuant to the terms of any
Loan Document, (B) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the DIP Loans which shall be required for the DIP
Lenders or any of them to take any action under any Loan Document, (C) amend
this Section 9.01, (D) release any Guaranty (other than as set forth in
Section 9.01(c)), (E) modify Section 2.10(a) or any provision of
Section 2.11(a) that deals with the ratable treatment of the DIP Lenders, modify
Section 7.03 or any other pro rata sharing provisions of any Loan Document,
(F) release all or substantially all of the Collateral or (G) grants a pari
passu or senior lien or claim or other interest on any material portion of the
Collateral (or subordinate any Lien on any material portion of the Collateral);

 

(iii)           no amendment, waiver or consent shall, unless in writing and
signed by the DIP Agent in addition to the DIP Lenders required above to take
such action, affect the rights or duties of the DIP Agent under any Loan
Document;

 

(iv)          the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto (and, in the event
such modification (x) results in an increase in the amount of any fees and
indemnities payable thereunder or (y) adversely affects the rights of any of the
DIP Lenders, in each case, the Required DIP Lenders); and

 

(v)           notwithstanding anything herein to the contrary, if the Required
DIP Lenders and the Borrowers acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document, then the Required DIP Lenders and the Borrowers
shall be permitted to amend, modify or supplement such provision to cure such
ambiguity, omission, mistake, typographical error or other defect, and such
amendment shall become effective without any further action or consent of any
other party to this Agreement or such other Loan Document.

 



102

 

 

(vi)          notwithstanding anything herein to the contrary, extensions to
time periods required for delivery of any Initial Approved Budget or Budget
Update, as set forth in Section 5.01(k), may be granted by electronic mail from
the Required DIP Lender’s counsel.

 

(vii)         notwithstanding anything herein to the contrary, other than any
amendment or waiver governed by this Section 9.01 or in any other Loan Document,
any consent required to be specified by the Required DIP Lenders hereunder or in
any other Loan Document may be granted by DIP Lender Professional on behalf of
the Required DIP Lenders, and such consent may be provided to the Borrowers by
electronic mail from the Required DIP Lender’s counsel.

 

(b)           Defaulting Lenders. Anything herein to the contrary
notwithstanding, during such period as a DIP Lender is a Defaulting Lender, to
the fullest extent permitted by Applicable Law, such DIP Lender will not be
entitled to vote in respect of amendments, waivers, determinations, consents, or
notifications hereunder or under any other Loan Document, and the Commitment,
outstanding DIP Loans, and other extensions of credit of such DIP Lender
hereunder will not be taken into account in determining whether the Required DIP
Lenders or all of the DIP Lenders, as required, have approved any such
amendment, waiver, determination, consent, or notification (and the definition
of “Required DIP Lenders” will automatically be deemed modified accordingly for
the duration of such period); provided, that any such amendment, waiver,
determination, consent, or notification that would (i) increase or extend the
term of the Commitment of such Defaulting Lender, (ii) extend the date fixed for
the payment of principal or interest owing to such Defaulting Lender hereunder,
(iii) reduce the principal amount of any obligation owing to such Defaulting
Lender, (iv) reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or (v)  alter the terms of this proviso, will require the
consent of such Defaulting Lender. If a Defaulting Lender’s consent to an
amendment, waiver, determination, consent, or notification is required pursuant
to this Section 9.01 or any other provision in the Loan Documents, and such
Defaulting Lender has failed to respond to a written request from the DIP Agent
to approve such waiver, amendment, determination, consent, or notification for
30 days after such Defaulting Lender’s receipt of such request, such Defaulting
Lender will be deemed to have approved such amendment, waiver, determination,
consent, or notification.

 

(c)           Permitted Releases of Guarantors. Anything herein to the contrary
notwithstanding, the DIP Lenders hereby irrevocably authorize the DIP Agent to
release any Guarantor that becomes a Guarantor pursuant to and in accordance
with the terms and conditions set forth in Section 5.10 upon (i) the
indefeasible payment in full in cash and full discharge of the Obligations
(other than contingent indemnification obligations as to which no claim has been
received by any Loan Party), (ii) such Guarantor ceasing to be a Subsidiary as a
result of any Disposition otherwise permitted under, and made in compliance with
the terms of, this Agreement and the other Loan Documents or (iii) such
Guarantor ceasing to exist as permitted by Section 6.04(a).

 



103

 

 

(d)           Release of Collateral.

 

(i)            Each DIP Lender hereby authorizes the DIP Agent to release any
Liens granted to the DIP Agent by the Credit Parties on the Collateral (A) upon
the indefeasible payment in full in cash and full discharge of the Obligations
(other than contingent indemnification obligations as to which no claim has been
made), or (B) pursuant to a Disposition of Property permitted under this
Agreement or any other Loan Document subject to the DIP Lenders’ prior receipt
of a Proceeds Certificate and satisfaction of the provisions of the following
clause (ii).

 

(ii)           The DIP Agent agrees for the benefit of the Borrowers and the
Guarantors that if the DIP Agent and the Required DIP Lenders at any time
receive the following with respect to any release referred to in
Section 9.01(d)(i)(B), at least ten (10) days prior to the proposed release:
(i) an officer’s certificate stating that the conditions precedent in this
Agreement and all other relevant Loan Documents, if any, relating to the release
of the Collateral have been complied with, and a list of Property to be
disposed, Net Cash Proceeds expected to be received in connection therewith and
the specific provisions of the this Agreement that permit such Disposition; and
(ii) the proposed instrument or instruments releasing such Lien as to such
Property in recordable form, then, so long as the Required DIP Lenders do not
deliver to the Borrowers and the DIP Agent within seven (7) days (such period of
time, the “Objection Window”) after receipt of such notice a written objection
(during which Objection Window the Borrowers shall comply with reasonable
requests for information with respect to the applicable Disposition from the
Required DIP Lenders), the DIP Agent shall promptly (and the DIP Lenders hereby
authorize the DIP Agent to) execute and deliver (or otherwise authorize the
filing of) such release and such instrument or instruments to the Borrowers or
other applicable Guarantor and take such action and execute any such other
documents as may be reasonably requested by the Lead Borrower and at the Lead
Borrower’s expense in connection with the release. The DIP Lenders hereby
authorize the DIP Agent to execute and deliver (or otherwise authorize the
filing of) such release and such instrument or instruments in accordance with
this Section 9.01(d) at any time after the Objection Window expires. In
addition, the DIP Agent agrees to (and the DIP Lenders hereby authorize the DIP
Agent to) take such actions as are reasonably requested by the Lead Borrower and
at the Lead Borrower’s expense to terminate the Liens and security interests
created by the Loan Documents upon the indefeasible payment in full in cash, and
the full discharge of the Obligations (other than contingent indemnification
obligations as to which no claim has been made) and the termination of all
Commitments.

 



104

 

 

Section 9.02     Notices, Etc.

 

(a)          All notices, demands, requests, consents and other communications
provided for hereunder shall be in writing or by any telecommunication device
capable of creating a written record (including electronic mail), and mailed,
faxed, or delivered, if to the Borrowers and the other Credit Parties, at the
address, facsimile number or email address set forth below:

 

Valaris plc



Treasury Department



Attn:      Treasurer



5847 San Felipe, Suite 3300



Houston, Texas 77057



Phone:      713-789-1400



E-mail: Darin.Gibbins@valaris.com

 

With a copy to:

 

Valaris plc



Attn: Michael T. McGuinty, Senior Vice President and General Counsel



110 Cannon Street



London, EC4N 6EU United Kingdom



E-mail: Michael.McGuinty@valaris.com

 

With a copy to (which copy shall not constitute notice hereunder):

 

Kirkland & Ellis LLP



555 California Street, 27th Floor



San Francisco, CA 94104



Attention: Samantha Good, P.C.; Kelann Stirling



Phone: (415) 439-1914



Facsimile: (415) 439-1500



E-mail: sgood@kirkland.com; kelann.stirling@kirkland.com

 

if to the DIP Agent, at its address, facsimile number or email address set forth
below:

 

Wilmington Savings Fund Society, FSB



500 Delaware Avenue, 11th Floor



Wilmington, Delaware 19801



Attention: Geoffrey J, Lewis



Facsimile: (302) 421-9137



E-mail: GLewis@wsfsbank.com

 

With a copy to:

 

Pryor Cashman LLP



1 Times Square



New York, NY 10036-6569



Attention: Seth H. Lieberman, Esq.



Facsimile: (212) 798-6917



Phone: (212) 326-0819



E-mail: slieberman@pryorcashman.

 



105

 

 

if to the Required DIP Lenders, to the care of address and email address set
forth below:

 

Kramer Levin Naftalis & Frankel LLP



1177 Avenue of the Americas



New York, New York 10036



Attention: Thomas Moers Mayer, Stephen Zide and Nathaniel Allard



Email: tmayer@kramerlevin.com, szide@kramerlevin.com and
nallard@kramerlevin.com.

 

(b)           All notices, demands, requests, consents and other communications
described in clause (a) shall be effective (i) if delivered by hand, including
any overnight courier service, upon personal delivery, (ii) if delivered by
mail, when deposited in the mail, (iii) if an Approved Electronic Communication
is to be delivered, by posting to an Approved Electronic Platform, an Internet
website or a similar telecommunication device requiring that a user have prior
access to such Approved Electronic Platform, website or other device (to the
extent permitted by Section 9.03 to be delivered thereunder), when such notice,
demand, request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform and (iv) subject to the limitations or exclusions
upon those forms of Communications that may not be transmitted by means of
Approved Electronic Communications, and other than any notice given to the
Borrowers of an assignment under Section 9.06(a) (which notice shall be
delivered by hand, including any overnight courier service, by mail, or by
facsimile), if delivered by electronic mail or any other telecommunications
device, when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the DIP Agent pursuant to Article II or Article VIII shall
not be effective until received by the DIP Agent.

 

(c)           Notwithstanding clauses (a) and (b) (unless the DIP Agent requests
that the provisions of clause (a) and (b) be followed) and any other provision
in this Agreement or any other Loan Document providing for the delivery of any
Approved Electronic Communication by any other means, the Loan Parties shall
deliver all Approved Electronic Communications to the DIP Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the DIP Agent to the Lead Borrower. Nothing in
this clause (c) shall prejudice the right of the DIP Agent or any DIP Lender to
deliver any Approved Electronic Communication to any Credit Party in any manner
authorized in this Agreement or to request that the Borrowers effect delivery in
such manner.

 

Section 9.03     No Waiver; Remedies. No failure on the part of any DIP Lender
or the DIP Agent to exercise, and no delay in exercising, any right under any
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law.

 



106

 

 

Section 9.04     Costs, Expenses and Indemnity.

 

(a)           Costs and Expenses. The Borrower shall pay, on a monthly basis
(i) all reasonable and documented fees, costs, disbursements and expenses of the
DIP Agent and the DIP Lenders in connection with the Chapter 11 Cases, the
Debtors, the negotiation and implementation of any chapter 11 plan, and the
English Proceeding (including for the preparation, negotiation, execution,
documentation, delivery, administration and modification of the Commitment
Letter, the Loan Documents, including, without limitation, such fees and
expenses of the DIP Agent and the DIP Lenders with respect to the satisfaction
of the matters referred to in Section 3.01 and Section 3.02, and any due
diligence investigation, syndication expenses, travel expenses and fees,
disbursements and irrecoverable value added taxes and other charges of counsel
(including, without limitation, the reasonable and documented fees, costs,
disbursements and expenses of the DIP Lender Professionals)), and (ii) all
reasonable and documented legal and other fees, costs, disbursements and
expenses of the DIP Agent and the DIP Lenders (including, without limitation,
the reasonable and documented out-of-pocket fees, costs, disbursements and
expenses of (u) Kramer Levin Naftalis & Frankel LLP, (v) Akin Gump LLP,
(w) Porter Hedges LLP, (x) Watson Farley & Williams LLP, (y) to the extent the
Required DIP Lenders deem necessary, one local counsel to the DIP Lenders and
the DIP Agent, as a whole, in each relevant jurisdiction, and (z) to the extent
the Required DIP Lenders deem necessary, in the case of an actual or perceived
conflict of interest where the person affected by such conflict retains its own
counsel, of another firm of counsel for such affected person in each relevant
jurisdiction), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of the Commitment Letter, the Loan Documents or
incurred in connection with any workout, restructuring or bankruptcy.

 

(b)          Indemnification. The Credit Parties shall indemnify the DIP Agent
and the DIP Lenders and each of their respective affiliates and their
affiliates’ respective officers, directors, employees, agents, advisors,
attorneys and representatives (each, an “Indemnified Party”) from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, liabilities, actions, costs, expenses and
disbursements (including irrecoverable value added taxes, reasonable and
documented fees and out-of-pocket costs and expenses of the DIP Lender
Professionals), joint or several, of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against any such Indemnified
Party (including, without limitation, in connection with any investigation,
litigation or proceeding or the preparation of any defense or defending against,
or participating in any such loss, damage, penalty, claim, demand, action,
judgment, suit, liability or action or other proceeding or in connection
therewith), in each case arising out of or in connection with or by reason of
the Commitment Letter, the DIP Agent Fee Letter, this Agreement or the other
Loan Documents or any of the transactions contemplated hereby or thereby, or the
actual or proposed use of the proceeds DIP Facility (any of the foregoing, an
“Action”), regardless of whether any such Indemnified Party is a party thereto
(and regardless of whether such Action is initiated by the Credit Parties’
equity holders, creditors or any other third party or any of its respective
subsidiaries or affiliates), except solely with respect to an Indemnified Party,
to the extent such liability, obligation, loss, damage, penalty, claim, demand,
action, judgment, suit, cost, expense or disbursement (i) is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Party or
(ii) arises out of a dispute solely among Indemnified Parties and not arising
out of any act or omission of any of the Borrowers or any of their Subsidiaries
(other than any claims, damages, losses, liabilities and expenses against the
DIP Agent in its capacity as such) or (iii) is an Excluded Tax or is recoverable
value added taxes except to the extent such excluded tax or recoverable value
added tax is payable solely as a result of the indemnified obligations
hereunder; provided, however, the Borrowers shall have no obligation to
indemnify any Indemnified Parties under the Loan Documents for any liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements in relation to any Noteholder
Litigation.

 



107

 

 

Section 9.05     Right of Set-Off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the DIP Agent or
the Required DIP Lenders to declare the Notes due and payable pursuant to the
provisions of Section 7.01, the DIP Agent and each DIP Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the DIP Agent or such DIP Lender to or for the credit or the
account of the Borrowers against any and all of the obligations of the Borrowers
now or hereafter existing under this Agreement and the Note held by the DIP
Agent or such DIP Lender, irrespective of whether or not the DIP Agent or such
DIP Lender shall have made any demand under this Agreement or such Note and
although such obligations may be unmatured; provided that in the event that any
Defaulting Lender exercises any such right of setoff, (x) all amounts so set off
will be paid over immediately to the DIP Agent for further application in
accordance with the provisions of Section 2.14 and, pending such payment, will
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the DIP Agent and the DIP Lenders and (y) such
Defaulting Lender will provide promptly to the DIP Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. Each of the DIP Agent and each DIP Lender
agrees promptly to notify the DIP Agent after any such set-off and application
made by the DIP Agent on behalf of such DIP Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the DIP Agent and each DIP Lender under this Section 9.05 are in
addition to other rights and remedies (including other rights of set-off) which
the DIP Agent and such DIP Lender may have.

 

Section 9.06     Assignments and Participations.

 

(a)           Assignments by DIP Lenders. Each DIP Lender may, in accordance
with Applicable Law, assign to one or more DIP Lenders or other entities all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, the DIP Loans owing to it and the Notes held by it);
provided, however, that

 

(i)            each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement,

 

(ii)           except in the case of an assignment of all of a DIP Lender’s
rights and obligations under this Agreement, and/or other than with respect to
assignments to a current DIP Lender, Affiliates of a DIP Lender, an Approved
Fund of a DIP Lender, the sum of the Commitment of the assigning DIP Lender
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than the least of (x) $5,000,000 (and in increments of $1,000,000 in
excess thereof) (with such minimum amounts calculated as an aggregate for a DIP
Lender and its Affiliates with respect to same day assignments by a group of
affiliated DIP Lenders) or (y) such lesser amounts that the Lead Borrower may
agree (with consent not to be unreasonably withheld, delayed or conditioned),

 



108

 

 

(iii)           each such assignment shall be to an Eligible Assignee and no
assignment shall be made to any Disqualified Lender,

 

(iv)          written consent of the Borrowers and the DIP Agent is required
(not to be unreasonably withheld or delayed) to such assignment if and only if
such assignment is to a Person that is not another DIP Lender, any Affiliate of
any DIP Lender or an Approved Fund; provided, that no such consent shall be
required of the Borrowers if an Event of Default hereunder has occurred and is
continuing; provided, however, that, the Borrowers shall be deemed to have
consented to such assignment unless it shall object by written notice (which may
be by electronic mail) to the DIP Agent and the DIP Lender requesting such
consent within five Business Days after having received written notice of such
assignment,

 

(v)           the parties to each such assignment shall execute and deliver to
the DIP Agent, for recording by the DIP Agent in the Register, an Assignment and
Acceptance, together with any Notes then held by such assigning DIP Lender and
any Notes then held by such assignee and, except in the case of an assignment
from a DIP Lender to its Affiliate, a processing and recordation fee of $3,500
payable to the DIP Agent, and

 

(vi)          no such assignment will be made to any Defaulting Lender or any of
its subsidiaries, any Disqualified Lender, or any person who, upon becoming a
DIP Lender hereunder, would constitute any of the foregoing Persons described in
this clause (vi).

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a DIP Lender hereunder and
(y) the DIP Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all of
an assigning DIP Lender’s rights and obligations under this Agreement, such DIP
Lender shall cease to be a party hereto except that the rights under
Section 2.07, Section 2.09 and Section 9.04 of such DIP Lender shall continue
with respect to events and occurrences occurring before or concurrently with its
ceasing to be a party hereto). Any assignment or transfer by a DIP Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such DIP
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section 9.06.

 



109

 

 

(b)          Agreements of Assignor and Assignee. By executing and delivering an
Assignment and Acceptance, the DIP Lender assignor thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
follows: (i) other than as provided in such Assignment and Acceptance, such
assigning DIP Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with any Loan Document or any other instrument or
document furnished pursuant hereto or in connection herewith, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Loan Document or any other instrument or document furnished pursuant hereto or
in connection herewith; (ii) such assigning DIP Lender makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrowers or any other Person or the performance or observance
by the Borrowers or any other Person of any of its respective obligations under
any Loan Document or any other instrument or document furnished pursuant hereto
or in connection herewith; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 4.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the DIP Agent, such assigning DIP Lender or any other DIP
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement, any of the other Loan Documents or any other
instrument or document; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the DIP Agent to take such
action as DIP Agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to the DIP Agent by the terms hereof
or thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a DIP Lender.

 

(c)           Register. The DIP Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the DIP Agent’s address referred to in Section 9.02
a copy of each Assignment and Acceptance delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the DIP Lenders, and the Commitments of, and principal amounts (and
stated interest, if any) of the DIP Loans owing to, each DIP Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the DIP Agent and
the DIP Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a DIP Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers and
any DIP Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)          Acceptance of Assignment by DIP Agent; Notes. Upon its receipt of
an Assignment and Acceptance executed by an assigning DIP Lender and an assignee
representing that it is an Eligible Assignee, together with any Notes then held
by such assigning DIP Lender and any Notes then held by such assignee, the DIP
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit E, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt written notice thereof (which notice shall be delivered by hand,
including any overnight courier service, by mail, or by facsimile) to the Lead
Borrower. Within five Business Days after its receipt of such notice, an
authorized officer of the Borrowers shall execute and deliver to the DIP Agent,
in exchange for any surrendered Notes, a new Note payable to the order of such
Eligible Assignee (if a new Note is requested by such Eligible Assignee) in an
amount equal to its Commitment after giving effect to such Assignment and
Acceptance and, if the assigning DIP Lender has retained a Commitment hereunder,
a new Note payable to the order of the assigning DIP Lender (if a new Note is
requested by the assigning DIP Lender) in an amount equal to the Commitment
retained by it hereunder (such new Notes, if any, shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Notes, if any, shall be dated the effective date of such Assignment and
Acceptance, shall be properly completed and shall otherwise be in substantially
the form of Exhibit B).

 



110

 

 

(e)           Participations. Each DIP Lender, in accordance with Applicable
Law, may sell participations to one or more DIP Lenders or other entities (other
than the Borrowers or any of its Affiliates or any Disqualified Lender) in or to
all or a portion of its rights and obligations under this Agreement (including
all or a portion of any of its Commitments, the DIP Loans owing to it and the
Note held by it); provided that (i) such DIP Lender’s obligations under this
Agreement (including its Commitments to the Borrowers hereunder) shall remain
unchanged, (ii) such DIP Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such DIP Lender
shall remain the holder of any such Notes for all purposes of this Agreement,
(iv) the Borrowers, the DIP Agent, and the other DIP Lenders shall continue to
deal solely and directly with such DIP Lender in connection with such DIP
Lender’s rights and obligations under this Agreement, (v) the terms of any such
participation shall not include voting rights for the Participant other than for
matters requiring consent of all DIP Lenders or all affected DIP Lenders as set
forth in Section 9.01(a) hereof; provided, that each DIP Lender shall provide
the Borrowers with written notice of any such participation as soon as
reasonably practicable to the extent such participation grants to the
Participant voting rights over matters requiring consent of all DIP Lenders or
all affected DIP Lenders, and (vi) such DIP Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintains a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the DIP Loans or other
obligations under the Loan Documents (the “Participant Register”), provided that
no DIP Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, advances or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form for U.S. federal income Tax purposes
or to the extent required pursuant to sub-clause (v) above. The entries in the
Participant Register shall be conclusive absent manifest error, and such DIP
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. A Participant shall not be entitled
to receive any greater payment under ‎Section 2.07 and ‎Section 2.09 than the
applicable DIP Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless (i) the sale of the participation
to such Participant is made with the Borrowers’ prior written consent or
(ii) such entitlement to receive a greater payment results from a Change in Law
that occurs after the Participant acquired the applicable participation. A
Participant shall not be entitled to the benefits of ‎Section 2.09 unless such
Participant agrees, for the benefit of the Borrowers, to comply with
‎Section 2.09 as though it were a DIP Lender (it being understood that the Tax
documentation required under Section 2.09 shall be delivered to the
participating DIP Lender and the participating DIP Lender shall promptly provide
a copy of such Tax documentation to the Lead Borrower).

 



111

 

 

(f)           Disclosure of Information. Any DIP Lender may, in connection with
any assignment or participation or proposed assignment or participation pursuant
to this Section 9.06, disclose to the assignee or participant or proposed
assignee or participant any information relating to the Borrowers or any of
their Affiliates furnished to such DIP Lender by or on behalf of the Borrowers
or any of their Affiliates; provided, that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree to
comply with Section 9.09.

 

(g)           Certain Pledges and Assignments by DIP Lenders. Notwithstanding
any other provision set forth in this Agreement, any DIP Lender may at any time
(i) create a security interest in all or any portion of its rights under the
Loan Documents (including the DIP Loans owing to it and the Notes held by it)
including in favor of any Federal Reserve Bank in accordance with Regulation A
of the Federal Reserve Board or any other central bank having jurisdiction over
such DIP Lender and (ii) upon notice to the Borrowers and the DIP Agent, assign
all or any portion of its rights and obligations under the Loan Documents to any
of its Affiliates.

 

(h)           No Third Party Rights. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, participants
to the extent provided in paragraph (e) of this Section 9.06 and, to the extent
expressly contemplated hereby, the Related Parties of each of the DIP Agent, and
the DIP Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(i)           Defaulting Lenders. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder (including pursuant to
Section 2.12), no such assignment will be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment make such additional payments to the DIP Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the DIP Agent, the applicable pro rata share of DIP Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the DIP Agent and each other DIP Lender (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all DIP Loans
in accordance with its Ratable Portion. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder becomes effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest will be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Section 9.07     Governing Law; Entire Agreement. This Agreement and the Notes
shall be governed by, and construed in accordance with, the internal laws of the
State of New York. This Agreement, the Notes, the other Loan Documents and any
fee letter pertaining hereto accepted by the Borrowers constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.

 



112

 

 

Section 9.08     Interest. It is the intention of the parties hereto that the
DIP Agent and each DIP Lender shall conform strictly to usury laws applicable to
it, if any. Accordingly, if the transactions with the DIP Agent or any DIP
Lender contemplated hereby would be usurious under Applicable Law, if any, then,
in that event, notwithstanding anything to the contrary in the Notes, this
Agreement or any other agreement entered into in connection with this Agreement
or the Notes, it is agreed as follows: (a) the aggregate of all consideration
which constitutes interest under Applicable Law that is contracted for, taken,
reserved, charged or received by the DIP Agent or any DIP Lender, as the case
may be, under the Notes, this Agreement or under any other agreement entered
into in connection with this Agreement or the Notes shall under no circumstances
exceed the maximum amount allowed by such Applicable Law and any excess shall be
cancelled automatically and, if theretofore paid, shall at the option of the DIP
Agent or such DIP Lender, as the case may be, be applied on the principal amount
of the obligations owed to the DIP Agent or such DIP Lender, as the case may be,
by the Credit Parties or refunded by the DIP Agent or such DIP Lender, as the
case may be, to the applicable Credit Party, and (b) in the event that the
maturity of any Note or other obligation payable to the DIP Agent or such DIP
Lender, as the case may be, is accelerated or in the event of any permitted
prepayment, then such consideration that constitutes interest under law
applicable to the DIP Agent or such DIP Lender, as the case may be, may never
include more than the maximum amount allowed by such Applicable Law and excess
interest, if any, to the DIP Agent or such DIP Lender, as the case may be,
provided for in this Agreement or otherwise shall be cancelled automatically as
of the date of such acceleration or prepayment and, if theretofore paid, shall,
at the option of the DIP Agent or such DIP Lender, as the case may be, be
credited by the DIP Agent or such DIP Lender, as the case may be, on the
principal amount of the obligations owed to the DIP Agent such DIP Lender, as
the case may be, by the Credit Parties or refunded by the DIP Agent or such DIP
Lender, as the case may be, to the applicable Credit Party.

 

Section 9.09     Confidentiality. Each of the DIP Agent and the DIP Lenders
agrees to maintain the confidentiality of the Information (as defined below)
that is marked “Non-Public Information” or “Confidential” and provided pursuant
to an Approved Electronic Platform, except that Information may be disclosed
(a) to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) upon the request or demand of any
Governmental Authority or any regulatory authority having jurisdiction over it,
(d) in response to any order of any court or other Governmental Authority having
jurisdiction over it or as may otherwise be required pursuant to any requirement
of law or as requested by any self-regulatory body (in which case it shall
(i) promptly notify the Borrowers in advance of disclosure, to the extent
permitted by law and to the extent practicable, and (ii) so furnish only that
portion of such information which it is legally required to disclose), (e) if
legally compelled to do so in connection with any litigation or similar
proceeding (in which case it shall (i) promptly notify the Borrowers in advance
of disclosure, to the extent permitted by law and to the extent practicable, and
(ii) so furnish only that portion of such information which it is legally
required to disclose) (f) to any other party hereto, (g) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (h) subject to an agreement
containing provisions substantially the same as those of this Section 9.09, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrowers and their obligations,
this Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (i) with the written consent of the
Borrowers or (j) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 9.09 or (y) becomes available
to the DIP Agent, the DIP Lenders or any of their respective Affiliates on a
non-confidential basis from a source other than the Loan Parties.

 



113

 

 

For purposes of this Section, “Information” means all information received
directly from any of the Borrowers or any of their Subsidiaries or any of their
advisors relating to any of the Borrowers or any of their Subsidiaries or any of
their respective businesses, other than any such information that is available
to the DIP Agent or any DIP Lender on a non-confidential basis prior to
disclosure by any of the Borrowers or any of their Subsidiaries. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 9.10     Treatment of Information.

 

(a)           Neither the DIP Agent nor any of its Related Parties shall, by
making any Communications (including Non-Public Information) available to a DIP
Lender, by participating in any conversations or other interactions with a DIP
Lender or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Non-Public Information nor shall the DIP Agent or any of its Related
Parties be responsible or liable in any way for any decision a DIP Lender may
make to limit or to not limit its access to Non-Public Information. In
particular, none of the DIP Agent nor any of its Related Parties (i) shall have,
and the DIP Agent on behalf of itself and each of its Related Parties, hereby
disclaims, any duty to ascertain or inquire as to whether or not a DIP Lender
has or has not limited its access to Non-Public Information, such DIP Lender’s
policies or procedures regarding the safeguarding of material, nonpublic
information or such DIP Lender’s compliance with Applicable Laws related thereto
or (ii) shall have, or incur, any liability to any Loan Party or DIP Lender or
any of their respective Related Parties arising out of or relating to the DIP
Agent or any of its Related Parties providing or not providing Non-Public
Information to any DIP Lender (except to the extent any such DIP Lender has
notified the DIP Agent that it does not want to receive Non-Public Information
and the relevant Communication has been identified as Non-Public Information).

 

(b)           Each Credit Party agrees that (i) all Communications it provides
to the DIP Agent intended for delivery to the DIP Lenders whether by posting to
the Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked “PUBLIC” or “Non-Public Information” or “Confidential” which, at a
minimum, shall mean that such word shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Credit Party shall
be deemed to have authorized the DIP Agent and the DIP Lenders to treat such
Communications as publicly available information and such Information shall not
be confidential under this Agreement, (iii) by marking Communications
“Non-Public Information” or “Confidential”, such Communications shall be deemed
confidential under Section 9.09 of this Agreement, (iv) all Communications
marked “PUBLIC” may be delivered to all DIP Lenders and may be made available
through a portion of the Approved Electronic Platform designated “Public Side
Information,” (v) the DIP Agent shall be entitled to treat any Communications
that are not marked “Non-Public Information” or “Confidential” as “PUBLIC” and
may post such Communications to a portion of the Approved Electronic Platform
designated as “Public Side Information”; and (vi) any Communications not marked
“Non-Public Information” or “Confidential” and posted by the DIP Agent to a
portion of the Approved Electronic Platform designated as “Public Side
Information” shall be deemed not confidential under Section 9.09 of this
Agreement. Neither the DIP Agent nor any of its Affiliates shall be responsible
for any statement or other designation by a Credit Party regarding whether a
Communication contains or does not contain material non-public information with
respect to any of the Credit Parties or their securities nor shall the DIP Agent
or any of its Affiliates incur any liability to any Credit Party, any DIP Lender
or any other Person for any action taken by the DIP Agent or any of its
Affiliates based upon such statement or designation, including any action as a
result of which Non-Public Information is provided to a DIP Lender that may not
want to receive Non-Public Information.

 



114

 

 

(c)           Each DIP Lender acknowledges that circumstances may arise that
require it to refer to Communications that might contain Non-Public Information.
Accordingly, each DIP Lender agrees that it may at its option nominate at least
one designee (which may be an employee or other representative) to receive
Non-Public Information on its behalf and notify the Borrowers and the DIP Agent
of such designee (including such designee’s contact information).

 

(d)           Each DIP Lender acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Non-Public Information
and that such Communications are available to all DIP Lenders generally. Each
DIP Lender that elects not to receive access to Non-Public Information does so
voluntarily and, by such election, acknowledges and agrees that the DIP Agent
and other DIP Lenders may have access to Non-Public Information that is not
available to such electing DIP Lender. None of the DIP Agent nor any DIP Lender
with access to Non-Public Information shall disclose, or have any duty to
disclose, such Non-Public Information to such electing DIP Lender without such
electing DIP Lender’s consent or have any duty to use such Non-Public
Information on behalf of such electing DIP Lender, and shall not be liable for
the failure to so disclose or use, such Non-Public Information.

 

(e)          The Borrowers agree that any information that would have been
disclosed or available to the public pursuant to the Lead Borrower’s previous
practices (or any agreement, law, rule or regulation by which the Borrowers are
bound) shall continue to be public information consistent with such previous
practices; provided that each Approved Budget Update (and the information and
detail set forth therein or referred to therein), shall not be marked Non-Public
Information and shall be timely filed on the docket of the Chapter 11 Cases as
soon as reasonably practicable, but in any event not later than three (3) days
of approval thereof by the Required DIP Lenders.

 

(f)           To the extent that the Lead Borrower, the DIP Agent or the DIP
Lenders determine that the Non-Public Information under this Agreement needs to
be shared with DIP Lenders that have not elected to receive Non-Public
Information under this Agreement, the Lead Borrower and the DIP Lenders
(together with their professionals) will work in good faith to mutually agree on
a separate agreement for the public disclosure of and a “cleansing process” for
such Information.

 



115

 

 

Section 9.11     USA Patriot Act Notice. Each DIP Lender and the DIP Agent (for
itself and not on behalf of any DIP Lender) hereby notifies each Credit Party
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies such Credit Party, which
information includes the name and address of such Credit Party and other
information that will allow such DIP Lender or the DIP Agent, as applicable, to
identify such Credit Party in accordance with the Act.

 

Section 9.12     Judgment Currency. Principal, interest, reimbursement
obligations, fees, and all other amounts payable under this Agreement and the
other Loan Documents shall be payable in Dollars. Any amount received or
recovered by the DIP Agent or any DIP Lender in respect of any sum expressed to
be due to it from any Borrower or any Guarantor under this Agreement or any
other Loan Documents in a currency other than Dollars in which such sum is so
expressed to be due (whether as a result of, or of the enforcement of, any
judgment or order of a court or tribunal of any jurisdiction, the winding-up of
any Credit Party or otherwise) shall only constitute a discharge to the
Borrowers or any Guarantor to the extent of the amount of the Dollars that the
DIP Agent or the applicable DIP Lender is able, in accordance with normal
banking procedures, to purchase with the amount of the currency so received or
recovered on the date of receipt of recover (or, if later, the first date on
which such purchase is practicable). If the amount of the Dollars so purchased
is less than the amount of the Dollars so expressed to be due, the Borrowers and
each Guarantor shall indemnify the DIP Agent and each DIP Lender against any
loss sustained by it as a result, including the cost of making any such
purchase. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the DIP Agent or the applicable DIP
Lender could purchase the first currency with such other currency on the
Business Day preceding that on which final judgment is given. The obligation of
any Borrower or any Guarantor in respect of any such sum due from it to the DIP
Agent or the DIP Lenders hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
Dollars, be discharged only to the extent that on the Business Day following
receipt by the DIP Agent or the DIP Lenders of any sum adjudged to be so due in
the Judgment Currency, the DIP Agent or the DIP Lenders may in accordance with
normal banking procedures purchase Dollars with the Judgment Currency. If the
amount of Dollars so purchased is less than the sum originally due to the DIP
Agent or the DIP Lenders from any Credit Party in Dollars, such Credit Party
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the DIP Agent or the Person to whom such obligation was owing against
such loss. If the amount of the Dollars so purchased is greater than the sum
originally due to the DIP Agent or the DIP Lenders in Dollars, the DIP Agent and
the DIP Lenders agree to return the amount of any excess to such Credit Party
(or to any other Person who may be entities thereto under Applicable Law).

 

Section 9.13     Consent to Jurisdiction. Any legal action or proceeding with
respect to this Agreement or any other Loan Document shall be brought in the
Bankruptcy Court, or to the extent that the Bankruptcy Court does not have (or
abstains from exercising) jurisdiction, in the courts of the State of New York
sitting in New York County or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Agreement, each
Credit Party hereby accepts for itself and in respect of its property, generally
and unconditionally, the exclusive jurisdiction of the aforesaid courts, except
that each of the DIP Agent or DIP Lenders may bring legal action or proceedings
in other appropriate jurisdictions with respect to the enforcement of its rights
under Loan Documents and/or the Collateral to the extent not prohibited by the
Bankruptcy Court. The parties hereto hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such respective jurisdictions. Nothing in this
Agreement or in any other Loan Document shall affect any right that the DIP
Agent or any DIP Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Credit Party
or its properties in any court of competent jurisdiction, including the
jurisdictions of incorporation of any Credit Party not incorporated in the
United States.

 



116

 

 

Section 9.14     Appointment of Process Agent. The Borrowers hereby appoint, and
shall maintain the appointment of, CSC Corporation (the “Process Agent”), with
an office on the Effective Date at 1180 Avenue of the Americas, Suite 210, New
York, NY 10036-8401, as its agent to receive on behalf of it service of copies
of the summons and complaint and any other process which may be served in any
such action or proceeding. Such service may be made by mailing by certified mail
a copy of such process to the Borrowers in care of the Process Agent at the
Process Agent’s above address, with a copy to the Lead Borrower, at its address
specified herein, and the Borrowers hereby irrevocably authorizes and directs
the Process Agent to receive and forward such service on its behalf. As an
alternative method of service, the Borrowers also irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
by certified mail of copies of such process to it at its address specified
herein. The Borrowers agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section shall affect the right of any DIP Lender or the DIP Agent to serve legal
process in any other manner permitted by Applicable Law or affect the right of
any DIP Lender, the DIP Agent to bring any suit, action or proceeding against
any Borrower or its property in the courts of other jurisdictions.

 

Section 9.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



117

 

 

Section 9.16     Waiver of Immunity.TO THE EXTENT THAT ANY BORROWER OR ANY
GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, SUCH PERSON HEREBY IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS.

 

Section 9.17     Waiver of Consequential Damages. WITHOUT LIMITING OR OTHERWISE
MODIFYING THE BORROWERS’ OBLIGATIONS UNDER SECTION 9.04(B), EACH OF THE CREDIT
PARTIES, THE DIP AGENT AND THE DIP LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY ACTION OR
PROCEEDING REFERRED TO IN Section 9.13 ANY EXEMPLARY, PUNITIVE, SPECIAL OR
CONSEQUENTIAL DAMAGES; PROVIDED THAT NOTHING HEREIN SHALL CONSTITUTE A WAIVER BY
THE DIP AGENT OR ANY DIP LENDER OF ANY RIGHT TO RECEIVE FULL PAYMENT OF ALL
OBLIGATIONS OWED BY ANY BORROWER UNDER THE LOAN DOCUMENTS.

 

Section 9.18     Posting of Approved Electronic Communications.

 

(a)           Each of the DIP Lenders and each Credit Party agree that the DIP
Agent may, but shall not be obligated to, make the Approved Electronic
Communications available to the DIP Lenders by posting such Approved Electronic
Communications on Debt Domain or a substantially similar electronic platform
chosen by the DIP Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

 

(b)          Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the DIP Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the DIP Lenders and each Credit
Party acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution. In consideration for the
convenience and other benefits afforded by such distribution and for the other
consideration provided hereunder, the receipt and sufficiency of which is hereby
acknowledged, each of the DIP Lenders and each Credit Party hereby approves
distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

 

(c)          THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE DIP AGENT
NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 



118

 

 

(d)          Each of the DIP Lenders and each Credit Party agree that the DIP
Agent may, but (except as may be required by Applicable Law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the DIP Agent’s generally-applicable
document retention procedures and policies.

 

Section 9.19     Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

Section 9.20     Domicile of Loans. Each DIP Lender may transfer and carry its
loans at, to or for the account of any office, Subsidiary or Affiliate of such
DIP Lender provided that no DIP Lender shall be relieved of its Commitment as a
result thereof.

 

Section 9.21     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges and accepts that any liability of any party to
any other party under or in connection with the Loan Documents may be subject to
Bail-In Action by the relevant Resolution Authority and acknowledges and accepts
to be bound by the effect of:

 

(a)           any Bail-in Action in relation to any such liability, including
(without limitation);

 

(i)            a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interests) in respect
of any such liability;

 

(ii)           a conversion of all, a part of, any such liability into shares or
other instruments of ownership that may be issued to, or conferred on, it; and

 

(iii)          a cancellation of any such liability; and

 

(b)           a variation of any term of any Loan Document to the extent
necessary to give effect to any Bail-In Action in relation to any such
liability.

 

Section 9.22     Priority and Liens. All of the Liens on the Collateral shall be
subject to the Carve-Out and, to the fullest extent permitted by Applicable Law,
shall be effective and perfected upon entry of the DIP Order without the
necessity of the execution or recordation of filings by the Debtors of security
agreements, mortgages, account control agreements, pledge agreements, financing
statements or other similar documents, or the possession or control by the DIP
Agent of, or over, any Collateral, as set forth in the DIP Order. If the
Required DIP Lenders, from time to time elect subject, in each case, to the DIP
Order and the Collateral Principles, to prepare, file, register or publish any
financing statements, mortgages, charges, account control agreements, notices of
Lien or similar instruments in any jurisdiction or filing or registration
office, or take possession of any Collateral, or take any other action to
validate, render enforceable or perfect all or any portion of the DIP Agent’s
Liens on the Collateral of the Debtors, (A) all such documents and actions shall
be deemed to have been filed, registered, published or recorded or taken at the
time and on the date that the DIP Order is entered, and (B) shall not negate or
impair the validity or effectiveness of this Section 9.22 or of the perfection
of any other Liens in favor of the DIP Agent, for the benefit of the DIP
Lenders, on the Collateral.

 



119

 

 

Section 9.23     Certain Bankruptcy Matters. Except as otherwise permitted or
contemplated by this Agreement, the DIP Order or the other Loan Documents, the
Liens, Lien priorities, Superpriority Claims and other rights and remedies
granted to the Debtors pursuant to this Agreement, the DIP Order or the other
Loan Documents (specifically including, but not limited to, the existence,
perfection, enforceability and priority of the Liens provided for herein and
therein, and the Superpriority Claims provided herein and therein) shall not be
modified, altered or impaired in any manner by any other financing or extension
of credit or incurrence of indebtedness by any Borrower or any other Credit
Party (pursuant to Section 364 of the Bankruptcy Code or otherwise), or by
dismissal or conversion of the Chapter 11 Cases, or by any other act or omission
whatsoever.

 

Section 9.24     Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedge Contracts or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)           In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 



120

 

 

(b)          As used in this Section 9.24, the following terms have the
following meanings:

 

(i)            “BHC Act Affiliate” of a party means an “affiliate” (as such term
is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

(ii)           “Covered Entity” means any of the following: (i) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. §252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R.
§382.2(b).

 

(iii)          “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

(iv)         “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 

[Signature pages follow.]

 



121

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

  LEAD BORROWER:        VALARIS PLC             By: /s/ Thomas Burke   Name:
Thomas Burke   Title: Chief Executive Officer and President

 



122

 

 

  DIP AGENT:       Wilmington savings fund society, fsb           By: /s/
Geoffrey J. Lewis   Name: Geoffrey J. Lewis   Title: Vice President

 



123

 

 

  DIP LENDERS:     ALL SIGNATURE PAGES FOR DIP LENDERS
ARE ON FILE WITH THE DIP AGENT AND
THE LEAD BORROWER

 



124

 

 

 

EXHIBIT A

 

NOTICE OF BORROWING

 

[Date]

 

Wilmington Savings Fund Society, FSB, as DIP Agent

500 Delaware Avenue, 11th Floor

Wilmington, Delaware 19801

Attention: Geoffrey J. Lewis

Facsimile: (302) 421-9137

E-mail: GLewis@wsfsbank.com

 

Ladies and Gentlemen:

 

The undersigned, VALARIS PLC, an English public limited company (“Valaris” or
the “Lead Borrower”) and [Name of Additional Borrower(s)],1 refer to the Senior
Secured Superprioirty Debtor-in-Possession Credit Agreement, dated as of
[September 24, 2020] (the “Credit Agreement”; the capitalized terms defined
therein being used herein as therein defined), among the Lead Borrower, [Name of
Additional Borrower] any other wholly owned Subsidiary of the Lead Borrower that
becomes a Borrower in accordance with Section 2.15, the DIP Lenders from time to
time parties thereto and Wilmington Savings Fund Society, FSB, as DIP Agent, and
hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement, that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:

 

(i)The Borrowers are requesting the Proposed Borrowing.

 

(ii)The Business Day of the Proposed Borrowing is ____________, ____.

 

(iii)The aggregate amount of the Proposed Borrowing is $______________.

 

(iv)[ADD WIRE INSTRUCTIONS FOR DIP LOAN PROCEEDS]

 

The undersigned Borrowers hereby certify that the following statements will be
true on the date of the Proposed Borrowing:

 

(A)            the representations and warranties contained in Article IV of the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (or in the case of representations and warranties with a
“materiality” or similar qualifier, true and correct in all respects),
immediately prior to and after giving effect to the Proposed Borrowing (other
than any representation and warranty that by its terms refers to a specified
earlier date, in which case such representation and warranty was true and
correct in all material respects or all respects, as applicable, as of such
earlier date);

 

 

1 NTD: all Borrowers would sign the Notice of Borrowing.

 



 A-1 

 

 

(B)            no event has occurred and is continuing or would result from the
Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes a Default, an Event of Default or both; and

 

(C)            The DIP Order has been entered and is in full force and effect
and has not been vacated, reversed, modified, amended, appealed or stayed in any
respect, other than, with respect to any amendments or modifications, to the
extent consented to by the Required DIP Lenders.

 

  Very truly yours,       VALARIS PLC       By:              Name:     Title:  
      [NAME OF ADDITIONAL BORROWER]       By:     Name:     Title:  

 

cc:Pryor Cashman LLP

7 Times Square

New York, NY 10036-6569

Attention: Seth H. Lieberman, Esq.

Facsimile: (212) 798-6917

Phone: (212) 326-0819

 E-mail: slieberman@pryorcashman.

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Thomas Moers Mayer, Stephen Zide and Nathaniel Allard

Email: tmayer@kramerlevin.com, szide@kramerlevin.com and
nallard@kramerlevin.com.

 



 A-2 

 

 

EXHIBIT B

 

PROMISSORY NOTE

 

U.S. $______________  Dated:___________

 

For value received, the undersigned, [each of] Valaris plc, an English public
limited company[ and [l]] ([each, individually, [a // the]] “Borrower”[ and
collectively, the “Borrowers”]), hereby promises to pay to the order of ________
(the “DIP Lender”), on the Maturity Date, the principal sum of ________ U.S.
dollars (U.S. $________) (plus all capitalized interest, fees and costs thereon)
or, if less, the aggregate unpaid principal amount of the DIP Loans (including
all capitalized interest, fees and costs thereon) owing to the DIP Lender on the
Maturity Date under the Credit Agreement (as defined below). Additionally, [each
// the] Borrower promises to pay interest on the unpaid principal amount of each
DIP Loan owing to the DIP Lender under the Credit Agreement from the date of
such DIP Loan until such principal amount is paid in full, at such interest
rates, and payable at such times, as are specified in the Credit Agreement.

 

This Promissory Note evidences the DIP Loans owed to the DIP Lender under that
certain Senior Secured Superpriority Debtor-in-Possession Credit Agreement dated
as of [September 24, 2020] (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Valaris plc, as the
Lead Borrower, any Subsidiary of Valaris plc that becomes a Borrower in
accordance with Section 2.15 of the Credit Agreement, the several Lenders from
time to time parties thereto and Wilmington Savings Fund Society, FSB, as DIP
Agent. Capitalized terms used but not defined herein have the meanings assigned
to such terms in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Wilmington Savings Fund Society, FSB, as DIP Agent, at 500 Delaware
Avenue, 11th Floor, Wilmington, DE 19801, in same day funds. Each DIP Loan owed
to the DIP Lender by any Borrower pursuant to the Credit Agreement, and all
payments made on account of principal thereof, shall be recorded by the DIP
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Promissory Note; provided that the failure of the DIP
Lender to make any such recordation or endorsement shall not affect the
obligations of any Borrower hereunder or under the Credit Agreement.

 

This Promissory Note is one of the Notes referred to in, and is subject to and
is entitled to the benefits of, the Credit Agreement.

 

The Credit Agreement, among other things, (i) provides for the making of DIP
Loans by the DIP Lender to the Borrower[s] from time to time in an aggregate
principal amount not to exceed the amount first above mentioned, the
indebtedness of the Borrower[s] resulting from each DIP Loan owing to the DIP
Lender being evidenced by this Promissory Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 



 B-1 

 

 

This Promissory Note is secured and guaranteed as provided in the Credit
Agreement and the Loan Documents. Reference is hereby made to the Credit
Agreement and the Loan Documents for a description of the properties and assets
in which a security interest has been granted, the nature and extent of the
security and guarantees, the terms and conditions upon which the security
interest and each guarantee was granted and the rights of the holder of this
Promissory Note in respect thereof.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Promissory Note may,
subject to Section 7.02 of the Credit Agreement, and shall, in the case of the
occurrence of an Event of Default under Sections 7.01(n)(i) or 7.01(n)(v) of the
Credit Agreement, be declared to be, forthwith due and payable, all as provided
therein.

 

Subject to the Credit Agreement, all parties now and hereafter liable with
respect to this Promissory Note, whether maker, principal, surety, guarantor,
endorser or otherwise, hereby waive presentment, demand, protest and all other
notices of any kind.

 

[All obligations of the Borrowers under this Promissory Note shall be joint and
several.]

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 



 B-2 

 

 

  VALARIS PLC       By:     Name:     Title:  

 



 B-3 

 

 

DIP LOANS AND PAYMENTS OF PRINCIPAL

 

Date  Amount of DIP Loan  Amount of Principal Paid or Prepaid  Unpaid Principal
Balance  Notation Made By                                                      
                                                                                
                                              

 



 B-4 

 

 

 

EXHIBIT C

 

FORM OF
COMPLIANCE CERTIFICATE1

 

[date]

 

Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware 19801

Attention: Geoffrey J, Lewis

Facsimile: (302) 421-9137

 

With a copy to: GLewis@wsfsbank.com

 

Ladies and Gentlemen:

 

Reference is made to the Senior Secured Superpriority Debtor-in-Possession
Credit Agreement, dated as of [September 24, 2020] (the “Credit Agreement”; the
capitalized terms defined therein being used herein as therein defined), among
Valaris plc (the “Lead Borrower”), any Subsidiary of the Borrower that becomes a
Borrower in accordance with Section 2.15 of the Credit Agreement and Wilmington
Savings Fund Society, FSB, as DIP Agent and the DIP Lenders from time to time
parties thereto.

 

The undersigned hereby certifies, in [his][her] capacity as the [________]2 of
the Lead Borrower and not in [his][her] individual capacity, that [he][she] has
no knowledge of any Defaults under the Credit Agreement which existed as of
____________, 20__3 or which exist as of the date of this certificate, [except
for Default(s) under Section(s)  of the Credit Agreement, which [is][are] more
fully described on a schedule attached hereto].

 

[The undersigned also certifies, in [his][her] capacity as the [_______] of the
Lead Borrower and not in [his][her] individual capacity, that the accompanying
Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of the quarter ended on ____________, 20__4 and the Consolidated statements
of earnings and cash flows of the Lead Borrower and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of the quarter ended on ____________, 20__5, setting forth, in comparative form,
the corresponding figures for the corresponding period of the preceding fiscal
year, all in reasonable detail, in each case, are prepared in accordance with
GAAP, subject, however, to year-end audit adjustments.]6

 



 



1Delivery within (i) 60 days after the end of the first three fiscal quarters of
each fiscal year and (ii) 120 days after the end of each fiscal year.

2Signatory must be chief financial officer (or their equivalent) of the Lead
Borrower.

3Insert the last day of the fiscal quarter or fiscal year to which this
Compliance Certificate relates.

4Insert the last day of the fiscal quarter to which this Compliance Certificate
relates.

5Insert the last day of the fiscal quarter to which this Compliance Certificate
relates.

6Insert if this Compliance Certificate is being delivered at the end of first
three quarters.

 



 C-1 

 

 

[The undersigned also certifies, in [his][her] capacity as the [_______] of the
Lead Borrower and not in [his][her] individual capacity, that the accompanying
audited Consolidated balance sheet of the Lead Borrower and its Subsidiaries as
at the end of the fiscal year ended on ____________, 20__7 and the audited
Consolidated statements of earnings and cash flows of the Lead Borrower and its
Subsidiaries for the fiscal year ended on ____________, 20__8, all reported on
by KPMG LLP or other independent certified public accountants of recognized
national standing acceptable to the Required DIP, present fairly, in all
material respects the Consolidated financial condition of the Lead Borrower as
of ____________, 20__9, and the related results of operations for the fiscal
year then ended.]10

 



 



7Insert the last day of the fiscal year to which this Compliance Certificate
relates.

8Insert the last day of the fiscal year to which this Compliance Certificate
relates.

9Insert the last day of the fiscal quarter to which this Compliance Certificate
relates.

10Insert if this Compliance Certificate is being delivered at the end of the
fiscal year.

 



 C-2 

 

 

Very truly yours,      VALARIS PLC      By:   Name:   Title11: 

 



 



11Signatory must be chief financial officer (or their equivalent) of the Lead
Borrower.

 



 C-3 

 

 

Exhibit D

 

Budget Variance Certificate

 

[Date]

 

Variance Report Date: [________]

 

To:Wilmington Savings Fund Society, FSB, as DIP Agent under the Credit Agreement
(as defined below)

 

Ladies and Gentlemen:

 

Reference is made to that certain Senior Secured Superpriority
Debtor-In-Possession Credit Agreement, dated as of September [25], 2020 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Credit
Agreement), by and among Valaris plc., an English public limited company, (the
“Lead Borrower”), any Subsidiary of the Lead Borrower that becomes a borrower
thereunder, Wilmington Savings Fund Society, FSB, as DIP Agent and the DIP
Lenders party thereto from time to time. Pursuant to Section 5.01(n) of the
Credit Agreement, the undersigned, solely in [his][her] capacity as an
authorized officer of the Lead Borrower, and not in any individual capacity, and
without assuming personal liability whatsoever, certifies as follows:

 

1.            Attached hereto as Schedule I is a variance report for the
four-week period ending [____________]1.

 

2.            To my knowledge, in accordance with Section 6.01 of the Credit
Agreement, the actual total cash disbursements (excluding professional fees and
other items consistent with the Initial Approved Budget) for this Test Period do
not exceed the sum of the aggregate amount forecasted (excluding professional
fees and other items consistent with the Initial Approved Budget) in the
Approved Budget as in effect for such Test Period, by more than 15% of such
forecasted amount.

 

[Remainder of page intentionally left blank;

Signature page follows.]

 



 



1The Budget Variance Report shall show (i) for such Test Period actual total
disbursements on a weekly and cumulative basis and in the same form as the
Approved Budget, (ii) and shall note cumulative variances from projected
disbursements set forth for such Test Period in the Approved Budget in effect
during such Test Period (which shall be, for the avoidance of doubt, the
Approved Budget delivered in the first week of such Test Period in accordance
with Section 5.01(k) of the Credit Agreement)

 



D-1

 

 

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as an authorized
officer of the Borrower, and not in any individual capacity and without assuming
personal liability whatsoever, has executed this certificate for and on behalf
of the Lead Borrower and has caused this certificate to be delivered as of the
date first written above.

 

LEAD BORROWER:      VALARIS PLC          By:                                  
 Name:   Title: 

 

 

Signature Page to Budget Variance Certificate

 



D-2

 

 

Schedule I to Budget Variance Certificate

 

VARIANCE REPORT

 

See Attached.

 



D-3

 

 

 

EXHIBIT E

 

ASSIGNMENT AND ACCEPTANCE

 

Dated __________, ____

 

Reference is made to the Senior Secured Superpriority Debtor-In-Possession
Credit Agreement, dated as of [September 24, 2020] (the “Credit Agreement”, the
capitalized terms defined therein being used herein as therein defined), among
Valaris plc, as the Lead Borrower, any Subsidiary of Valaris plc that becomes a
Borrower in accordance with Section 2.15 of the Credit Agreement, the DIP
Lenders from time to time parties thereto and Wilmington Savings Fund Society,
FSB, as DIP Agent.

 

_________________________ (the “Assignor”) and __________________ (the
“Assignee”) agree as follows:

 

The Assignor hereby sells and assigns to the Assignee, without recourse, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
all of the Assignor’s rights and obligations under the Credit Agreement and the
other Loan Documents as of the date hereof equal to the percentage interest
specified on Schedule 1 hereto of all outstanding rights and obligations under
the Credit Agreement. After giving effect to such sale and assignment, the
Assignee’s and Assignor’s respective Commitments and the respective amounts of
the DIP Loans owing to the Assignee and Assignor will be as set forth in
Section 2 of Schedule 1.

 

The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant thereto or
in connection therewith, the perfection, existence, sufficiency or value of any
Collateral, guaranty or insurance or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
of the other Loan Documents or any other instrument or document furnished
pursuant thereto or in connection therewith; (iii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or any other Person or the performance or observance by any
Borrower or any other Person of any of its respective obligations under the
Credit Agreement, any of the other Loan Documents or any other instrument or
document furnished pursuant thereto or in connection therewith; and
(iv) attaches the Note (if any) held by the Assignor and requests that the DIP
Agent exchange such Note for a new Note payable to the order of the Assignee in
an amount equal to the Commitment of the Assignee after giving effect to this
Assignment and Acceptance or new Notes payable to the order of the Assignee in
an amount equal to the Commitment of the Assignee after giving effect to this
Assignment and Acceptance and the Assignor in an amount equal to the Commitment
retained by the Assignor under the Credit Agreement, respectively, as specified
on Schedule 1 hereto.

 



E-1

 

 

The Assignee attaches the Note (if any) held by it and (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 4.04 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (ii) agrees
that it will, independently and without reliance upon the DIP Agent, the DIP
Lenders or the Assignor and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, any of the other Loan
Documents or any other instrument or document; (iii) confirms that it is an
Eligible Assignee; (iv) appoints and authorizes the DIP Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to the DIP Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (v) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a DIP Lender.

 

Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee and the Lead Borrower (provided no Event of Default is continuing),
this Assignment and Acceptance will be delivered to the DIP Agent for acceptance
and recording by the DIP Agent. The effective date of this Assignment and
Acceptance (the “Effective Date”) shall be the date of acceptance thereof by the
DIP Agent, unless otherwise specified on Schedule 1 hereto.

 

Upon such acceptance and recording by the DIP Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
DIP Lender thereunder and under the other Loan Documents and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement and under
the other Loan Documents.

 

Upon such acceptance and recording by the DIP Agent, from and after the
Effective Date, the DIP Agent shall make all payments under the Credit Agreement
and the other Loan Documents in respect of the interest assigned hereby
(including all payments of principal, interest and fees with respect thereto) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement and the other Loan Documents for periods
prior to the Effective Date directly between themselves.

 

This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

This Assignment and Acceptance may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by facsimile shall be as effective
as delivery of a manually executed counterpart of this Assignment and
Acceptance.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 



E-2

 

 

Schedule 1
to
Assignment and Acceptance

 

Section 1.       Percentage interest assigned: ________%     Section 2.      
Assignee’s Commitment before giving effect to this
Assignment and Acceptance: $________     Assignee’s outstanding principal of DIP
Loans before
giving effect to this Assignment and Acceptance $________     Aggregate
outstanding principal of DIP Loans assigned to
the Assignee under this Assignment and Acceptance1: $________     Assignee’s
Commitment after giving effect to this
Assignment and Acceptance: $________     Assignee’s outstanding principal of DIP
Loans after
giving effect to this Assignment and Acceptance: $________     Assignor’s
remaining Commitment after
giving effect to this Assignment and Acceptance: $________     Assignor’s
remaining outstanding principal of DIP Loans
after giving effect to this Assignment and Acceptance: $________     Principal
amount of Note payable to the Assignee: $________     Principal amount of Note
payable to the Assignor: $________     Section 3.       Effective Date2:
_____________, 20___  

 



 



1 To be not less than $5,000,000 (and in increments of $1,000,000 in excess
thereof), except in the case of an assignment of all of Assignor’s rights and
obligations under the Credit Agreement and/or other than with respect to
assignments to a current DIP Lender, Affiliates of a DIP Lender, an Approved
Fund of a DIP Lender, and/or same-daty assignments to a group of Approved Funds.

 

2 This date should be no earlier than the date [five Business Days] after the
delivery of this Assignment and Acceptance to the DIP Agent.

 



E-3

 

 

[NAME OF ASSIGNOR], as Assignor      By:         Name:   Title:   Dated: 

 



[NAME OF ASSIGNEE], as Assignee      By:         Name:   Title: 
 Dated:                  Address for Notices:      [Address]      Approved as of
___________, 20___ :      [WILMINGTON SAVINGS FUND SOCIETY, FSB, as DIP Agent
     By:   Name:   Title:       ]3 

 



 



3 DIP Agent’s consent required only when the assignment is to a Person that is
not another DIP Lender, any Affiliate of any DIP Lender or an Approved Fund.

 



E-4

 

 

AGREED AND CONSENTED TO:      [VALARIS PLC      By:         Name:   Title:  ]4

 

 



4 Lead Borrower’s consent required only when the assignment is to a Person that
is not another DIP Lender, any Affiliate of any DIP Lender or an Approved Fund
and no Event of Default exists for any assignment of a commitment or loan.
Consent deemed given if the Borrowers do not object within 5 BDs after receiving
written notice of any assignment.

 

 



E-5

 



 

EXHIBIT F

 

FORM OF PROCEEDS CERTIFICATE

 

[date]

 

Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware 19801

Attention: Geoffrey J, Lewis

Facsimile: (302) 421-9137

With a copy to: GLewis@wsfsbank.com

 

NOTICE OF [SPECIFIED ASSET SALE][INSURANCE/CONDEMNATION EVENT] AND REINVESTMENT
CERTIFICATE

 

Re:Senior Secured Superpriority Debtor-in-Possession Credit Agreement, dated as
of [September 24, 2020] (the “Credit Agreement”), by and among Valaris plc, as
the Lead Borrower, any Subsidiary of Valaris plc that becomes a Borrower in
accordance with Section 2.15 of the Credit Agreement, the DIP Lenders from time
to time parties thereto and Wilmington Savings Fund Society, FSB, as DIP Agent.

 

Ladies and Gentlemen:

 

1[On [_________]2, [_____________]3 received, in respect of a Specified Asset
Sale, Net Cash Proceeds in an aggregate amount of [_________]4. Pursuant to
Section 2.06(b)(ii), the [Borrowers] hereby provide the following certifications
to the DIP Agent:]

 

5[On [_________]6, [_____________]7 received, in respect of an
Insurance/Condemnation Event or Total Loss, Net Cash Proceeds in an aggregate
amount of [_________]8 . Pursuant to Section 2.06(b)(iv), the [Borrowers] hereby
provide the following certifications to the DIP Agent:]

 

The undersigned [________] of the Lead Borrower in [his][her] official capacity
and not in [his][her] individual capacity hereby certifies and covenants to the
DIP Agent that:

 

 

1Use if reinvestment is pursuant to Net Cash Proceeds received in accordance
with 2.06(b)(ii) of the Credit Agreement.

2Insert date of receipt of Net Cash Proceeds in accordance with 2.06(b)(ii) of
the Credit Agreement.

3Insert Borrower or Guarantor entity name.

4Insert amount of Net Cash Proceeds received in respect of 2.06(b)(ii) of the
Credit Agreement.

5Use if reinvestment is pursuant to Net Cash Proceeds received in accordance
with 2.06(b)(iv) of the Credit Agreement.

6Insert date of receipt of Net Cash Proceeds in accordance with 2.06(b)(iv) of
the Credit Agreement.

7Insert Borrower or Guarantor entity name.

8Insert amount of Net Cash Proceeds received in respect of 2.06(b)(iv) of the
Credit Agreement.

 



 F-1 

 

 

(i)            the Borrowers intend to cause [________%][all] of the Net Cash
Proceeds described herein to be reinvested in long-term assets that are used or
useful in the business of [any Loan Party (other than an Excluded Guarantor or,
[until such time as Ensco Thailand becomes a party to the U.S. Pledge and
Security Agreement and the U.S. Guaranty, Ensco Thailand]9) on or prior to the
date that is 180 days after receipt of such Net Cash Proceeds.]10 / [any Credit
Party (other than an Excluded Guarantor or, [until such time as Ensco Thailand
becomes a party to the U.S. Pledge and Security Agreement and the U.S. Guaranty,
Ensco Thailand]11) on or prior to the date that is 180 days after receipt of
such Net Cash Proceeds.]12

 

(ii)            as of the date hereof, no Default or Event of Default has
occurred and is continuing.

 



 

9To be included until Ensco Thailand becomes a party to the U.S. Pledge and
Security Agreement and U.S. Guaranty.

10Insert if such Net Cash Proceeds are received by any Borrower or any Guarantor
from Disposition of any Owned Rig

11To be included until Ensco Thailand becomes a party to the U.S. Pledge and
Security Agreement and U.S. Guaranty.

12Insert if such Net Cash Proceeds are received by any Borrower or any Guarantor
but not from Disposition of any Owned Rig.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



 F-2 

 

 

The foregoing certifications are made and delivered as of the date first above
written.

 

  VALARIS PLC       By:       Name:     Title:     Dated:  

 



 F-3 

 

 

EXHIBIT G

 

BORROWER COUNTERPART

 

This Borrower Counterpart (the “Borrower Counterpart”) is dated as of
[_________, 20__] and is made by [_____________] (the “Additional Borrowers”
with each being an “Additional Borrower”). All capitalized terms not defined
herein shall have the meaning ascribed to them in the Credit Agreement referred
to below.

 

Recitals

 

Reference is made to the Senior Secured Superpriority Debtor-in-Possession
Credit Agreement, dated as of [September 24, 2020] (the “Credit Agreement”), by
and among Valaris plc, as the Lead Borrower, any Subsidiary of Valaris plc that
becomes a Borrower in accordance with Section 2.15 of the Credit Agreement, the
DIP Lenders from time to time parties thereto and Wilmington Savings Fund
Society, FSB, as DIP Agent.

 

The Lead Borrower desires to cause each Additional Borrower to become a Borrower
under the Credit Agreement pursuant to Section 2.15 thereof.

 

NOW THEREFORE IT IS AGREED:

 

By executing and delivering this Borrower Counterpart, each Additional Borrower
hereby agrees to become a party to the Credit Agreement as a Borrower thereunder
with the same force and effect as if originally named therein as a Borrower and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Borrower thereunder. Each Additional Borrower
hereby represents and warrants that each of the representations and warranties
contained in Article IV of the Credit Agreement is true and correct in all
material respects as to such Additional Borrower as of the date hereof (except
such representations and warranties which expressly refer to an earlier date).

 

Each Additional Borrower hereby acknowledges and agrees that all obligations of
the Borrowers under the Credit Agreement are joint and several. All
communications and notices hereunder and under the Credit Agreement and each of
the other Loan Documents shall be in writing and given as provided in
Section 9.02 of the Credit Agreement. All such communications and notices to an
Additional Borrower shall be given to it at the address set forth under its
signature below.

 

This Borrower Counterpart may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Borrower Counterpart shall become effective when the DIP
Agent shall have received counterparts of this Borrower Counterpart that, when
taken together, bear the signatures of each Additional Borrower and the DIP
Agent. Delivery of an executed signature page to this Borrower Counterpart by
fax transmission or by electronic mail in portable document format (.pdf) shall
be as effective as delivery of a manually executed counterpart of this Borrower
Counterpart.

 



 G-1 

 

 

This Borrower Counterpart shall be considered a Loan Document under the Credit
Agreement. Except as expressly supplemented hereby, the Credit Agreement shall
remain in full force and effect.

 

This BORROWER COUNTERPART shall be governed by, and construed and enforced in
accordance with, the INTERNAL laws of the State of NEW YORK. Each Additional
Borrower irrevocably and unconditionally submits to the exclusive jurisdiction
of the United States District Court for the Southern District of New York (or
the state courts sitting in the Borough of Manhattan in the event the Southern
District of New York lacks subject matter jurisdiction), and any appellate court
from any thereof, in any action or proceeding brought by the DIP Agent or any
DIP Lender arising out of or relating to this Borrower Counterpart or any other
Loan Document, or for recognition or enforcement of any judgment thereof. Each
Additional Borrower hereby irrevocably and unconditionally agrees that a final
nonappealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each Additional Borrower agrees that any action or
proceeding brought by the Lead Borrower or any of its Subsidiaries against the
DIP Agent, any DIP Lender, or their Affiliates arising out of or relating to
this Borrower Counterpart shall be brought exclusively in the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof. Nothing in this Borrower Counterpart or in any other Loan Document
shall affect any right that the DIP Agent or any DIP Lender may otherwise have
to bring any action or proceeding relating to this Borrower Counterpart or any
other Loan Document against each Additional Borrower or its properties in any
court of competent jurisdiction, including the jurisdictions of incorporation of
any Additional Borrower not incorporated in the United States. Each Additional
Borrower irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court referred to in this
paragraph. Each Additional Borrower hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

In case any one or more of the provisions contained in this Borrower Counterpart
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and in
the Credit Agreement shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

Each Additional Borrower agrees to reimburse the DIP Agent for its reasonable
out-of-pocket expenses in connection with this Borrower Counterpart, including
the fees, disbursements and other charges of counsel for the DIP Agent.

 

THIS BORROWER COUNTERPART AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature Page follows.]

 



 G-2 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Borrower Counterpart
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first set forth above.

 



  ADDITIONAL BORROWERS:       [_______________________]       By:
                              Name:     Title:           Address:              
     

 



 G-3 

 

 

Acknowledged:

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, as DIP Agent

 

By:       Name:     Title:    

 



 G-4 

 

 

Each of the undersigned Guarantors (i) acknowledges this Borrower Counterpart
and each of the terms and provisions contained herein, (ii) after giving effect
to this Borrower Counterpart, ratifies, confirms and reaffirms the validity,
enforceability and binding nature of the Guaranties to which it is a party and
of all of the Obligations defined therein (including the Obligations of the
Additional Borrowers assumed pursuant to this Borrower Counterpart), and
(iii) acknowledges and agrees that each Guaranty to which it is party is, and
shall continue to be, in full force and effect on, from and after the date
hereof and that no defense, counterclaim, cross-complaint, right of set-off or
other similar claim or right of any kind exists with respect to the validity or
enforceability of such Guaranty or any of the obligations thereunder.

 

  [INSERT SIGNATURE BLOCK FOR EACH GUARANTOR, AS APPLICABLE]       By:      
Name:     Title:           



 



 G-5 

 

 

EXHIBIT H

 

FORM OF GUARANTY

 



 H-1 

 

 

GUARANTY AGREEMENT

 

GUARANTY, dated as of September 25, 2020 (as amended, restated, amended and
restated, supplemented, or otherwise modified from time to time, this
“Guaranty”), is made by each of the undersigned (together with any other
guarantor that may become party hereto pursuant to Section 21 below, each,
individually, a “Guarantor”, and collectively, the “Guarantors”) in favor of
Wilmington Savings Fund Society, FSB, in its capacity as administrative agent
and security trustee on behalf of the Secured Parties (as defined in the Credit
Agreement (defined below)) (in such capacities and together with its successors
and permitted assigns, the “DIP Agent”), for the benefit of the Secured Parties.

 

Reference is made to the Senior Secured Superpriority Debtor-in-Possession
Credit Agreement, dated as of the date hereof (as amended, restated, amended and
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among Valaris plc, an English public limited company as the lead
borrower (the “Lead Borrower”) and each of the Subsidiaries of the Lead Borrower
from time to time party thereto as borrowers (together with the Lead Borrower,
the “Borrowers” and each a “Borrower”), the lenders from time to time party
thereto (the “DIP Lenders”) and the DIP Agent. Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Credit
Agreement.

 

Each Guarantor is a direct or indirect Subsidiary of the Lead Borrower and will
derive substantial direct and indirect benefits from the transactions
contemplated by the Credit Agreement and the other Loan Documents.

 

In connection with, as a condition precedent to, and as necessary consideration
for the DIP Lenders’ entering into the Credit Agreement and advancing the DIP
Loans, each Guarantor party hereto is required to enter into this Guaranty to
guarantee the due payment and performance of all Obligations.

 

As an inducement to the DIP Agent, the DIP Lenders and the other Secured Parties
to enter into the Credit Agreement, the other Loan Documents and extend credit
to the Borrowers as set forth in the Credit Agreement, each Guarantor agrees as
follows:

 

1.            Guaranty.

 

(a)           Each Guarantor unconditionally, jointly, and severally guarantees
to the DIP Agent, the DIP Lenders and the other Secured Parties, (i) the
punctual payment to the DIP Agent, the DIP Lenders and any other Secured Parties
when due, whether upon maturity, by acceleration or otherwise, of all
Obligations (now or hereafter existing) in Dollars and (ii) the full and prompt
indefeasible payment in cash of the Obligations (other than contingent
indemnification obligations as to which no claim has been made) and the
termination of all Commitments, and performance of any and all Obligations now
or hereafter owing by the Borrowers or any other Guarantor to the DIP Agent, the
DIP Lenders and any other Secured Parties, including all future advances,
whether direct, indirect, contingent or matured, whether incurred as endorser,
guarantor, surety, maker or otherwise, and whether now existing or hereafter
arising. Each Guarantor will also pay to the DIP Agent, as applicable, any and
all expenses (including without limitation, reasonable and documented legal fees
and expenses) incurred by the DIP Agent, any DIP Lender and/or any other Secured
Party in enforcing its rights under this Guaranty or any other Loan Document in
accordance with and to the extent provided in Section 9.04 of the Credit
Agreement. This Guaranty is a guaranty of punctual payment and performance and
not merely of collection.

 



H-2

 

 

(b)           Each Guarantor that is a Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Guarantor that is not a Qualified ECP Guarantor to honor all of its obligations
under this Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 2 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 2, or otherwise under this Guaranty, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section 2 shall remain in full force and effect until the Guaranty
Termination Date. Each Qualified ECP Guarantor intends that this Section 2
constitute, and this Section 2 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

For purposes of this clause 1(b):

 

“CFTC Hedging Obligation” means any Obligation in respect of any agreement,
contract, confirmation or transaction that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Swap Agreement” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 



H-3

 

 

2.            Guaranty Absolute. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now or hereafter
acquire in any way relating to, any or all of the following: (i) any illegality,
lack of validity or enforceability of any Obligation (other than a defense of
indefeasible payment in full in cash (other than contingent indemnification
obligations as to which no claim has been made) and termination of all
Commitments), (ii) any amendment, restatement, amendment and restatement,
modification, acceleration, waiver or consent under any Loan Document and/or
departure from the terms of any Obligation of the Borrowers and the other
Guarantors under any Loan Document, or any renewal or extension of the time or
change of the manner or place of payment, including any increase in the
Obligations resulting from any extension of additional credit or otherwise,
(iii) any taking, exchange, substitution, release, non-perfection or impairment
of any collateral securing payment of any Obligation, (iv) any change in the
corporate existence, structure or ownership of the Borrowers, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrowers
or their assets or any resulting release or discharge of any Obligation (other
than a defense of indefeasible payment in full in cash (other than contingent
indemnification obligations as to which no claim has been made) and termination
of all Commitments), (v) the existence of any claim, set-off or other rights
that any Borrower or such Guarantor may have at any time against the DIP Agent
or any of its Affiliates, or against any DIP Lender or any of its Affiliates, in
each case whether in connection herewith or any unrelated transactions; provided
that nothing herein will prevent the assertion of any such claim or other rights
by separate suit or compulsory counterclaim, (vi) any law, regulation, decree or
order of any jurisdiction, or any other event, affecting any term of any
Obligation or the DIP Agent’s or any DIP Lender’s rights with respect thereto,
including, without limitation: (A) the application of any such law, regulation,
decree or order, including any prior approval, which would prevent the exchange
of a currency other than Dollars for Dollars or the remittance of funds outside
of such jurisdiction or the unavailability of Dollars in any legal exchange
market in such jurisdiction in accordance with normal commercial practice; or
(B) a declaration of banking moratorium or any suspension of payments by banks
in such jurisdiction or the imposition by such jurisdiction or any governmental
authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction; or (C) any expropriation, confiscation, nationalization or
requisition by such country or any governmental authority that directly or
indirectly deprives any Borrower of any asset or its use or of the ability to
operate its business or a material part thereof; or (D) any war (whether or not
declared), act of god, pandemic, terrorism, any other force majeure events
insurrection, revolution, hostile act, civil strife or similar events occurring
in such jurisdiction which has the same effect as the events described in clause
(A), (B) or (C) above (in each of the cases contemplated in clauses (A) through
(D) above, to the extent occurring or existing on or at any time after the date
of this Guaranty), (vii) any claim that any Guarantor’s obligations exceed or
are more burdensome than those of the Borrowers; and (viii) any other
circumstance (including, without limitation, any statute of limitations relating
to any Borrower or any Guarantor) or any existence of or reliance on any
representation by the DIP Agent and/or any DIP Lender that might otherwise
constitute a defense available to, or a legal or equitable discharge of, any
Borrower or any Guarantor or any other guarantor or surety (other than a defense
of indefeasible payment in full in cash (other than contingent indemnification
obligations as to which no claim has been made) and termination of all
Commitments (excluding or performance in full hereunder).

 

Without limiting the generality of the foregoing, each Guarantor guarantees that
it shall pay the DIP Agent (or as otherwise directed by the Required DIP
Lenders), as applicable, strictly in accordance with the express terms of the
Loan Documents and the DIP Order, including in the amounts and in the currency
expressly agreed to thereunder, irrespective of and without giving effect to any
laws of the jurisdiction where any Borrower or any Guarantor is principally
located in effect from time to time, or any order, decree or regulation in the
jurisdiction where any Borrower or any Guarantor is principally located.

 

This Guaranty is in addition to and not in substitution for or discharge of any
other guaranty held by the DIP Agent and/or any DIP Lender.

 

It is the intent of this Section 2 that each Guarantor’s obligations hereunder
are and shall be absolute and unconditional under any and all circumstances.

 



H-4

 

 

3.            Waiver. Each Guarantor waives (i) promptness, diligence, notice of
protest, marshalling, notice of acceptance, notice of dishonor and any other
notice or demand of any kind or nature whatsoever with respect to any Obligation
and this Guaranty, (ii) any requirement to, or right to require the DIP Agent or
any DIP Lender to, exercise any right or take any action against the Borrowers
or any collateral security or credit support, or pursue any other remedy in the
DIP Agent or such DIP Lender’s power whatsoever, and (iii) any benefit of and
any right to participate in any security now or hereafter held by the DIP Agent
or any DIP Lender. Each Guarantor further covenants and agrees as follows:

 

(a)           Subject to the terms of the DIP Order and the Credit Agreement,
the DIP Agent and the DIP Lenders are hereby expressly authorized to make, from
time to time, without notice to any Guarantor, any extensions, renewals, sales,
pledges, surrenders, compromises, settlements, releases, indulgences,
alterations, substitutions, exchanges, amendments, modifications, or other
dispositions of all or any part of the Obligations, either express or implied,
or of any contracts or instruments evidencing any Obligations, or of any
security or collateral securing the Obligations, and/or to take any security for
or other sureties or guaranties upon any of the Obligations, and the liability
of the Guarantors shall not be in any manner affected, diminished, or impaired
thereby or by any lack of diligence, failure, neglect, or omission on the part
of DIP Agent or any DIP Lender to make any demand or protest, to give any notice
of dishonor or default, or to realize upon or protect any of the Obligations or
any collateral or security therefor, or to exercise any Lien upon or right of
appropriation or set-off of any monies, accounts, credits, or property of any
Borrower or any Guarantor possessed by the DIP Agent or any DIP Lender towards
the liquidation of the Obligations or by any application of payments or credits
thereon.

 

(b)           Subject to the DIP Order and the Credit Agreement, the DIP Agent
and the DIP Lenders shall have the exclusive right to determine how, when, and
what application of payments and credits, if any, shall be made on the
Obligations or any part thereof and shall be under no obligation, at any time,
to first resort to, make any demand on, file claim against, or exhaust its
remedies against the Borrowers or any other persons or entities or their
properties or estates or to resort to or exhaust its remedies against any
collateral, security, property, lien, or other rights whatsoever. Subject to the
DIP Order, it is expressly agreed that if any Event of Default has occurred and
is continuing, the DIP Agent and/or the Required DIP Lenders may at any time
make demand for payment on or bring suit against Guarantor and/or any other
party liable for all or any portion of the Obligations, jointly or severally, or
any one or more of such parties or less than all parties and may compound with
such Guarantor and any other guarantors or sureties of the Obligations for such
sums or on such terms as the DIP Agent and/or the Required DIP Lenders may see
fit and release any of such parties from all further liability to the DIP Agent
and the DIP Lenders hereunder and may release any collateral which now or
hereafter may stand as security for the Obligations or any portion thereof
without thereby impairing the rights of the DIP Agent and the DIP Lenders in any
respect to demand, sue for, and collect the balance of the Obligations from any
of such parties not so released and that any claims against any Borrower and/or
any other Guarantor accruing to such Guarantor by reason of payments made
hereunder shall be subordinate to any Obligations then or subsequently owed by
the Borrower and/or any other Guarantor to the DIP Agent and the DIP Lenders.

 

4.            Reinstatement. This Guaranty will continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Obligation is
rescinded or must otherwise be returned by the DIP Agent or any DIP Lender upon
the insolvency, bankruptcy or reorganization of any Borrower or otherwise, all
as though such payment had not been made.

 



H-5

 

 

5.            Guarantors Bound by Representations, Warranties and Covenants in
Credit Agreement. Each Guarantor hereby represents and warrants that each of the
representations and warranties applicable to it in Article IV of the Credit
Agreement is true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier,
which shall be true and correct in all respects) on and as of the date of this
Guaranty, with the same effect as though such representations and warranties had
been made on and as of such date, except to the extent that such representations
and warranties expressly relate to an earlier date, in which case they were true
and correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier, which shall be true and
correct in all respects) as of such earlier date. Without limiting the
generality of the Guarantors’ obligations under this Guaranty or any other Loan
Document, each Guarantor further agrees to be bound by each of the covenants
applicable to it in Article V or Article VI of the Credit Agreement.

 

6.            Taxes. Any and all payments by a Guarantor hereunder will be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding income or franchise taxes imposed on the DIP Agent’s
or any DIP Lender’s net income by the jurisdiction under the laws of which the
DIP Agent or such DIP Lender is organized or any political subdivision thereof
or by the jurisdiction of any DIP Lender’s lending office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being “Taxes”). If a Guarantor is required
by law to deduct any Taxes from or in respect of any sum payable hereunder,
(i) the sum payable will be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 6) each of the DIP Agent and each DIP Lender will
receive an amount equal to the sum it would have received had no such deductions
been made, (ii) such Guarantor will make such deductions, and (iii) such
Guarantor will pay the full amount deducted to the relevant taxation authority
or other authority in accordance with Applicable Law. In addition, each
Guarantor will pay any present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies that arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Guaranty or the Obligations (“Other Taxes”). Such
Guarantor will promptly furnish to the DIP Agent or such DIP Lender the original
or a certified copy of a receipt evidencing payment thereof. Each Guarantor will
indemnify the DIP Agent and each DIP Lender for the full amount of Taxes or
Other Taxes paid by the DIP Agent or such DIP Lender or any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted,
within 30 days of the DIP Agent’s or such DIP Lender’s request therefor. Without
prejudice to the survival of any other agreement contained herein, the
Guarantors’ agreements and obligations contained in this Section 6 will survive
the indefeasible payment in full in cash of the Obligations (other than
contingent indemnification obligations as to which no claim has been made) and
the termination of all Commitments, principal and interest hereunder or any
other Loan Documents and any termination of this Guaranty.

 



H-6

 

 

Notwithstanding anything to the contrary contained herein or in any document or
agreement evidencing an Obligation, the Guarantors, the DIP Agent (and each of
their respective employees, representatives or other agents) may disclose to the
U.S. Internal Revenue Service or any other government agency or regulatory body
having jurisdiction over the parties, the U.S. tax treatment and U.S. tax
structure of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to any of the
foregoing persons relating to such U.S. tax treatment and U.S. tax structure.

 

7.            Place and Currency of Payment. Each Guarantor agrees to make
payment hereunder in Dollars at the Payment Office (or at such other location as
the parties hereto may agree to in writing) in accordance with the Credit
Agreement, each Guarantor agrees to make such payment of such Obligations in
accordance with Section 14.

 

8.            Set-Off. Subject to the DIP Order and Section 7.02 of the Credit
Agreement, upon (a) the occurrence and during the continuance of any Event of
Default and (b) the making of the request or the granting of the consent
specified by Section 7.02 of the Credit Agreement to authorize the DIP Agent (or
the Required DIP Lenders) to declare the Obligations due and payable pursuant to
the provisions of such Section 7.02 of the Credit Agreement, each Guarantor
hereby authorizes each of the DIP Agent and each DIP Lender at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the DIP Agent or such
DIP Lender to or for such Guarantor’s credit or the account of such Guarantor
against any and all of the Obligations of the Guarantors, irrespective of
whether or not the DIP Agent or such DIP Lender shall have made any demand under
this Guaranty. The DIP Agent or such DIP Lender shall promptly notify such
Guarantor after any such set-off and application made by the DIP Agent on behalf
of any DIP Lender; provided that the failure to give such notice will not affect
the validity of such set-off and application. The DIP Agent’s and each DIP
Lender’s rights under this Section 8 are in addition to other rights and
remedies (including other rights of set-off) which the DIP Agent or such DIP
Lender may have.

 

9.            Representation and Warranty. Subject to any restrictions arising
on account of any Guarantor’s status as a Debtor under the Bankruptcy Code, each
Guarantor has all requisite powers and all material governmental licenses,
authorizations, consents and approvals required, in each case to carry on its
business as now conducted and to enter into and perform its obligations under
this Agreement.

 

10.          Continuing Guaranty; Assignments under the Credit Agreement. This
is a continuing guaranty and applies to all Obligations whenever arising and is
a guaranty of payment and performance. This Guaranty is irrevocable and shall
(i) remain in full force and effect until the indefeasible payment in full in
cash and full discharge of the Obligations (other than contingent
indemnification obligations as to which no claim has been made) and the
termination of all Commitments (the “Guaranty Termination Date”), (ii) be
binding on each Guarantor, its successors and assigns, subject to the prior
release of any such Guarantor pursuant to the terms of the Credit Agreement and
(iii) inure to the benefit of and be enforceable by the DIP Agent, the DIP
Lenders and any other Secured Parties and, in each case, their respective
successors and, in the case of assignments made in accordance with the Credit
Agreement, their respective permitted assigns. Each DIP Lender may assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including all or any portion of its Commitments, the DIP Loans
owing to it and the Notes held by it) as set forth in Section 9.06 of the Credit
Agreement, and the assignee of such rights and obligations shall thereupon
become vested with all the benefits in respect thereof granted to such DIP
Lender herein or otherwise, in each case as and to the extent provided in
Section 9.06 of the Credit Agreement. Except as otherwise expressly permitted
under the Credit Agreement, no Guarantor shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Required DIP Lenders (such consent not to be unduly withheld, conditioned or
delayed).

 



H-7

 

 

11.          Amendments, Etc. None of the terms or provisions of this Guaranty
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 9.01 of the Credit Agreement. Notwithstanding the foregoing,
pursuant to Section 21 this Guaranty shall be supplemented by each applicable
Guaranty Supplement in the form attached hereto as Annex 1 (each, a
“Supplement”), as set forth therein.

 

12.          Notices; Addresses. All notices, demands, requests, consents and
other communications provided for herein shall be made in accordance with
Section 9.02 of the Credit Agreement.

 

13.          Guarantors’ Credit Decision, Etc. Each Guarantor has, independently
and without reliance on any representation or warranty by the DIP Agent or any
DIP Lender and based on such documents and information as such Guarantor has
deemed appropriate, made its own credit analysis and decision to enter into this
Guaranty. Each Guarantor has adequate means to obtain from the Borrowers on a
continuing basis information concerning the financial condition, operations and
business of the Borrowers, and no Guarantor is relying on the DIP Agent or any
DIP Lender to provide such information now or in the future. Each Guarantor
expressly assumes all responsibilities to remain informed of the Borrowers’
financial condition and any circumstances affecting (i) the Borrowers’ ability
to perform its obligations under the Loan Documents to which it is a party or
(ii) any collateral securing all or any part of the Obligations. Each Guarantor
acknowledges that it will receive substantial direct and indirect benefit from
the extensions of credit contemplated by this Guaranty.

 

14.          Judgment Currency. If, for purposes of enforcing judgment in any
court or for any other purpose hereunder or in connection herewith, it is
necessary to convert a sum due hereunder in any currency into another currency,
such conversion shall be carried out to the extent and in the manner provided in
Section 9.12 of the Credit Agreement.

 

15.          Governing Law. This Guaranty and the rights and obligation of the
parties hereto (including the submission to jurisdiction in Section 20) shall be
governed by, and construed in accordance with, the internal laws of the State of
New York and, to the extent applicable, the Bankruptcy Code, without regard to
its conflicts of laws provisions that would result in the application of a
different governing law.

 

16.          Joint and Several Liability of the Guarantors. Each Guarantor
accepts joint and several liability hereunder for the Obligations of the
Borrowers under the Credit Agreement in consideration for the DIP Lenders and
the DIP Agent entering into the Credit Agreement, for the mutual benefit,
directly and indirectly, of each Guarantor. If and to the extent that any
Guarantor shall fail to make any payment with respect to any of the obligations
hereunder as and when due, then the other Guarantors will make such payment with
respect to such obligation.

 



H-8

 

 

17.          Rights of Reimbursement, Contribution and Subrogation. In case any
payment is made on account of the Obligations by any Guarantor or is received or
collected on account of the Obligations from any Guarantor or its property:

 

(a)           In order to provide for just and equitable contribution among the
Guarantors, each Guarantor agrees that in the event a payment shall be made on
any date under this Guaranty by any Guarantor (the “Funding Guarantor”), each
other Guarantor (each a “Contributing Guarantor”) shall indemnify the Funding
Guarantor in an amount equal to the amount of such payment, in each case
multiplied by a fraction the numerator of which shall be the net worth of the
Contributing Guarantor as of such date and the denominator of which shall be the
aggregate net worth of all the Contributing Guarantors together with the net
worth of the Funding Guarantor as of such date. Any Contributing Guarantor
making any payment to a Funding Guarantor pursuant to this Section 17 shall be
subrogated to the rights of such Funding Guarantor to the extent of such
payment. No Guarantor shall have any right of subrogation, reimbursement,
contribution or indemnity, nor any right of recourse to security for the
Obligations until after the Guaranty Termination Date, without the filing or
commencement, by or against any Borrower or any other Guarantor, of any state or
federal action, suit, petition or proceeding seeking any reorganization,
liquidation, judicial or other relief or arrangement in respect of creditors of,
or the appointment of a receiver, liquidator, judicial manager, trustee or
conservator with respect to, any Borrower or any Guarantor or its assets (other
than the Chapter 11 Cases). This waiver is expressly intended to prevent the
existence of any claim with respect to such subrogation, reimbursement,
contribution or indemnity by the Guarantors against the estate of any Borrower
(or any other Guarantor) within the meaning of Section 101 of the Bankruptcy
Code, in the event of a subsequent case involving any Borrower (or any
Guarantor). If an amount shall be paid to any Guarantor on account of such
rights at any time prior to termination of this Guaranty, such amount shall be
held in trust for the benefit of the DIP Agent and the DIP Lenders and shall
forthwith be paid to the DIP Agent (or as otherwise directed by the Required DIP
Lenders), to be credited and applied to the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents or otherwise as
the DIP Agent (or as otherwise directed by the Required DIP Lenders) may elect.
The agreements in this Section 17 shall survive repayment of all of the
Obligations and the termination or expiration of this Guaranty in any manner.

 

(b)          Each Guarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Guarantor, but the exercise and enforcement of such rights shall be subject to
this Section 17.

 

18.          Fraudulent Transfer Laws. Anything contained in this Guaranty to
the contrary notwithstanding, the obligations of each Guarantor under this
Guaranty on any date shall be limited to a maximum aggregate amount equal to the
largest amount that would not, on such date, render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code of the United States or any applicable provisions of
comparable debtor relief laws of any applicable jurisdiction (collectively, the
“Fraudulent Transfer Laws”), but only to the extent that any Fraudulent Transfer
Law has been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date, in each case:

 



H-9

 

 

(a)            after giving effect to all liabilities of such Guarantor,
contingent or otherwise, that are relevant under the Fraudulent Transfer Laws,
but specifically excluding:

 

(1)            any liabilities of such Guarantor in respect of intercompany
indebtedness to any Borrower or other Affiliates of any Borrower to the extent
that such indebtedness would be discharged in an amount equal to the amount paid
by such Guarantor hereunder;

 

(2)            any liabilities of such Guarantor under this Guaranty; and

 

(3)            any liabilities of such Guarantor under each of its other
guaranties of and joint and several co-borrowings of Debt permitted to be
guaranteed by any Guarantor subject to the terms and conditions of the Credit
Agreement; and

 

(b)            after giving effect as assets to the value (as determined under
the applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to Applicable Law or pursuant to the terms of any agreement (including
any such right of contribution under Section 17).

 

The granting of credit from time to time by the DIP Agent or any DIP Lender to
the Borrowers in excess of any amount to which right of recovery under this
Guaranty with respect to a Guarantor is limited and without notice to such
Guarantor is hereby expressly authorized and shall in no way affect or impair
this Guaranty of such Guarantor. In the event that the Obligations of the
Borrowers and the other Guarantors to the DIP Agent and/or any other DIP Lender
shall so exceed any amount to which this Guaranty with respect to such Guarantor
is limited, if any, any payments by any Borrower and/or any other Guarantor or
any collections or recovery by the DIP Agent and/or any other DIP Lender from
any sources other than this Guaranty with respect to such Guarantor may first be
applied by the DIP Agent and/or any other DIP Lender to any portion of the
Obligations which exceeds the limits of this Guaranty with respect to such
Guarantor.

 

19.          Subordination.

 

(a)           Each Guarantor (with respect to intercompany Debt now or hereafter
existing (whether created directly or acquired by assignment or otherwise and
howsoever evidenced) owed to any Guarantor, and interest and premiums, if any,
thereon and other amounts payable in respect thereof (the “Subordinated Debt”))
agrees that all Subordinated Debt and all rights, remedies and options of each
Guarantor are and will be subordinate and junior in right of payment and
enforcement to the prior and indefeasible payment in full in cash and
enforcement in full of all of the Obligations (other than contingent
indemnification obligations as to which no claim has been made) and the
termination of all Commitments.

 

(b)           At any time prior to an Event of Default, each Guarantor may make,
and each Guarantor shall be entitled to accept and receive, payments (including
by way of set-off) on account of the Subordinated Debt in the ordinary course of
business and subject to the DIP Order and the other Loan Agreements.

 



H-10

 

 

(c)           Until the Guaranty Termination Date, each Guarantor (with respect
to Subordinated Debt owed to it) agrees that such Guarantor shall not ask,
demand, sue for, or take or receive from any other Guarantor or Subsidiary of
the Lead Borrower, directly or indirectly, in cash or other property or in any
other manner (including, without limitation, from or by way of collateral),
payment of all or any of the Subordinated Debt, except in accordance with
Section 19(b). If any amount shall be paid to any Guarantor in violation of the
preceding sentence at any time prior to the occurrence of the Guaranty
Termination Date such amount shall be held in trust for the benefit of the
holders of the Obligations and shall forthwith be paid to the DIP Agent (or
otherwise at the direction of the Required DIP Lenders) to be credited and
applied to the Obligations in accordance with the terms of the Loan Documents.

 

(d)           Each Guarantor agrees that such Guarantor shall not exercise or
enforce any creditors’ rights or remedies that it may have against any other
Guarantor or Subsidiary of the Lead Borrower, or foreclose, repossess,
sequester, or otherwise institute any action or proceeding (whether judicial or
otherwise, including the commencement of any insolvency proceeding) to enforce
any Subordinated Debt until the occurrence of the Guaranty Termination Date,
unless the DIP Agent or the Required DIP Lenders otherwise consents.

 

(e)           Each Guarantor agrees that no payment or distribution to the DIP
Agent or any DIP Lender pursuant to the provisions of this Section 19 shall
entitle such Guarantor to exercise any rights of subrogation in respect thereof
until the occurrence of Guaranty Termination Date. It is understood by the
parties hereto that the foregoing waiver of the exercise of any right of
subrogation by each Guarantor shall in no event be deemed to be a permanent
waiver of such right of subrogation, but shall be effective only until the
occurrence of Guaranty Termination Date.

 

Each Guarantor agrees that it will not make any payment of any of the
Subordinated Debt under which it is indebted, or take any other action, in
contravention of the provisions of this Section 19.

 

20.          Consent to Jurisdiction, Etc. Any legal action or proceeding with
respect to this Guaranty or any other Loan Document shall be brought in the
Bankruptcy Court, or to the extent that the Bankruptcy Court does not have (or
abstains from exercising) jurisdiction, in the courts of the State of New York
sitting in New York County or of the United States of America for the Southern
District of New York (except as may be expressly provided in any Loan Document
governed by any laws other than the laws of the State of New York or with
respect to any collateral subject thereto), and, by execution and delivery of
this Guaranty, each Guarantor hereby accepts for itself and in respect of its
property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts (except as may be expressly provided in any Loan Document
governed by any laws other than the laws of the State of New York or with
respect to any collateral subject thereto), except that each of the DIP Agent or
DIP Lenders may bring legal action or proceedings in other appropriate
jurisdictions with respect to the enforcement of its rights under Loan Documents
and/or the Collateral (except as may be expressly provided in any Loan Document
governed by any laws other than the laws of the State of New York or with
respect to any collateral subject thereto) to the extent not prohibited by the
Bankruptcy Court. The parties hereto hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such respective jurisdictions. Nothing in this
Guaranty or in any other Loan Document (except as may be expressly provided in
any Loan Document governed by any laws other than the laws of the State of New
York or with respect to any collateral subject thereto) shall affect any right
that the DIP Agent or any DIP Lender may otherwise have to bring any action or
proceeding relating to this Guaranty or any other Loan Document against any
Credit Party or its properties in any court of competent jurisdiction, including
the jurisdictions of incorporation of any Credit Party not incorporated in the
United States.

 



H-11

 

 

21.          Additional Guarantors. Each Subsidiary of any Borrower that is
required to become a party to this Guaranty pursuant to Section 5.10 of the
Credit Agreement, shall become a Guarantor as required by the Credit Agreement
for all purposes of this Agreement and the other Loan Documents upon execution
and delivery by such Subsidiary of a Supplement hereto (regardless of whether
such Supplement is countersigned by the DIP Agent). The execution and delivery
of any instrument adding an additional Guarantor as a party to this Agreement
shall not require the consent of any other Guarantor hereunder or the DIP Agent.
The DIP Lenders hereby instruct the DIP Agent to promptly countersign each such
Supplement delivered to the DIP Agent by any Guarantor in accordance with this
Section 21 and Section 5.10 of the Credit Agreement. The rights and obligations
of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

 

22.          Termination. This Guaranty shall be terminated, (a) with respect to
all Guarantors, on and as of the Guaranty Termination Date or, (b) with respect
to a Guarantor, if applicable, as provided in Section 9.01(c) of the Credit
Agreement.

 

23.          Counterparts; Integration; Effectiveness.  This Guaranty and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute a single contract. This Guaranty, the
other Loan Documents and any fee letter pertaining hereto accepted by each
Guarantor constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and supersede any prior agreements, written
or oral, with respect thereto. This Guaranty shall become effective when the DIP
Agent shall have received counterparts hereof that together bear the signatures
of each of the Guarantors party hereto. Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile or electronic email shall be
effective as delivery of a manually executed counterpart of this Guaranty.

 

24.          Appointment of Process Agent.  Each Guarantor not organized in the
United States hereby appoints, and shall maintain the appointment of, CSC
Corporation (the “Process Agent”), with an office on the Effective Date at 1180
Avenue of the Americas, Suite 210, New York, NY 10036-8401, as its agent to
receive on behalf of it service of copies of the summons and complaint and any
other process which may be served in any such action or proceeding. Such service
may be made by mailing by certified mail a copy of such process to each such
Guarantor in care of the Process Agent at the Process Agent’s above address,
with a copy to each such Guarantor, at its address specified in Section 12, and
each such Guarantor hereby irrevocably authorizes and directs the Process Agent
to receive and forward such service on its behalf. As an alternative method of
service, each Guarantor not incorporated in the United States also irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing by certified mail of copies of such process to and at its address
specified in Section 12. Each such Guarantor agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Section 24 shall affect the right of any DIP Lender or the DIP
Agent to serve legal process in any other manner permitted by Applicable Law.

 



H-12

 

 

25.          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 25.

 

26.          Waiver of Immunity. TO THE EXTENT THAT ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
GUARANTY.

 

27.          Waiver of Consequential Damages. WITHOUT LIMITING OR OTHERWISE
MODIFYING ANY GUARANTOR’S OBLIGATIONS UNDER SECTION 9.04(B) OF THE CREDIT
AGREEMENT, EACH OF THE GUARANTORS, THE DIP AGENT AND THE DIP LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
ACTION OR PROCEEDING REFERRED TO IN SECTION 9.13 OF THE CREDIT AGREEMENT ANY
EXEMPLARY, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES; PROVIDED THAT NOTHING
HEREIN SHALL CONSTITUTE A WAIVER BY THE DIP AGENT OR ANY DIP LENDER OF ANY RIGHT
TO RECEIVE FULL PAYMENT OF ALL OBLIGATIONS OWED BY ANY GUARANTOR UNDER THIS
GUARANTY.

 

28.          DIP Order. To the extent that the terms of this Guaranty contradict
the provisions of the DIP Order, the provisions of the DIP Order shall control.
Notwithstanding anything herein to the contrary, the guaranty granted to the DIP
Agent pursuant to this Guaranty and the exercise of any right or remedy by the
DIP Agent hereunder are subject to the provisions of, and as set forth in, the
DIP Order.

 



H-13

 

 

29.          Riders for Certain Jurisdictions.

 

(a)          Subject to the DIP Order, regarding the guarantee contained in this
Guaranty, each Guarantor hereby irrevocably waives any right to require a
proceeding first against any Borrower or any other Person, any right to request
the division of their payment obligation among the Guarantors and any right to
request that collateral be foreclosed upon, however such rights may be
denominated under the laws of any jurisdiction.

 

(b)           Brazil.

 

(i) The Guarantor incorporated under the laws of Brazil (the “Brazilian
Guarantor”) hereby expressly acknowledges and agrees that (x) the choice of the
laws of the State of New York as the laws in accordance with which this Guaranty
shall be governed is a valid choice of law under the laws of Brazil, and shall
be recognized and applied by the courts of Brazil to the extent that such laws
are not deemed to be against Brazilian national sovereignty, human dignity,
morality or public policy and (y) for the purposes of article 9 of Brazilian
Decree-Law No. 4,657 dated September 4, 1942, as amended, and for no other
purposes, the transaction contemplated in this Agreement has been proposed by
the Borrower to the other parties hereto.

 

(ii) The Brazilian Guarantor hereby expressly acknowledges and agrees that this
Agreement will be admitted before the public agencies and courts in Brazil,
provided that (x) the signatures of the persons signing this document outside
Brazil are duly notarized by a notary public qualified as such under the laws of
the place of signing, (y) the signature of such notary public is authenticated
pursuant to the apostille procedures set forth under the Hague Convention of
October 5, 1961 Abolishing the Requirement of Legalization for Foreign Public
Documents or by a Brazilian consular officer at the competent Brazilian
Consulate, and (z) this Agreement, duly notarized and apostilled, is translated
into Portuguese by a sworn translator and registered with the competent Registry
of Deeds and Documents (Cartório de Registro de Títulos e Documentos).

 

(iii) The Brazilian Guarantor hereby expressly acknowledges and agrees that in
case of enforcement of this Guaranty in Brazil, (x) for the purposes of the
third paragraph of Article 784 of Brazilian law 13,105 of March 16, 2015 (the
“Brazilian Code of Civil Procedure”), Brazil is the place of payment of the
obligations of the Brazilian Guarantor, and (y) this Guaranty shall constitute
an extrajudicial enforcement title (título executivo extrajudicial) in
accordance with article 784 et. sec. of the Brazilian Code of Civil Procedure.
The Brazilian Guarantor hereby acknowledges and agrees that each of and all
obligations assumed or that may be imputed hereunder in connection with this
Guaranty are, to the fullest extent permitted by law, subject to specific
performance in accordance with the Brazilian Code of Civil Procedure.

 

(iv) The Brazilian Guarantor hereby expressly acknowledges and agrees that it
has the legal capacity to sue and be sued in its own name; the submission of
each of the Guarantors to the exclusive jurisdiction of the Bankruptcy Court and
the waiver by each of the Guarantors of any objection to the venue of a
proceeding in such courts in connection with this Guaranty is legal, valid and
binding under the laws of Brazil and will be respected by Brazilian courts.

 



H-14

 

 

(v) The Brazilian Guarantor hereby expressly acknowledges and agrees that it is
not entitled to claim (in relation to itself or any of its assets) immunity from
any suit, execution, attachment or other legal process under Brazilian law in
connection with or arising under this Guaranty.

 

(vi) The Brazilian Guarantor hereby expressly and irrevocably waives the benefit
of Articles 333 (sole paragraph), 364, 366, 368, 821, 825, 827, 830, 834, 835,
837, 838 and 839 of the Brazilian Civil Code (Brazilian Law No. 10.406, dated
January 10, 2002, as amended), and Articles 130 and 794 of the Brazilian Code of
Civil Procedure (Brazilian Law No. 13.105, dated March 16, 2015, as amended).

 

(vii) Upon making any payment with respect to any obligation of a Borrower, the
Brazilian Guarantor will be subrogated to the rights of the payee against such
Borrower with respect to such obligation; provided, however, that the Brazilian
Guarantor shall not be entitled to enforce, or to receive any payments arising
out of or based upon, such right of subrogation until all Obligations have been
paid in full.

 

(c)           Jersey. Each Guarantor irrevocably and unconditionally abandons
and waives any right which it may have at any time under the existing or future
laws of Jersey:

 

(i)             whether by virtue of the droit de discussion or otherwise to
require that recourse be had by the DIP Agent or any DIP Lender or any other
Secured Party to the assets of any other Guarantor or any other person before
any claim is enforced against that Guarantor in respect of the obligations
assumed by it under any of the Loan Documents; and

 

(ii)            whether by virtue of the droit de division or otherwise to
require that any liability under any guarantee or indemnity contained in any of
the Loan Documents be divided or apportioned with any other Guarantor or any
other person or reduced in any manner whatsoever.

 

(d)          Luxembourg.

 

(i)             Notwithstanding any provisions to the contrary in any Loan
Document, the aggregate obligations and liabilities of any Guarantor
incorporated in Luxembourg under this Guaranty for the Obligations of any Loan
Party in which the relevant Guarantor has no direct or indirect equity interest,
shall be limited at any time to an amount not to exceed the greater of
ninety-five percent (95%) of (A) the sum of (x) such Guarantor’s “capitaux
propres” (as referred to in Annex I to the Grand Ducal Regulation, dated
December 18, 2015, setting out the form and content of the presentation of the
balance sheet and profit and loss account, enforcing the Law of December 19,
2002 on the register of commerce and companies and the accounting and annual
accounts of undertakings, as amended) (the “Own Funds”) and (y) such Guarantor’s
debt, which is subordinated in right of payment (whether generally or
specifically) to any claim of any DIP Lender under any of the Loan Documents
(the “Lux Subordinated Debt”), as determined on the basis of the then latest
available annual accounts of such Guarantor duly established in accordance with
applicable accounting rules, as at the date of this Guaranty, and (B) the sum of
(x) such Guarantor’s Own Funds and (y) such Guarantor’s Lux Subordinated Debt,
as determined on the basis of the then latest available annual accounts of such
Guarantor duly established in accordance with applicable accounting rules, as at
the date on which the guarantee under this Guaranty is called.

 



H-15

 

 

(ii)            Where for the purpose of the determination to be made under
clause (i), no duly established annual accounts are available for the relevant
reference period (which, for the avoidance of doubt, includes circumstances in
which no final annual accounts have been established in due time in respect of
the then most recently ended financial year) the relevant Guarantor shall,
promptly, establish unaudited interim accounts (as of the date of the end of the
then most recent financial quarter) or annual accounts (as applicable) duly
established in accordance with applicable accounting rules, pursuant to which
the relevant Guarantor’s Own Funds and Lux Subordinated Debt will be determined.

 

Notwithstanding anything to the contrary, no Luxembourg Guarantor guarantees any
amounts due under the Loan Documents if and to the extent the granting of a
guarantee for such amounts would constitute an unlawful financial assistance
violating article 1500-7 of the Luxembourg law dated August 10, 1915 on
commercial companies, as amended, to the extent applicable.

 

(e)           Malta.

 

(i)             Any Guarantor incorporated under the laws of Malta (the “Maltese
Guarantor”) hereby expressly acknowledges and agrees that the choice of the law
of the State of New York as the law in accordance with which this Guaranty shall
be governed is a valid choice of law under the laws of Malta, and should be
recognised and applied by the courts of Malta to the extent that such laws are
not deemed to be against Maltese public policy.

 

(ii)            Notwithstanding the fact that the Maltese Guarantor has
irrevocably waived the defense of lack of validity of enforceability of any
Obligation (other than a defense of payment in full cash), the DIP Lenders
and/or the DIP Agent acknowledge that the recognition in Malta of a judgment
enforcing the Guaranty against the Maltese Guarantor is subject to procedural
rules regulating the recognition and enforcement of judgments in Malta which
allow the judgment debtor to challenge recognition and enforcement on a limited
number of grounds including where the judgment is manifestly contrary to public
policy in Malta.

 

(iii)           In this respect, it should be noted inter alia, in terms of
Section 1926 of the Maltese Civil Code (Chapter 16 of the Laws of Malta) a
guarantee can only exist in respect of a valid obligation. Moreover, in terms of
Section 1927 of the Maltese Civil Code, the guarantee under this Guaranty
Agreement cannot exceed what is due by the Borrowers and may not be enforced to
the extent contracted under more onerous conditions.

 



H-16

 

 

(iv)           Notwithstanding the fact that the Maltese Guarantor has
irrevocably waived the defense it may have in relation to any other circumstance
(including, without limitation, any statute of limitations relating to any
Borrower or any Guarantor), in the event of an enforcement of the Guaranty in
the Maltese Courts, (assuming that they have jurisdiction), the Maltese Courts
can in particular instances be expected to apply Maltese law as the lex fori in
respect of procedural matters and other particular matters such as those
relating to prescription (time-bar) where the law of the forum is applicable
under private international law rules. In terms of Maltese Law, the Maltese
Courts may raise the plea of prescription ex officio despite waiver of such
claim by the Maltese Guarantor.

 

(v)            The enforceability of the rights and remedies under this Guaranty
in the Maltese Courts is also limited and subject to the plea of set-off which
in terms of Section 1196(2) of the Maltese Civil Code, operates ipso jure and
even without the knowledge of the debtors unless otherwise agreed.

 

(f)           Mexico.

 

(i)             Each Guarantor incorporated under the laws of Mexico, hereby
expressly acknowledges and agrees that this Guaranty is governed by the laws of
the State of New York and expressly agrees that any rights and privileges that
it might otherwise have under the laws of Mexico shall not be applicable to this
Guaranty, indemnities and other assurances contained herein or any guarantee
granted by such Guarantor incorporated under the laws of Mexico, on the date
hereof or in the future, pursuant to this Guaranty. For such purposes, each
Guarantor incorporated under the laws of Mexico hereby unconditionally and
irrevocably waives, to the fullest extent permitted by applicable law, all
rights and benefits to which it may be entitled (including the rights to
excusión, orden, división and subrogación), set forth, but not limited to,
Articles 2813, 2814, 2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824,
2826, 2827, 2828, 2830, 2835, 2836, 2837, 2838, 2839, 2840, 2842, 2844, 2845,
2846, 2847, 2848 and 2849 of the Federal Civil Code (Código Civil Federal) and
the corresponding provisions of the Civil Codes of the States of Mexico and
Mexico City (or any successor provisions).

 

(ii)            Each Guarantor incorporated under the laws of Mexico, represents
that (i) it is familiar with the contents of the articles referred to in
Section 2; (ii) it will receive valuable direct and indirect benefits as a
result of the entering into this Guaranty and any other Loan Document to which
it is a party; (iii) it is not in a state of generalized default of its payment
obligations (incumplimiento generalizado en el pago de sus obligaciones) under
Articles 10 and 11 of the Mexican Bankruptcy Law (Ley de Concursos Mercantiles);
(iv) it has not been declared in concurso mercantil or bankruptcy (quiebra) or
other similar insolvency procedure in Mexico; and (v) there is no pending and,
to the best of its knowledge, threatened action, claim, requirement or
proceeding before any court, governmental agency, arbitrator or jurisdictional
entity that affects or could affect the legality, validity or enforceability of
this Guaranty.

 



H-17

 

 

(iii)           Notwithstanding the provisions set forth in Section 20 of this
Guaranty, with respect to any action or proceedings arising out of or relating
to this agreement involving any Guarantor incorporated under the laws of Mexico,
each of the parties hereto (i) expressly, irrevocably and unconditionally agrees
to submit to the jurisdiction of the Bankruptcy Court and, if the Bankruptcy
Court does not have, or abstains from, jurisdiction, the United States District
Court for the Southern District of New York (or the state courts sitting in the
Borough of Manhattan in the event the Southern District of New York lacks
subject matter jurisdiction), and any appellate court from any thereof,
(ii) expressly, irrevocably and unconditionally waives any other jurisdiction to
which it may be entitled by reason of its present or future domicile or
otherwise, and (iii) expressly, irrevocably and unconditionally waives any
object to those courts on the ground of venue or forum non conveniens.

 

(iv)            In connection with the provisions set forth in Section 24 above,
each Guarantor incorporated under the laws of Mexico, shall grant to the Process
Agent a special power of attorney for lawsuits and collections (pleitos y
cobranzas) in the presence of a Mexican Notary Public on terms that are
acceptable to the DIP Agent in its sole discretion, which power of attorney
shall be irrevocable as it is granted in a satisfaction of a condition precedent
set forth herein.

 

(g)          Switzerland.

 

(i)             If and to the extent that:

 

(1)            a Guarantor incorporated in Switzerland and/or having its
registered office in Switzerland (a “Swiss Guarantor”) becomes liable under this
Guaranty for, or with respect to, Obligations of any Loan Party (other than a
Loan Party that is a wholly owned direct or indirect subsidiaries of the Swiss
Guarantor) (the “Restricted Obligations”); and

 

(2)            fulfilling such liability or obligation would, under Swiss law,
constitute a repayment of capital (Einlagerückgewähr), a violation of the
legally protected reserves (gesetzlich geschützte Reserven) or the payment of a
(constructive) dividend (Gewinnausschüttung) by the Swiss Guarantor or would
otherwise be restricted under then applicable mandatory Swiss law,

 

the Swiss Guarantor's liability under this Guaranty for, or with respect to, the
Restricted Obligations (and the amount of any payment in relation thereto) shall
be limited to the amount as determined in accordance with applicable Swiss law
as then in effect (the “Swiss Available Amount”). The limitation to the Swiss
Available Amount (as may apply from time to time) shall not definitively free
the Swiss Guarantor from the Restricted Obligations in excess of the Swiss
Available Amount, but merely postpone the payment date therefor until such times
as payment is again permitted under applicable Swiss law. Any and all
indemnities and guarantees of such Swiss Guarantor contained in any other Loan
Documents shall be construed in a manner consistent with the provisions herein
contained.

 



H-18

 

 

(ii)            In case the Swiss Guarantor who is required to make a payment in
respect of Restricted Obligations under this Guaranty is obliged to withhold
Swiss Withholding Tax in respect of such payment, the Swiss Guarantor shall:

 

(1)            use its best efforts that such payments can be made without
deduction of Swiss Withholding Tax, or with deduction of Swiss Withholding Tax
at a reduced rate, by discharging the liability for such Tax by notification
pursuant to applicable law (including double tax treaties) rather than payment
of the Tax;

 

(2)            if the notification procedure pursuant to sub-paragraph (i) above
does not apply, deduct Swiss Withholding Tax at the rate of 35% (or such other
rate as in force from time to time), or if the notification procedure pursuant
to sub-paragraph (i) above applies for a part of the Swiss Withholding Tax only,
deduct Swiss Withholding Tax at the reduced rate resulting after the discharge
of part of such Tax by notification under applicable law, from any payment made
by it in respect of Restricted Obligations and promptly pay any such Taxes to
the Swiss Federal Tax Administration;

 

(3)            notify the DIP Agent that such a notification, or as the case may
be, such a deduction has been made and provide the DIP Agent with evidence that
such notification of the Swiss Federal Tax Administration has been made or, as
the case may be, any such deductions have been paid to the Swiss Federal Tax
Administration;

 

(4)            in the case of a deduction of Swiss Withholding Tax, use its best
efforts to ensure that any person other than the DIP Agent, which is entitled to
a full or partial refund of the Swiss Withholding Tax deducted from such payment
in respect of Restricted Obligations, will, as soon as possible after such
deduction:

 

a.            be in a position to apply for a refund of the Swiss Withholding
Tax under applicable law (including Tax treaties) and pay to the DIP Agent upon
receipt any amounts so refunded; or

 

b.            if the DIP Agent or a Secured Party is entitled to a full or
partial refund of the Swiss Withholding Tax deducted from such payment and if
requested by the DIP Agent, provide the DIP Agent or Secured Party those
documents that are required by law and applicable tax treaties to be provided by
the payer of such Tax in order to enable the DIP Agent or Secured Party to
prepare a claim for refund of Swiss Withholding Tax. The DIP Agent and the Swiss
Guarantor shall co-operate with each other to secure such refund.

 

(iii)           If the Swiss Guarantor is obliged to withhold Swiss Withholding
Tax in accordance with paragraph (ii) above, the DIP Agent shall be entitled to
further request payment under the Guaranty and other indemnity granted to it
under this Guaranty and apply proceeds therefrom against the Restricted
Obligations up to an amount which is equal to that amount which would have been
obtained if no withholding of Swiss Withholding Tax were required, whereby such
further payments shall always be limited to the Swiss Available Amount. In case
the proceeds irrevocably received by the DIP Agent and the Secured Parties
pursuant to paragraph (ii)(4) above and this paragraph (iii) have the effect
that the proceeds received by the DIP Agent and the Secured Parties exceed the
Obligations, then the DIP Agent or the relevant Secured Party shall promptly
return such overcompensation to the relevant Swiss Guarantor.

 



H-19

 

 

(iv)           If and to the extent requested by the DIP Agent and if and to the
extent this is from time to time permitted under applicable Swiss mandatory law
notwithstanding the restrictions referred to in Section 29(g)(i), in order to
allow the DIP Agent (and the Secured Parties) to obtain a maximum benefit under
this Guaranty and any and all indemnities and guarantees owed by a Swiss
Guarantor contained in any other Loan Documents, such Swiss Guarantor shall take
all such measures and/or promptly procure the fulfilment of all such
prerequisites, in each case to the extent within its power, as are necessary and
appropriate to achieve, without delay, performance of its obligations under this
Guaranty and make the (required) payment(s) thereunder from time to time,
including the following:

 

(1)            the preparation of an up-to-date (interim) audited balance sheet
of the Swiss Guarantor;

 

(2)            the confirmation of the auditors of the Swiss Guarantor that the
relevant amount represents (the maximum of) freely distributable reserves;

 

(3)            the passing of unanimous written resolutions of the quotaholders
of the Swiss Guarantor approving the (resulting) distribution;

 

(4)            the conversion of restricted reserves into profits and reserves
freely available for the distribution as dividends (to the extent permitted by
mandatory Swiss law);

 

(5)            to the extent permitted by applicable Swiss law, (A) write up or
realize any of its assets shown in its balance sheet with a book value that is
significantly lower than the market value of the assets, in case of a
realization, however, only if such assets are not necessary for the Swiss
Guarantor's business (nicht betriebsnotwendig) and/or (B) reduce its quota
capital; and

 

(6)            all such other measures necessary or useful and/or to promptly
procure the fulfilment of all prerequisites reasonably necessary to allow the
Swiss Guarantor to promptly make the payments and perform the obligations agreed
hereunder from time to time with a minimum of limitations.

 

(h)          Thailand.

 

(i)             Notwithstanding anything to the contrary, the provisions in this
Section (h) shall be applied to each Guarantor incorporated under the laws of
Thailand (each, a “Thai Guarantor”). In relation to a Guarantor incorporated
under the laws of Thailand, the provisions of this Guaranty shall apply to the
extent not contrary of Thai laws.

 

(ii)            Each Thai Guarantor and the DIP Agent acknowledge that the
obligation to be liable under this Guaranty by each Thai Guarantor have the
details set forth below:

 



H-20

 

 

(1)            Purpose of the incurrence of the obligation: the purpose of the
incurrence of the DIP Loans as more particularly described in the preamble of
this Guaranty and the Credit Agreement.

 

(2)            Nature of the obligation: loan facility.

 

(iii)           Each Thai Guarantor shall be liable under this Guaranty in
respect of all amounts payable by the Borrowers under the Loan Documents,
including the Obligations as defined in the Credit Agreement, which shall
include all principal and interest, fees and premiums on the DIP Loans, and all
other costs and indemnities incurred in relation to the execution or enforcement
of this Guaranty, the Credit Agreement and the other Loan Documents, and
including Taxes withheld or deducted or Other Taxes payable and any amounts
incurred by or on behalf of the DIP Lenders or the DIP Agent in connection with
making a claim under, or the enforcement of, this Guaranty, the Credit Agreement
or any other Loan Document and this Guaranty shall remain in full effect until
the earlier of: (i) this Guaranty Termination Date and (ii) August 17, 2031. To
the extent permitted under applicable law, if at any time any payment of any of
the Obligations are rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, each Thai
Guarantor’s obligations hereunder with respect to such payment will be
reinstated as though such payment had been due but not made at such time.

 

(iv)           To the extent permitted under applicable law, each Thai Guarantor
irrevocably waives presentment, demand, protest and any notice in relation to
this Guaranty, as well as any requirement that at any time any action be taken
by any person against any Borrower or any other person. In particular, each Thai
Guarantor irrevocably waives its right to require the DIP Agent to pursue or
exhaust the DIP Agent’s legal or equitable remedies against any Borrower prior
to exercising the DIP Agent’s rights under this Guaranty.

 

(v)            Each Thai Guarantor irrevocably waives, to the extent permitted
by applicable law, any rights which it may have under Sections 293, 294, 684,
687, 688, 689, 690, 697 and 701 of the Civil and Commercial Code of Thailand or
any other similar provisions.

 

(vi)           The maximum amount of liability of the Guarantor under this
Guaranty shall not exceed $1,000,000,000.

 

(vii)          Notwithstanding clause 3 of this Guaranty, the DIP Lenders shall,
within 60 days from the date any Borrower is in default, issue a written demand
to the Thai Guarantors calling on the guarantee pursuant to Section 686 of the
CCC.

 

(viii)         For the purposes of this Guaranty, each Thai Guarantor agrees
that it shall be liable with the Borrowers under this Guaranty on a joint and
several basis .

 

[Signature page follows.]

 



H-21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  [______________]           By:       Name:     Title:

 

Signature Page to Guaranty

 





 

 

Annex 1 to Guaranty

 

GUARANTY SUPPLEMENT dated as of ______________ (this “Supplement”), to the
Guaranty dated as of [________] (as amended, supplemented or otherwise modified
from time to time, the “Guaranty”), by [__________] (the “Guarantor” and
collectively, the “Guarantors”) in favor of Wilmington Savings Fund Society,
FSB, in its capacity as administrative agent and security trustee on behalf of
the Secured Parties (as defined in the Credit Agreement (defined below)) (in
such capacities and together with its successors and permitted assigns, the “DIP
Agent”).

 

A.            Reference is made to the Superpriority Senior Secured
Debtor-In-Possession Credit Agreement dated as of September 25, 2020 (the
“Credit Agreement”) among Valaris plc, an English public limited company as the
lead borrower (the “Lead Borrower”), each of the Subsidiaries of the Lead
Borrower from time to time party thereto as borrowers (together with the Lead
Borrower, the “Borrowers” and each a “Borrower”), the lenders party thereto from
time to time (the “DIP Lenders”) and the DIP Agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guaranty and the Credit
Agreement.

 

C.            The Guarantors have entered into the Guaranty in order to induce
the DIP Agent, DIP Lenders and any other Secured Parties to enter into the
Credit Agreement and make the DIP Loans under the Credit Agreement. Pursuant to
Section 5.10 of the Credit Agreement, certain Subsidiaries of the Lead Borrower
are required to enter into the Guaranty as a Guarantor. Section 21 of the
Guaranty provides that such Subsidiaries may become Guarantors under the
Guaranty by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiaries (the “New Guarantors” and each, a “New
Guarantor”) are executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty in order to induce
the DIP Lenders to make additional DIP Loans and as consideration for DIP Loans
previously made.

 

Accordingly, the DIP Agent and each New Guarantor agree as follows:

 

SECTION 1.           In accordance with Section 21 of the Guaranty, each New
Guarantor by its signature below becomes a Guarantor under the Guaranty with the
same force and effect as if originally named therein as a Guarantor and each New
Guarantor hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder, including without limitation, the
indemnification obligations and waiver of jury trial set forth therein, and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct in all material respects (other
than those representations and warranties that are subject to a materiality
qualifier in the text thereof, which shall be true and correct in all respects)
on and as of the date hereof. Each reference to a “Guarantor” in the Guaranty
shall be deemed to include each New Guarantor. The Guaranty is hereby
incorporated herein by reference.

 

SECTION 2.           Each New Guarantor represents and warrants to the DIP Agent
and the DIP Lenders that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).

 

Annex I to Guaranty

 





 

 

SECTION 3.           This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
DIP Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of each New Guarantor. Delivery of an executed
signature page to this Supplement by fax transmission or by electronic mail in
portable document format (.pdf) shall be as effective as delivery of a manually
executed counterpart of this Supplement.

 

SECTION 4.           Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.

 

SECTION 5.           This supplement shall be governed by, and construed in
accordance with, the INTERNAL laws of the State of NEW YORK AND, TO THE EXTENT
APPLICABLE, THE BANKRUPTCY CODE, WITHOUT REGARD TO ITs CONFLICTS OF LAWS
PROVISIONS that would result in the application of a different governing law.

 

SECTION 6.           Sections 9.13 (Consent to Jurisdiction) and 9.15 (Waiver of
Jury Trial) of the Credit Agreement are hereby incorporated herein by reference,
mutatis mutandis.

 

SECTION 7.           In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 8.           All communications and notices hereunder shall be in
writing and given as provided in Section 12 of the Guaranty.

 

SECTION 9.           The New Guarantor agrees to reimburse the DIP Agent and the
DIP Lenders for their reasonable and documented out-of-pocket expenses in
connection with this Supplement, including the fees, disbursements and other
charges of counsel for the DIP Agent and the DIP Lenders.

 

SECTION 10.         THIS SUPPLEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature Page Follows.]

 

Annex I to Guaranty

 





 

 

IN WITNESS WHEREOF, each New Guarantor and the DIP Agent have duly executed this
Supplement to the Guaranty as of the day and year first above written.

 

  [NEW GUARANTOR]           By:           Name:     Title:         Address:    
          [NEW GUARANTOR]           By:     Name:     Title:         Address:  
            WILMINGTON SAVINGS FUND SOCIETY, FSB, as DIP Agent           By:    
Name:     Title:  

 

Annex I to Guaranty

 





 